                                                      The Honorable Theresa Fricke




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

OSURE BROWN,                                CASE NO.: 2:20-cv-00669
     on his own behalf and on behalf of
     other similarly situated persons,      ATTORNEY VERIFICATION OF
                                            STATE COURT RECORD
             Plaintiff,

      v.

TRANSWORLD     SYSTEMS,     INC.;
PATENAUDE & FELIX, APC; U.S.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-2,

             Defendants.


    ATTORNEY VERIFICATION OF STATE COURT RECORD – 1
       The undersigned hereby certifies that the documents attached hereto as Exhibit A are

true and correct copies of the complete records and proceedings known to Defendants that were

filed and/or served in the state court action titled Brown v. Transworld Systems, Inc., No. 20-2-

07503-5 SEA.


Dated: May 18, 2020                           CORR CRONIN LLP

                                              s/ Emily J. Harris
                                              s/ Benjamin C. Byers

                                              Emily J. Harris, WSBA No. 35763
                                              Benjamin C. Byers, WSBA No. 52299
                                              1001 Fourth Avenue, Suite 3900
                                              Seattle, WA 98154-1051
                                              Telephone: 206-625-8600
                                              Fax: 206-625-0900
                                              eharris@corrcronin.com
                                              bbyers@corrcronin.com

                                              Attorneys for Transworld Systems Inc.




      ATTORNEY VERIFICATION OF STATE COURT RECORD – 2
                               CERTIFICATE OF SERVICE

       The undersigned certifies as follows:
        1.     I am employed at Corr Cronin LLP, attorneys for Defendant Transworld Systems
Inc. herein.
       2.       On May 18, 2020, I caused a true and correct copy of the foregoing document to
be served with the Clerk of the Court using the CM/ECF system, which will send notification
of such filing to all counsel of record.


        I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.
        DATED: May 18, 2020, at Seattle, Washington.

                                               s/ Christy A. Nelson
                                               Christy A. Nelson




      ATTORNEY VERIFICATION OF STATE COURT RECORD – 3
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7

 8
 9
                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
10                          IN AND FOR THE COUNTY OF KING
11

12   OSURE BROWN,
             on his own behalf and on behalf of        Case No:
13   other similarly situated persons,

14                  Plaintiff,

15                  v.                                 COMPLAINT

16   TRANSWORLD SYSTEMS, INC.,
     PATENAUDE & FELIX, APC, U.S. BANK,                (JURY DEMAND)
17   NA. NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2004-1, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2004-2, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2005-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2005-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2005-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-1,
22   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2006-2, NATIONAL
23   COLLEGIATE STUDENT LOAN TRUST
     2007-1, and NATIONAL COLLEGIATE
24   STUDENT LOAN TRUST 2007-2,

25                  Defendants.

26          Plaintiff Osure Brown, on his behalf and on behalf of similarly situated persons, brings

     this action by his undersigned counsel and says in support:

      COMPLAINT - 1                                                HENRY & DEGRAAFF, P.S.
                                                                        787 MAYNARD AVE S
                                                                   SEATTLE, WASHINGTON 98104
                                                                      telephone (206) 330-0595
                                                                          fax (206) 400-7609
 1                                     I.      INTRODUCTION

 2                  The Defendants have worked together and collectively orchestrated to collect

 3   and attempt to collect debts through false claims, which were lawfully discharged in

 4   bankruptcy, by falsely claiming that certain loans they allegedly acquired (the “Discharged

 5   Loans”) were covered by a limited and specific exception to bankruptcy discharges, when they

 6   knew they were not. Defendants were able to perpetrate their ongoing and extensive fraud by

 7   refusing to disclose documents that showed that the Discharged Loans did not meet the criteria

 8   for exclusion from bankruptcy discharges. Only after documents were disclosed, was the
 9   Defendants’ scheme and wrongdoing exposed.
10                  This action concerns unlawful actions including debt collection practices of

11   Defendants National Collegiate Student Loan Trust 2004-1, National Collegiate Student Loan

12   Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National Collegiate Student Loan

13   Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan

14   Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National Collegiate Student Loan

15   Trust 2007-1, and National Collegiate Student Loan Trust 2007-2 (“Trusts” or “NCSLT

16   Trusts”) through Transworld Systems, Inc. (“Transworld” or “TSI”) and debt collection law

17   firm Patenaude & Felix, A.P.C. (“P&F”) (collectively “Defendants”) on behalf of US Bank,

18   National Association (“US Bank”). Specifically, throughout the Class Period defined below and

19   continuing through the present:

20                  a.     The Defendants knew but recklessly disregarded that they did not have

21          the right to collect any sums from the Plaintiff and the Class members because the

22          accounts they sought to collect had been discharged in bankruptcy. They have acted in

23          concert to claim such a right when they knew (based on documents they had and the lack

24          of documents they knew they did not have, which they concealed from the Plaintiff,

25          Class members, and the public at large until a period of time less than 12 months before

26          the commencement of this action) that they had no such right.



      COMPLAINT - 2                                                HENRY & DEGRAAFF, P.S.
                                                                        787 MAYNARD AVE S
                                                                   SEATTLE, WASHINGTON 98104
                                                                      telephone (206) 330-0595
                                                                          fax (206) 400-7609
 1                  b.      Defendants also knew but recklessly disregarded that they did not have

 2          the right to flood the courts with consumer debt collection actions, under the color of

 3          law, based upon records they knew were unreliable, inadequate, and/or infected with

 4          inaccurate information.

 5                  c.      Notwithstanding this knowledge, as part of their pattern and practice

 6          related to their unfair, deceptive, and/or unconscionable debt collection practices,

 7          Defendants through their affiliates and authorized agents collected and attempted to

 8          collect on thousands of certain purported consumer debts, which they acquired for
 9          pennies on the dollar of what they claimed was due.
10                  d.      The supposed debts are based on (i) non-governmental loans (ii)
11          originated for student borrowers (and their families) but (iii) not funded for educational
12          purposes as defined by the Internal Revenue Code and 11 U.S.C.A. § 523(8)(B).
13          Instead, the Plaintiff and Class members’ loans at issue were for amounts in excess of
14          the actual cost of education to the Plaintiff and Class members and therefore did not
15          meet the statutory requirements to be excluded from bankruptcy discharges.
16                  As a direct and proximate result of the Defendants’ acts and omissions, the

17   Plaintiff and Class members have sustained damages and losses in the form of (i) incurred costs

18   to defend the Defendants’ improperly pursued debt collection actions, (ii) payments made to the

19   Defendants which were not lawfully owed, and (iii) stress, worry, frustration, and anxiety related

20   to the Defendants’ debt collection activities. Plaintiff and the Class members are also entitled to

21   statutory damages.

22                  Here, the debts the Defendants are attempting to collect upon are (i) non-

23   governmental loans (ii) originated for student borrowers (and their families) but (iii) were not

24   utilized for “educational purposes” which is specifically defined. Instead, the Plaintiff’s and

25   Class members’ loans subject to this action were for amounts in excess of the actual cost of

26   education to the Plaintiff and Class members and therefore did not meet the requirements to be

     excluded from bankruptcy discharges.

      COMPLAINT - 3                                                  HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                           II.    PARTIES, JURISDICTION, AND VENUE

 2                     Plaintiff Osure Brown is a citizen of Washington state and the borrower on loans

 3   at issue.

 4                     Defendant Transworld Systems, Inc. (“Transworld”) is a debt collector which

 5   acts on behalf of US Bank for the NCSLT Trusts and is engaged in the business of a collection

 6   agency, using the mails and telephone to collect consumer debts allegedly owed to others.

 7   Transworld is a corporation chartered under California law with offices at 507 Prudential Road,

 8   Horsham, Penn., 19044. Transworld does business in Washington, and its registered agent in
 9   Washington is CT Corporation System, 711 Capital Way S., Ste. 204, Olympia, Washington
10   98501. In addition:
11                     a.     Transworld is a debt collector as defined in the FDCPA. It acquired the

12           alleged consumer loan accounts of the Plaintiff and Class members at a time when it

13           knew they were in default on or about November 1, 2014. Among the debts Transworld

14           collects are “private student loans” allegedly owed to the NCSLT Trusts.

15                     b.     Transworld is managed by a Board of Directors.

16                     c.     To carry out part of its consumer collections business, it also operates and

17           manages an Attorney Network business unit, which includes P&F, that files debt

18           collection lawsuits in Washington and nationwide to collect on behalf of the NCSLT

19           Trusts.

20                     d.     These “Agency and Attorney Networks” were described on TSI’s website

21           (https://web.archive.org/web/20150511054427/https://www.tsico.com/Services/Agency

22           _Attorney_Network.html) as follows:

23                     Transworld Systems Inc. is expanding its existing Agency and Attorney
                       Networks with current and new business opportunities. We are extremely proud
24
                       of our Agency and Attorney Networks which designs and implements cost-
25                     effective collection solutions on behalf of clients across the country. We manage
                       a nationwide network through leading edge technology and the expertise needed
26                     to achieve results.



      COMPLAINT - 4                                                    HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
                     We strive to surpass the growing and complex needs of our clients through the
 1                   professional services provided by our Agency and Attorney Networks. TSI is
 2                   currently seeking collection agencies and law firms to support our growing
                     network and expanded business opportunities. TSI has a variety of business
 3                   opportunities in which we are seeking professional, cost-conscious industry
                     experts to join our Agency and Attorney Networks. The business opportunities
 4                   contain, although not limited to, the following: healthcare, commercial, student
                     loans, telecommunications, and bank card.
 5
                     e.     Transworld is a licensed Washington collection agency under UBI# 600-
 6
            169-996.
 7
                     f.     Transworld is a person subject to Revised Code of Washington Ch.
 8
            19.86.
 9
                     Defendant Patenaude & Felix, A.P.C. (“P&F”) is a debt collection law firm
10
     incorporated in California. P&F is a professional corporation doing business under the laws of
11
     Washington. P&F’s registered agent in Washington is Matthew Cheung, who conducts business
12
     out of an office in Lynnwood, Washington.
13
                     P&F seeks to collect defaulted consumer debts on behalf of the NCSLT Trusts
14
     through litigation and the mails. In addition:
15
                     a.     P&F is a debt collector as defined in the FDCPA. It regularly collects or
16
            attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or
17
            due another including the alleged loan accounts of the Plaintiff and putative class
18
            members.
19
                     b.     P&F is managed by a Board of Directors.
20
                     c.     To carry-out part of its consumer collections business, it also operates as
21
            part of Transworld’s Attorney Network business unit and files debt collection lawsuits in
22
            Washington and nationwide to collect on behalf of the Trusts.
23
                     d.     P&F is a licensed Washington collection agency.
24
                     e.     P&F is a person subject to Revised Code of Washington Ch. 19.86.
25

26



      COMPLAINT - 5                                                  HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                  f.      P&F and its lawyer in Washington, Matthew Cheung, have, by service

 2          and/or filing, commenced over 1400 lawsuits in the State of Washington with the

 3          plaintiff identified in such cases as one or more of the NCSLT Trusts.

 4                  g.      P&F was fully aware of, countenanced, permitted, and encouraged the

 5          conduct of its employee Matthew Cheung as set forth herein.

 6                  h.      The actions of Mr. Cheung on behalf of P&F were conducted in trade or

 7          commerce and primarily in connection with P&F’s business has a collection agency.

 8                  i.      Matthew Cheung is an employee of P&F, and is a lawyer licensed to
 9          practice law in the state of Washington and practices law from an office address in
10          Lynnwood, Wash.
11                  Defendants National Collegiate Student Loan Trust 2004-1, National Collegiate

12   Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National Collegiate

13   Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National Collegiate

14   Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National Collegiate

15   Student Loan Trust 2007-1, and National Collegiate Student Loan Trust 2007-2 (collectively

16   “NCSLT Trusts” or “the Trusts”) are Delaware statutory trusts, formed and existing pursuant to

17   the laws of the state of Delaware for the purpose of acquiring purported consumer debts.

18                  Defendant U.S. Bank, NA is a National Banking Association which does

19   business in King County, Washington.

20                  U.S. Bank serves as the “indenture trustee” for the NCSLT Trusts. U.S. Bank’s

21   role in the Trusts is not in pursuit of its consumer banking activities.

22                  U.S. Bank became “Special Servicer” to the Trusts in 2012.

23                  U.S. Bank, rather than perform as Special Servicer, delegated its responsibilities,

24   negligently, to a company named Turnstile Capital Management, LLC (“Turnstile”). US Bank,

25   directly or through Turnstile, had the duty to properly supervise and control the activities of

26   Transworld and its Attorney Network, and for breach of that duty is vicariously liable for the



      COMPLAINT - 6                                                    HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1   torts and other wrongful conduct committed against Plaintiff and others in Washington by

 2   Transworld and/or its Attorney Network.

 3                      Asserting gross negligence and other actionable wrongful conduct, the NCSLT

 4   Trusts, by way of a Verified Amended Complaint filed in Delaware Chancery Court against

 5   Transworld and two codefendants (The National Collegiate Master Student Loan Trust 1, et al

 6   v. U.S. Bank National Association, GSS Data Services Inc., Turnstile Capital Management, LLC

 7   and Transworld Systems, Inc.; Chancery Court of Delaware, Cause #2018-0167-JRS) (“Verified

 8   Amended Complaint”),” 1 (A copy of which is Exhibit A, hereto), against U S. Bank, Turnstile,
 9   and GSS Data Services, Inc., made, among others, the following allegations which, on
10   information and belief, after investigation, Plaintiff asserts are accurate, and on information and
11   belief reallege:
12                      ¶45 “Neither the Trusts nor the Owners approved these arrangements with

13   Turnstile or with Transworld. To the contrary, the Owners specifically informed the

14   Administrator and U.S. Bank that they did not want Turnstile or TSI to perform any services

15   relating to the Trusts. But the Administrator and U.S. Bank refused to follow the instructions

16   from the Owners. The Trust did not hire Turnstile or TSI, neither Turnstile nor TSI acts at the

17   direction of the Trusts, and they do not follow any directions or instructions issued by the

18   Trusts. To the contrary, as discussed below, while the Owners of the Trusts have requested that

19   TSI cease filing lawsuits in the name of the Trusts where TSI cannot prove that the Trusts have

20   standing to collect on defaulted loans, TSI has nevertheless continued to file such lawsuits.”

21                      ¶46. “To the contrary, TSI is an agent of U.S. Bank as Special Servicer. Under

22   the Special Servicing Agreement, U.S. Bank was responsible for ‘the enforcement, collection

23   and servicing of Delinquent Loans and Defaulted Loans. . . .”

24

25

26            1
                As of 2020, this suit has been consolidated with three others as In re National Collegiate Student Loan
     Trusts Litigation, C.A. No. 12111-VCS (Del. Ch. Jan. 21, 2020).


      COMPLAINT - 7                                                             HENRY & DEGRAAFF, P.S.
                                                                                     787 MAYNARD AVE S
                                                                                SEATTLE, WASHINGTON 98104
                                                                                   telephone (206) 330-0595
                                                                                       fax (206) 400-7609
 1                  ¶47. “U.S. Bank’s duties further included monitoring the performance of

 2   Turnstile and replacing it if it was deficient or negligent in performing its duties. As set forth

 3   herein, Turnstile’s performance of its duties was deficient and negligent, but U.S. Bank failed to

 4   monitor Turnstile’s performance and failed to replace Turnstile as Subservicer.

 5                  The remainder of the allegations as they pertain to U.S. Bank in said Verified

 6   Amended Complaint establish that U.S. Bank was in a position to prevent and avoid the unfair

 7   and deceptive acts and practices performed by Transworld, and the attorneys from Transworld’s

 8   Attorney Network acting in Washington and elsewhere, that U.S. Bank knew of and was fully
 9   informed about said unfair and deceptive acts and practices being performed in Washington and
10   elsewhere, that U.S. Bank had a duty to prevent and avoid such unfair and deceptive acts and
11   practices, and that U.S. Bank negligently and/or grossly negligently and/or intentionally, failed
12   to prevent such unfair and deceptive acts and practices in Washington and elsewhere, and in
13   fact aided and abetted the commission of such unfair and deceptive acts and practices in
14   Washington and elsewhere by Transworld and the attorneys retained by Transworld to act in the
15   name of the NCSLT Trusts in Washington and elsewhere.
16                  The doctrine of respondeat superior applies to U.S. Bank, and renders it

17   responsible for the wrongful conduct of Transworld in Washington and elsewhere as herein

18   alleged and for the wrongful actions of the attorneys retained by Transworld to act in the name

19   of the NCSLT Trusts in Washington and elsewhere.

20                  Paragraphs 71 through 79 of the said Verified Amended Complaint establish that

21   U.S. Bank and Transworld were fully aware that key portions of instruments which allegedly

22   transferred the Discharged Loans or servicing rights thereto, including Schedule 1, Schedule 2,

23   or Schedule 3 (collectively the “Loan Schedules”) to those instruments, do not exist. Despite

24   that knowledge, Transworld, with the knowledge and consent of U.S. Bank, has continued in

25   many cases, in Washington and elsewhere. to file affidavits and/or declarations under oath

26   which falsely and knowingly testify that such schedules do exist, and that the affiant or

     declarant has personal knowledge of their existence.

      COMPLAINT - 8                                                    HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1                  Paragraphs 80 through 85 of said Verified Amended Complaint set forth

 2   examples of case authority and rulings which establish that U.S. Bank, and Transworld, knew

 3   that the declarations and affidavits, submitted to support claims made in the name of NCSLT

 4   Trusts, concerning loan documentation were false.

 5                  In fact, Transworld created false documents purporting to reflect the Loan

 6   Schedules from the original “Pool Supplement Agreements” and Transworld, through its

 7   employees and through its Attorney Network, falsely represented, through false affidavits

 8   and/or declarations, and through false statements in pleadings, testified or asserted that such
 9   documents were genuine loan documents and that the attorney, affiant or declarant had personal
10   knowledge of their authenticity.
11                  The foregoing statements made in, or summarized from, the said Verified

12   Amended Complaint constitute admissible evidence under Washington Evidence Rule

13   801(d)(2).

14                  U.S. Bank has been fully aware of the Transworld Consent Order Issued by the

15   Consumer Financial Protection Bureau (“CFPB”) and fully aware of the unfair and deceptive

16   acts and practices, including violations of the CAA and CPA by Transworld and U.S. Bank

17   permitted, consented to, and aided and abetted those unfair and deceptive acts and practices.

18                  U.S. Bank was, and is, bound by the Transworld Consent Order issued by the

19   CFPB. That order imposed both affirmative and prohibitory duties upon U.S. Bank. U.S. Bank

20   has failed and/or refused to act in accordance with its duties under said Transworld Consent

21   Order. The failure of U.S. Bank to act in accordance with its duties under the Transworld

22   Consent Order, and to ensure and enforce Transworld’s compliance with that Consent Order,

23   establish that US Bank’s consent to, and aiding and abetting in the commission of, unfair and

24   deceptive acts and practices by Transworld in violation of the CAA and the CPA, were willful

25   and knowing.

26                  The actions, and non-actions of US Bank in consenting to, and aiding and

     abetting, the unfair and deceptive acts and practices of Transworld in violation of the CAA and

      COMPLAINT - 9                                                  HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1   the CPA, are themselves unfair practices in violation of the CPA, when committed by a national

 2   banking association in, or related to, its status as a trustee.

 3                   At all times relevant to this Complaint, Transworld has acted as the debt

 4   collector on behalf of the Trusts and the Trusts expressly authorized Transworld to carry out all

 5   work that it has done on their behalf.

 6                   The Trusts are persons subject to Revised Code of Washington Ch. 19.86.

 7                   The Trusts filed false claims in bankruptcy proceedings and are subject to the

 8   discharge injunction related to the Plaintiff’s bankruptcy and the bankruptcies of the putative
 9   class members.
10                   The Defendants knew that there was a debt, that the debt had been discharged,

11   and they engaged in collection efforts after the discharge.

12                   This Court has jurisdiction over Transworld, P&E, U.S. Bank and the NCSLT

13   Trusts because they do business in Washington State and King County by collecting or

14   attempting to collect debts from Washington State residents who they allege owe debts to the

15   Trusts. Therefore, Defendants have obtained the benefits of the laws of Washington (without

16   the right to do so), and Defendants are subject to the jurisdiction of this Court.

17                   Venue is proper in in King County Superior Court because many of the acts and

18   transactions occurred, and all Defendants transact business, in King County, Washington.

19                                  III.    FACTUAL BACKGROUND

20           A.      NCSLT and Transworld Background
21                   Based on publicly available documents and information and belief, the Trusts are

22   investment vehicles that engaged in the practice of buying large numbers of education-related

23   consumer loans and collecting payments from the borrowers for the benefit of investors. The

24   Trusts have been subject to significant litigation, including some discussed infra, and are aware

25   that the Discharged Loans acquired by them subject to this action are unenforceable since the

26   debts are discharged and they otherwise cannot enforce them since they lack sufficient reliable

     information to enforce any alleged debt. Their material knowledge about the issues raised in this

      COMPLAINT - 10                                                   HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1   Complaint has only been publicly disclosed in the 12 months preceding the filing of this

 2   Complaint.

 3                  As the Trusts have no employees, any actions performed nominally by a Trust or

 4   on its behalf are actually performed by its board and management structure, servicers, or by

 5   attorneys hired by the servicers. On information and belief, NCO Financial Systems, Inc. was

 6   the default servicer for the Trusts until November 1, 2014, at which time Transworld became

 7   the new servicer and successor in interest to NCO.

 8                  Transworld became the default loan servicer for the Discharged Loans accounts
 9   at a time when it believed the loans were in default. Transworld treated the loans as in default.
10   Transworld became the servicer for the Discharged Loans accounts at a time then it knew the
11   Discharged Loans records were inaccurate and prone to errors, and rendered the loans
12   unenforceable. Transworld knew this based on the records Transworld received from NCO and
13   the Trusts and their affiliates at the time of the servicing transfer. However, Transworld
14   concealed this material information from the Plaintiff and putative Class members until less
15   than twelve months before the commencement of this action.
16                    1.    Transworld attorney network
17                  Based upon public disclosures, and upon information and belief, Transworld

18   retains a national network of law firms and attorneys to pursue delinquent borrowers by filing

19   collection lawsuits in state courts. One of these firms is P&F.

20                  On information and belief, P&F is licensed as a collection agency in the State of

21   Washington, and is therefore subject to laws that govern the practice of such agencies, including

22   the federal Fair Debt Collection Practices Act (“FDCPA”), Washington’s Collection Agency

23   Act (“CAA”), and Washington’s Consumer Protection Act (“CPA”).

24                    2.    The Trusts, Bank of America, and TERI
25                  The dischargeability of private educational loans is governed by 11 U.S.C.A.

26   § 523(a)(8). The loans at issue here did not meet any of the criteria under §523(8).



      COMPLAINT - 11                                                   HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1                  Subsection (A)(i) of § 523(8) only applies and makes a loan non-dischargeable if

 2   they are “made under any program funded in whole or in part by a governmental unit or

 3   nonprofit institution.” The loans which are the subject of the claims in this complaint did not

 4   meet this requirement.

 5                  On information and belief, since 2003, the Trusts purchased a large number of

 6   loans from Bank of America, NA (“BOA”) that BOA represented as being private educational

 7   loans that were guaranteed by The Education Resources Institute, Inc. (“TERI”) a purported

 8   non-profit organization, upon origination. The Trusts knew or had reason to know that the
 9   Discharged Loans could never be covered by any guarantees by TERI. And that TERI was not a
10   bona fide non-profit organization.
11                  The terms of any such guarantees were governed by a Guaranty Agreement

12   between TERI and BOA dated June 30, 2003. It states in part that “if either party should

13   become subject to bankruptcy, receivership, or other proceedings affecting the rights of its

14   creditors generally, the party becoming subject to such proceedings will promptly notify the

15   other party thereof, and this Agreement will be deemed terminated immediately upon the

16   initiation of such proceedings without the need of notice to the other party.” TERI declared

17   bankruptcy in April 2008 and rejected the guaranties.

18                  The Guaranty Agreement had contractual parameters for underwriting. One of

19   those parameters was that TERI would only guaranty loans subject to credit underwriting

20   criteria that allowed for loans up to the “cost of education less other financial aid…” or

21   otherwise known as the Costs of Attendance as defined by the IRS Code. The Guaranty

22   Agreement was not publicly available and known to the Plaintiff, the members of the Class, and

23   the general public until a period less than 12 months before the commencement of this action.

24                  Subsection (A)(i) of § 523(8) does not apply to the Discharged Loans because

25   they are not “funds received as an educational benefit, scholarship, or stipend”.

26



      COMPLAINT - 12                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                  Subsection B of § 523(8) does not apply to the Discharged Loans because they

 2   were not “qualified education loan[s], as defined in section 221(d)(1) of the Internal Revenue

 3   Code of 1986.”

 4          B.      Osure Brown Files for Bankruptcy
 5                  On November 29, 2012, Osure Brown and his then wife filed a voluntary petition

 6   for relief under Chapter 13 of the Bankruptcy Code, 11 U.S.C., in the United States Bankruptcy

 7   Court for the Western District of Washington. Among the debts he listed on Schedule F of his

 8   bankruptcy petition was a debt to “Permant [sic] Recovery Inc.” of Pleasanton, Cal., serviced by
 9   American Education Services of Harrisburg, Pa. on behalf of National Collegiate Trust, in the
10   amount of $143,588.15.
11                  Between April 25 and April 30, 2013, NCO, on behalf of the Trusts and with the

12   Trusts’ authority, filed ten Proofs of Claims in Osure Brown’s bankruptcy estate for amounts

13   totaling $97,350.83, to be paid to an entity called “Total Debt Management” at a post office box

14   in Columbus, GA. Each Proof of Claim misstated that the basis for the claim was “Money

15   loaned non-dischargeable student loan,” and included several attachments:

16                  a.         A “Statement of Accounts” listing the balance of the alleged loan prior to

17          the filing date.

18                  b.         A notice from U.S. Bank identifying itself as the Special Servicer for one

19          or another of the NCSLT Trusts and confirming NCO as the Trusts’ subservicer.

20                  c.         A “Pool Supplement” evidencing the purported sale of certain loans from

21          BOA to National Collegiate Funding LLC, which would in turn sell them to one of the

22          Trusts. The Pool Supplement notes that the actual list of loans in each pool is specified

23          by an associated Loan Schedule (variously Schedule 1, Schedule 2, or Schedule 3) of the

24          Pool Supplement. However, the designated schedule itself is not attached.

25                  d.         A “Note Disclosure Statement” and part of a “Loan Request/Credit

26          Agreement” or “Loan Application/Promissory Note” for each of the ten BOA loans,

            signed by Osure Brown as borrower and Tommy Brown as cosigner. Although each

      COMPLAINT - 13                                                   HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1          Loan Request/Credit Agreement excerpt states that the document consists of seven

 2          pages, each Proof of Claim only includes two pages, and does not include the terms and

 3          conditions of the associated loan.

 4                  e.      In the filings described in the previous paragraph, NCO and the Trusts

 5          knew that representations of non-dischargeability asserted by them were false in light of

 6          the representations and warranties in the Guaranty Agreement to which they had

 7          knowledge (but the Plaintiff, class members, and general public did not), but NCO and

 8          the Trusts elected to conceal that knowledge and misrepresented the true status of the
 9          loan accounts and their dischargeability. The Trusts and their authorized agents and
10          affiliates made these knowing misrepresentations and omissions for the purpose of
11          deceiving not only the Plaintiff but also other class members, bankruptcy courts, and
12          other creditors entitled to relief in the bankruptcy proceedings.
13                  Osure Brown’s Chapter 13 bankruptcy plan stated that “[a]fter month 36, all

14   available plan payments after [secured debt] is paid in full, shall be distributed to the non-

15   dischargeable student loan creditors only, ECMC, American Educational Services, National

16   Collegiate Trust, Permant [sic] Recovery Inc. and any other unknown student loan lenders.”

17                  Osure Brown entered into the Chapter 13 plan believing, based upon NCO’s

18   knowingly false representations on behalf of the Trusts, that the debts claimed by NCO on behalf

19   of the Trusts were non-dischargeable. Had NCO or the Trusts not chosen to make false

20   representations about the non-dischargeability of the student loan accounts owned by the Trusts

21   and chosen to conceal from them and the bankruptcy court the terms and conditions of the

22   Guaranty Agreement, proper objections to the proofs of claim could have been asserted.

23                  During the pendency of his bankruptcy case, Osure Brown made payments as

24   directed by his Chapter 13 plan, which the bankruptcy trustee distributed to creditors.

25                  During the pendency of Osure Brown’s bankruptcy case, the trustee distributed a

26   total of $12,847.59 from the bankruptcy estate to the Trusts as payment on the ten fraudulent

     and deceptive Proofs of Claim filed by NCO on behalf of the Trusts. The Trusts would not

      COMPLAINT - 14                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   have paid these sums if the truth concerning the loans was known and they were only paid

 2   because the true status was knowingly and willfully concealed from the Plaintiff, the bankruptcy

 3   court, and other creditors.

 4                  On December 29, 2017, having successfully completed his bankruptcy plan,

 5   Osure Brown received an order of discharge of all dischargeable debts from the bankruptcy

 6   court under 11 U.S.C. § 1328(a).

 7                  Defendants, directly or through their agents were given notice of the discharge.

 8          C.      Debt Collection Begins
 9                  In October 2018, Patenaude & Felix sent ten letters, signed by Matthew Cheung,

10   that were received by Osure Brown stating that they would initiate collection efforts regarding

11   an outstanding balance owed to the National Collegiate Student Loan Trusts. The collection

12   letters failed to reference the original creditor Bank of America and did not include any

13   breakdown of interest or service charge, collection costs, or late payment charges, if any, added

14   to the original obligation by the original creditor or the last payment made on the loans.

15                  In response to a debt verification letter sent to Patenaude & Felix and signed for

16   by Matthew Cheung, Osure Brown received documentation regarding all ten loans, including

17   payment histories from American Educational Services, and payments on a Loan Payment

18   History Report after charge-off on September 4, 2012. Each loan verification response included

19   accrued interest for each loan. There is no indication on any payment history to indicate who

20   made the payments.

21                  In January 2019, Osure Brown again received letters from Patenaude & Felix,

22   signed by Matthew Cheung, informing him of a potential settlement for each NCSLT loan,

23   indicating that they would discount a considerable portion of the obligation.

24                    1.    The Trusts File Suit
25                  On April 5, 2019, Osure Brown and Tommy Brown were sued by the Trusts,

26   represented by P&F, in ten separate cases in King County Superior Court, Nos. 19-2-09408-7,

     19-2-09402-8, 19-2-0903-6, 19-2-09404-4, 19-2-09405-2, 19-2-09405-2, 19-2-09406-1, 19-2-

      COMPLAINT - 15                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1   09407-9, 19-2-09409-5, 19-2-09410-9, and 19-2-09411-7. The cases were subsequently

 2   consolidated into cause No. 19-2-09402-8.

 3                  In each case, the Trusts, Transworld, and P&F alleged that Osure Brown had

 4   liability for each one of the ten Bank of America loans identified in his Chapter 13 bankruptcy

 5   case, which, they alleged, had subsequently been purchased by the Trusts in consolidated loan

 6   pools.

 7                  Osure Brown sent notices of appearance on all ten cases to counsel at P&F and

 8   on April 5, 2019 each lawsuit was filed separately, assigning ten case numbers and ten separate
 9   judges in King County Superior Court.
10                  Each of the ten complaints filed by the Trusts, with the aid and assistance of U.S.

11   Bank and their debt collectors Transworld and P&F, was unfair and deceptive in multiple ways,

12   as explained herein:

13                    2.    The Trusts could not substantiate their ownership of the loans.
14                  In each case, the NCSLT Trusts concurrently filed an affidavit (collectively the

15   “Audet Affidavits”) signed by Jennifer A. Audet, an employee of Transworld, the NCSLT

16   Trusts’ debt collector. Each of Audet’s Affidavits claimed that Audet had personal knowledge

17   regarding the records pertaining to the loan at issue, had verified that there was an outstanding

18   principal balance on a loan currently owned by one of the Trusts, and was authorized by

19   Transworld and US Bank, National Association to make the representations in the affidavit.

20   Each Audet Affidavit also claimed that the associated loan had been transferred, sold and

21   assigned to the NCSLT Trusts.

22                  Attached to each of the Audet Affidavits is a trio of exhibits purporting to

23   substantiate the chain of assignment for the loan. Exhibit A was a notice from U.S. Bank

24   identifying itself as the special servicer for a number of the Trusts, including the defendants,

25   and confirming Transworld as the trusts’ subservicer. Exhibit B was a document titled “Loan

26   Application/Promissory Note” or “Loan Request /Credit Agreement” allegedly signed by Osure

     Brown as borrower and Tommy Brown as cosigner and submitted to BOA, along with a

      COMPLAINT - 16                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   document titled “Note Disclosure Statement” that includes additional information about the

 2   alleged loan. Exhibit C consisted of a “Pool Supplement” evidencing the purported sale of

 3   certain loans from BOA to The National Collegiate Funding LLC, which would in turn sell

 4   them to one of the NCSLT Trusts, followed by a “Deposit and Sale Agreement” that purports to

 5   record the sale of the pool of loans from National Collegiate Funding to the designated Trust.

 6                  In each case, both the Pool Supplement and the Deposit and Sale Agreement note

 7   that the actual list of loans in each pool is specified by an associated Schedule (variously

 8   Schedule 1, Schedule 2, or Schedule 3; collectively the “Loan Schedules”) of the associated
 9   Pool Supplement. None of the Pool Supplements attached to any of the Audet Affidavits include
10   the associated Schedule, despite the claim in the affidavits that Exhibit C “is a true and correct

11   copy of the assignment Agreement(s) described herein.”

12                  Additionally, the Audet Affidavit claimed that Tommy Brown had made

13   payments on the loan, with the last payment made for various loans in 2017 and 2018, without

14   disclosing that any payments made on the account were not made by Tommy Brown. When

15   subsequently challenged on the validity of the Audet Affidavits, the Trusts responded by

16   replacing them with a new affidavit (the “Luke Affidavit”) signed by Bradley Luke, another

17   Transworld employee presented as the custodian of records for the Trusts.

18                  The Luke Affidavit was accompanied by several exhibits that purported to

19   substantiate the Trusts’ ownership of the loans at issue. Like the Audet Affidavits, however, the

20   Luke Affidavit failed to provide any of the Loan Schedules, or any other business records

21   demonstrating that the Trusts had at any point purchased any loans originated by Osure Brown

22   and/or Tommy Brown. Instead, it provided what appeared to be an excerpt of a spreadsheet,

23   which appeared to have been expressly generated for litigation purposes long after the loans

24   were purportedly originated.

25

26



      COMPLAINT - 17                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
                      3.    The Trusts could not prove that the loans survived bankruptcy.
 1
                    None of the complaints filed by NCSLT disclosed that Osure Brown had
 2
     scheduled the loans in bankruptcy and received a discharge of all dischargeable debts prior to
 3
     the filing of the complaints.
 4
                    For a debt to be considered non-dischargeable under 11 U.S.C. § 523(a)(8)(A), it
 5
     must be “(i) an educational benefit overpayment or loan made, insured, or guaranteed by a
 6
     governmental unit, or made under any program funded in whole or in part by a governmental
 7
     unit or nonprofit institution; or (ii) an obligation to repay funds received as an educational
 8
     benefit, scholarship, or stipend.”
 9
                    The loans for which the Trusts filed claims did not meet the criteria under
10
     § 523(a)(8)(A)(i) because they were not funded by a government unit or bona fide nonprofit
11
     institution.
12
                    The loans for which the Trusts filed claims did not meet the criteria under
13
     § 523(a)(8)(A)(ii) because they were not an obligation to repay funds received as an educational
14
     benefit, scholarship, or stipend.
15
                    For a debt to be considered non-dischargeable under 11 U.S.C. § 523(a)(8)(B)
16
     the loans had to be a “qualified education loan, as defined in section 221(d)(1) of the Internal
17
     Revenue Code of 1986.” The loans for which the Trusts filed claims did not meet these criteria.
18
                    The loans for which the Trusts filed claims were all putatively related to Osure
19
     Brown’s studies at Washington State University (“WSU”) and Bellevue College between 2003
20
     and 2007.
21
                    The Guaranty Agreement between BOA and TERI states that “the borrower may
22
     obtain funds under the program, up to the cost of education less other financial aid,” and that “if
23
     the student wishes to borrow amounts in excess of a Participating School’s published cost of
24
     attendance, a letter is required from the School stating that these additional funds are needed as
25
     an education expense.” Those details and limitations on the Guaranty Agreement were not
26
     known to the Plaintiff, Class members, or the public until less than 12 months before the


      COMPLAINT - 18                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   commencement of this action; the Defendants knew the details and limitations of the guaranty

 2   agreement but chose to conceal it from the Plaintiff, Class members, and the public.

 3                   In all subsequent paragraphs, the “published cost of attendance” at WSU

 4   includes tuition, fees, room and board, transportation, and other living expenses, as published by

 5   WSU for the appropriate time period.

 6                   In all subsequent paragraphs, “non-NCSLT financial aid” incorporates all

 7   financial aid received by Osure Brown during his tenure at WSU that was not included in any of

 8   the claims filed by the Trusts, Transworld, and P&F against Osure Brown and Tommy Brown
 9   on April 5, 2019.
10                   For the 2003–04 school year, the published cost of attendance at WSU while

11   Osure Brown attended was $18,914. He received non-NCSLT financial aid totaling $18,914, or

12   100 percent of the published cost of attendance. In cause No. 19-2-09403-6, NCLST Trust

13   2005- 1 declared that BOA had loaned Osure Brown $12,248 for the school year, every cent of

14   which was in excess of his actual cost of education less other financial aid.

15                   For the 2004–05 school year, the published cost of attendance at WSU while

16   Osure Brown attended was $18,862. He received non-NCSLT financial aid totaling $18,862, or

17   100 percent of the published cost of attendance. In causes Nos. 19-2-09404-4 and 19-2-09405-2,

18   NCLST Trusts 2005-2 and 2005-3 declared that BOA had loaned Osure Brown a total of

19   $16,042.78 for the school year, every cent of which was in excess of his actual cost of education

20   less other financial aid.

21                   For the 2005–06 school year, the published cost of attendance at WSU while

22   Osure Brown attended was $9,622. He received non-NCSLT financial aid totaling $9,622, or

23   100 percent of the published cost of attendance. In causes No. 19-2-09409-5 and 19-2-09410-9,

24   NCLST Trusts 2006-1 and 2006-2 declared that BOA had loaned Osure Brown a total of

25   $25,688.45 for the school year, every cent of which was in excess of his actual cost of education

26   less other financial aid.



      COMPLAINT - 19                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                    For the 2006–07 school year, the published cost of attendance at WSU while

 2   Osure Brown attended was $9,841. Osure Brown received non-NCSLT financial aid totaling

 3   $9,841, or 100 percent of the published cost of attendance. In cause Nos. 19-2-09402-8 and 19-

 4   2-09411-7, NCLST Trust 2007-2 declared that BOA had loaned Osure Brown $24,902.84 for

 5   the school year, every cent of which was in excess of his actual cost of education less other

 6   financial aid.

 7                    Under the terms of the 2003 Guaranty Agreement between BOA and TERI,

 8   every cent loaned by BOA to Osure Brown was not guaranteed by TERI, because every cent
 9   was in excess of his cost of education less other financial aid.
10                    Further, under the terms of the 2003 Guaranty Agreement, every cent loaned by

11   BOA to Osure Brown was not guaranteed by TERI, because the agreement was nullified upon

12   TERI’s 2008 bankruptcy.

13                    Because none of the money BOA loaned to Osure Brown (which debt was

14   allegedly subsequently acquired by the Trusts) was guaranteed by a qualified non-profit

15   institution, all such debts were discharged at the conclusion of Osure Brown’s Chapter 13

16   bankruptcy plan.

17                    Therefore, the ten state court litigation claims filed by the Trusts against Osure

18   Brown and Tommy Brown on April 5, 2019 were invalid at the time of filing, because any and

19   all debts claimed by the Trusts had been discharged in the prior bankruptcy.

20                    The Trusts, Transworld, U.S. Bank and P&F were aware at the time of filing of

21   all facts which necessarily meant that every debt claimed by the Trusts in the state court

22   proceedings had been discharged in bankruptcy, but concealed that knowledge from the

23   Plaintiff and state court.

24           D.       Summary Judgment is Granted in Favor of the Browns
25                    On September 20, 2019, the Browns moved for summary judgment in their favor

26   in the consolidated matter for lack of standing and for failure to prove assignment of the loans,



      COMPLAINT - 20                                                    HENRY & DEGRAAFF, P.S.
                                                                             787 MAYNARD AVE S
                                                                        SEATTLE, WASHINGTON 98104
                                                                           telephone (206) 330-0595
                                                                               fax (206) 400-7609
 1   arguing that Bradley Luke did not have the ability to testify about the NCSLT Trusts’

 2   ownership of the loans at issue.

 3                  On October 24, 2019, the Browns’ motion for summary judgment and associated

 4   motions by all parties were heard before this Court by the Hon. Nicole Gaines-Phelps. On

 5   December 24, the court ordered that summary judgment be granted in favor of Osure Brown

 6   and Tommy Brown in the consolidated matter.

 7                  The court also struck the affidavit of Bradley Luke as hearsay, because Mr. Luke

 8   was not employed by the entity that had custody and possession of the records and did not have
 9   knowledge of the retention policies of BOA, the alleged originator of the loans. Accordingly,
10   the court granted the motion for summary judgment in favor of the Browns.
11                  The NCSLT Trusts, and their debt collectors Transworld and P&F, did not

12   appeal the judgments entered against the Trusts in favor of the Browns. Those judgments are

13   now final judgments.

14          E.      The Trusts’ Other Legal Woes Which Further Demonstrate Their
                    Knowledge that They Chose to Conceal from the Plaintiff, Class Members,
15                  and State Courts.
16                  The Trusts were recently the subject of investigation by the CFPB.

17                  On September 18, 2017 a complaint was filed by the CFPB against fifteen

18   National Collegiate Student Loan Trusts, including all of the defendant trusts in the instant

19   matter (collectively the “Collective NCSLT Trusts”), in the United States District Court for the

20   District of Delaware, Cause No. 17-cv-01323-GMS (ECF No. 1 therein), attached hereto as

21   Exhibit B.

22                  The same day, the parties jointly moved therein for entry of a consent judgment

23   (ECF No. 3 therein), attached hereto as Exhibit C.

24                  That consent judgment, having been submitted in federal court by the NCSLT

25   Trusts under FRCP 11, in response to a complaint, is a knowing statement by a party and

26   admission against interest.

                    That consent judgment is incorporated by reference here as if fully set forth.

      COMPLAINT - 21                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                    On September 15, 2017, more than a year and a half before filing suit against the

 2   Browns, the CFPB issued a Consent Order in the matter of Transworld Systems, Inc. as agent

 3   for the Collective NCSLT Trusts, filing it as 2017-CFPB-0018. A copy of which is Exhibit D,

 4   hereto.

 5                    That Consent Order was issued specifically as to Transworld’s unfair and

 6   deceptive acts and practices on behalf of, or in the name of, the NCSLT Trusts. The Consent

 7   Order is both remedial and mandatory, and identified and prohibited many of the unfair and

 8   deceptive acts and practices of Transworld on behalf of, or in the name of, the NCSLT Trusts
 9   identified above.
10                    In the Consent Order, the CFPB found that Transworld and its nationwide

11   network of law firms committed a number of offenses between November 1, 2014 and April 25,

12   2016, including:

13                    a.       Filing tens of thousands of collections lawsuits against borrowers in

14             which they did not possess the complete documentation needed to prove the NCSLT

15             Trusts owned the loans;

16                    b.       Filing tens of thousands of affidavits in support of collections lawsuits in

17             which the affiant swore they had personal knowledge of the debt, when in fact the

18             affiants frequently merely reviewed data on a computer screen, did not know the source

19             of the data or how it was collected and maintained, and lacked knowledge of the chain

20             of assignment records necessary to prove that the relevant Trust owned the loans;

21                    c.       Filing numerous lawsuits without the intent or ability to prove the claims,

22             if contested.

23                    The Consent Order further found that these acts constituted violations of the

24   Consumer Financial Protection Act, 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

25                    In 2018, the Collective NCSLT Trusts, through the Trusts’ Owners (as defined in

26   the Trust Agreements), filed suit in Delaware Chancery Court against Transworld and two

     codefendants, for breach of contract, charging them with costing the Collective NCSLT Trusts

      COMPLAINT - 22                                                    HENRY & DEGRAAFF, P.S.
                                                                             787 MAYNARD AVE S
                                                                        SEATTLE, WASHINGTON 98104
                                                                           telephone (206) 330-0595
                                                                               fax (206) 400-7609
 1   billions of dollars and with causing “wrongful and fraudulent …… cases being brought against

 2   thousands of borrowers.” See Verified Amended Complaint, Exhibit A

 3                  Specifically, the Collective NCSLT Trusts have accused Transworld of injurious

 4   falsehood for, among other things:

 5                  a.     Recklessly making false and misleading representations to borrowers that

 6          the Collective NCSLT Trusts had a right to sue the Plaintiff and putative class members,

 7          when they did not;

 8                  b.     Falsely representing to borrowers that the Collective NCSLT Trusts
 9          possessed all of the notes, assignments and other documents needed to prove standing to
10          foreclose on their loans, when they did not;
11                  c.     In so doing, exposing the Collective NCSLT Trusts to lawsuits from
12          borrowers.
13                  At the time the NCSLT Trusts filed suit against Osure Brown on April 5, 2019,

14   the Trusts were aware of the CFPB Consent Order, and of their lawsuit against Transworld and

15   other codefendants in Delaware Chancery Court.

16                  At the time the NCSLT Trusts filed suit against Osure Brown on April 5, 2019,

17   the Trusts were aware of the reckless and injurious practices of Transworld as explained in the

18   Delaware lawsuit.

19                  At the time the NCSLT Trusts filed suit against Osure Brown, with the aid and

20   assistance of Transworld and P&F, on April 5, 2019, the NCSLT Trusts, U.S. Bank,

21   Transworld, and P&F were aware of Transworld’s reckless and injurious practices. Yet,

22   Transworld, U.S. Banks, P&F, and the NCSLT Trusts continued their unfair and deceptive

23   practices of flooding the courts with hundreds of debt collection actions without a reasonable

24   basis to do so and without the right to due so based on their prior admissions in the CFPB

25   Consent Orders.

26                  The actions of the NCSLT Trusts, Transworld, U.S. Bank and P&F in regard to

     Osure Brown were substantially identical to the actions that the Consent Order found they took

      COMPLAINT - 23                                                HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
 1   in regard to thousands of borrowers across the country in violation of the Consumer Financial

 2   Protection Act.

 3                  The NCSLT Trusts, P&F, U.S. Bank and Transworld were aware that they

 4   lacked the ability to prove their ownership of any loans taken out by Osure Brown at the time

 5   they filed their collection action against the Browns.

 6                  The NCSLT Trusts are aware that they cannot prove they have a legitimate claim

 7   on the $12,847.59 paid to them from the bankruptcy estate of Osure Brown between 2012 and

 8   2017. Yet, the NCSLT Trusts wish to retain the benefit from their improper actions.
 9                  The NCSLT Trusts and U.S. Bank are aware that the Loan Schedules related to

10   the purported student loans acquired by them are lost, and they do not exist now, if they ever

11   did. No entity has the Loan Schedules and thus these loans are completely uncollectible.

12                                  IV.     CLASS ALLEGATIONS

13                  Plaintiff Osure Brown also sues on behalf of others, pursuant to Wash. Super. Ct.

14   Civ. R. 23, who are similarly situated to Mr. Brown as a Washington Class or Classes. This

15   Class or Classes of similar persons are defined as follows:

16                  a.      Bankruptcy Class: Any person in the United States who have received a

17          bankruptcy discharge and against whom the Trusts, directly or indirectly through their

18          authorized agent(s), filed bankruptcy proofs of claims of alleged non-dischargeable

19          student loan debts, where the student loans were in fact for sums in excess of the actual

20          published cost of attendance at the person’s school, and/or were not made, insured, or

21          guaranteed by a governmental unit, or made under any program funded in whole or in

22          part by a governmental unit or bona fide nonprofit institution.

23                  b.      FDCPA Class: Those persons whom P&F or Transworld has

24          communicated with directly or indirectly for the purpose of collecting a purported

25          student loan owned by a Trust after the person had obtained a discharge of the debt

26          under Chapter 7 or Chapter 13 of the Bankruptcy Code. On information and belief, most

            but not all members of the FDCPA Class are also members of the Bankruptcy Class.

      COMPLAINT - 24                                                HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
 1                  Excluded as members of the Bankruptcy Class and the FDCPA Class are any

 2   persons who fall within these definitions if the person is (i) an employee or independent

 3   contractor of any of the Defendants; (ii) a relative of an employee or independent contractor of

 4   any of the Defendants; (iii) is an employee of the Court where this action is pending or (iv)

 5   have previously released the Defendants for the claims asserted in this action.

 6                   The Class definitions may be amended or modified.

 7                  Osure Brown proposes to represent himself and the Bankruptcy Class and the

 8   FDCPA Class defined above.
 9                  Osure Brown qualifies as persons who is a member of the respective Class

10   definitions he seeks to represent.

11                  The members of the Bankruptcy Class and FDCPA Classes are capable of being

12   described without difficult managerial or administrative problems. The members are readily

13   identifiable from the information and records in the possession, custody or control of the

14   Defendants, public records, and records of third parties including the consumer reporting

15   agencies who report the Defendants furnished credit information to others as part of their

16   business.

17                  Upon information and belief based on public records, the Bankruptcy Class and

18   FDCPA Class are each sufficiently numerous such that individual joinder of all members is

19   impractical. This allegation is based on the fact that Trusts have sued thousands of consumers

20   nationwide, including hundreds of cases in Washington by P&F and Transworld, and also filed

21   thousands of proofs of claims in bankruptcy proceedings throughout the country.

22                  There are questions of law and fact common to the Bankruptcy Class which

23   predominate over any questions affecting only the individual members of the Bankruptcy Class.

24   The common issues include, but are certainly not limited to:

25                  a.      Whether the debts fell within the limited exception to bankruptcy

26          discharge;



      COMPLAINT - 25                                                HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
 1                 b.      Whether the Trusts and the other defendants pursued collections of debts

 2          that were discharged in bankruptcy.

 3                 c.      Whether the Trusts had knowledge of the bankruptcy discharges.

 4                 There are questions of law and fact common to the FDCPA Class which

 5   predominate over any questions affecting only the individual members of the FDCPA Class.

 6   The common issues include, but are certainly not limited to:

 7                 a.      Whether the Defendants have used false, deceptive or misleading

 8          statements in connection with its attempts to collect debts from the members of the
 9          FDCPA class;
10                 b.      Whether the Defendants have made false statements concerning the
11          character, amount or legal status of any debts;
12                 c.      Whether the Defendants have made any threat to take legal action that
13          they do not have the right to take;
14                 d.       Whether the Defendants have used any false representation or deceptive
15          means to collect or attempt to collect any debt;
16                 e.      Whether the Defendants engaged in any material investigation as to the
17          completeness or authenticity of records to prove the chain of title and/or ownership of
18          loan documents.

19                 f.      Whether the Defendants engaged in any investigation of prior collection

20          activities to determine if any unfair practice had been committed which as a matter of

21          law prevent collection of interest under RCW 19.16.450, or otherwise;

22                 g.      Whether the Defendants engaged in any investigation of the validity or

23          truth of statements contained in the alleged loan documents;

24                 h.      Whether the Defendants both negligently and intentionally caused false

25          evidence to be submitted in student loan collection actions commenced in the state of

26          Washington;



      COMPLAINT - 26                                                HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
 1                  i.      Where the Defendants sued the Class Member for a debt not owed to the

 2          Defendants;

 3                  j.      Whether the Defendants have used any unfair or unconscionable means

 4          to collect or attempt to collect any debt.

 5                  k.      Whether the Defendants filed and served lawsuits without standing or

 6          ownership of the alleged debt;

 7                  l.      The Defendants’ net worth.

 8                  The Plaintiff Osure Brown’s claims are the same as those of each member of the
 9   Bankruptcy Class and FDCPA Class and are based on the same legal and factual theories.
10                  There is no material difference between his claims and the claims of the

11   members of the respective classes he seeks to represent.

12                  The Defendants’ likely defenses (though unavailing) are and will be typical of

13   and materially the same or identical for each of the Bankruptcy Class and FDCPA Class and

14   will be based on the same legal and factual theories. There are no valid, unique defenses.

15                  Osure Brown will fairly and adequately represent and protect the interests of the

16   class members.

17                  Osure Brown does not have any interests antagonistic to the members of the

18   respective classes he seeks to represent.

19                  Osure Brown seeks certification pursuant to Wash. Super. Ct. Civ. R. 23(b)(2)

20   and (b)(3).

21                  The Defendants’ acts were wrongful on grounds that apply uniformly across the

22   Bankruptcy Class and FDCPA Class so that the underlying statutory relief afforded to the

23   claims below is appropriate respecting each of the classes as a whole. Further, common

24   questions predominate over any individual questions and a class action is superior for the fair

25   and efficient adjudication of this controversy. A class action will cause an orderly and

26   expeditious administration of class members’ claims, and economies of time, effort, and

     expenses will be fostered and uniformity of decisions will be ensured.

      COMPLAINT - 27                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1                  Apart from details such as names, dates, and dollar amount of Discharged Loans,

 2   there are no individual questions to establish the claims of the Plaintiff and the Bankruptcy

 3   Class or the FDCPA Class members. The claims are based on Defendants’ omissions and lack

 4   of right to collect from Class Members for Discharged Loans.

 5                  Osure Brown’s claims are typical of the claims of the Bankruptcy Class and

 6   FDCPA Class members.

 7                  The Bankruptcy Class members have suffered damages, losses, and harm similar

 8   to those sustained by Osure Brown in relation to the improper, unfair, and deceptive collection
 9   activities of the Defendants.
10                  There is an actual controversy between the Bankruptcy Class members and the

11   Defendants.

12                  The FDCPA Class members have suffered damages, losses, and harm similar to

13   those sustained by Plaintiff in relation to the improper, unfair, and deceptive collection activities

14   of the Defendants.

15                  As described herein, the claims of the Bankruptcy Class and FDCPA Class are

16   tolled by the Defendants’ unlawful concealment of their knowledge from the Plaintiff, the

17   Bankruptcy and FDCPA Class members, various state and federal courts, and the public until

18   less than 12 months before the commencement of this action.

19                  The Defendants also took affirmative actions to conceal the claims from Plaintiff

20   Osure and the Bankruptcy Class and FDCPA Class members. Therefore, any limitations period

21   applying to Osure Brown’s claims and the claims of the Bankruptcy Class members or FDCPA

22   Class Members should be equitably tolled given the Defendants’ voluntary and improper

23   election to conceal disclosure of the material information which should have foreclosed its

24   efforts to collect from Osure Brown and Bankruptcy Class members.

25

26



      COMPLAINT - 28                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1                                    V.      CAUSES OF ACTION

 2          A.      COUNT I: FAIR DEBT COLLECTION PRACTICES ACT (“FDCPA”), 15
                    U.S.C. § 1692, ET SEQ. ON BEHALF OF THE NAMED PLAINTIFF AND
 3                  THE FDCPA CLASS MEMBERS.
 4                  Plaintiff incorporates all preceding paragraphs as if set forth fully herein and

 5   assert this claim on his behalf and on behalf of FDCPA Class members against Defendants

 6   Transworld and P&F only.

 7                  Transworld and P&F acquired their interest in the Named Plaintiff and FDCPA

 8   Class members’ consumer loans during a period in which each allege (directly and indirectly) the
 9   loans of the Plaintiff and FDCPA Class were in default and were otherwise delinquent pursuant
10   to the loan documents. In fact, P&F presented to various state courts in relation to the Plaintiff
11   and the FDCPA class members the sworn testimony under penalties of perjury Transworld’s
12   testimony of these facts on behalf of the Trusts. Therefore Transworld and P&F are Debt
13   Collectors within the meaning of 15 U.S.C. § 1692a(6). Transworld and P&F also are debt
14   collectors pursuant to 15 U.S.C. § 1692a(6) because their principal business activity utilizes
15   instrumentalities of interstate commerce or the mails related to the collection of consumer debts
16   on behalf of others including the Trusts.
17                  By communicating with the Plaintiff and FDCPA class members, directly and

18   indirectly, and threatening and/or actually pursuing litigation and demanding sums not legally

19   due from the Plaintiff and the FDCPA class members, which are barred from collection against

20   the Plaintiff and FDCPA Class members as a result of bankruptcy discharges and an inability to

21   prove their claims, Transworld and P&F used false, deceptive, or misleading representations or

22   means in connection with the collection of consumer debts of the Named Plaintiff and FDCPA

23   Class members in violation of 15 U.S.C. § 1692e, 1692e(2), 1692e(5) and 1692e(10).

24                  Transworld’s and P&F’s actions and omissions described herein in relation to

25   pursuing discharged debts and their knowledge of the Trust’s inaccurate and incomplete records

26   which are not sufficient to pursue debt collection actions also constitute unfair or unconscionable



      COMPLAINT - 29                                                  HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   means to collect or attempt to collect from the Named Plaintiff and FDCPA Class Members in

 2   violation of 15 U.S.C. § 1692f.

 3                  Named Plaintiff and the FDCPA Class members have suffered actual economic

 4   and non-economic damages, as more fully described supra and have incurred attorney’s fees and

 5   court costs as a result of Transworld’s and P&F’s illegal debt collection practices and direct and

 6   indirect actions described herein.

 7                  The FDCPA provides for statutory damages in addition to actual damages.

 8           B.     COUNT II. CLAIM AGAINST ALL DEFENDANTS: VIOLATION OF
                    THE WASHINGTON STATE CONSUMER PROTECTION ACT ON
 9                  BEHALF OF THE FDCPA CLASS.
10                  Plaintiff incorporates all preceding paragraphs as if set forth fully herein and

11   assert this claim on their behalf and on behalf of the FDCPA Class members against the

12   Defendants.

13                  Defendants have engaged in unfair and deceptive business practices in violation

14   of the Revised Code of Washington Ch. 19.86.

15                  Such practices are likely to be repeated further, as illustrated by, among other

16   things, similar conduct toward hundreds of other alleged debtors in Washington.

17                  Such practices are likely to be repeated further, as illustrated by, among other

18   things, the filing of this lawsuit after NCSLT’s submission of the consent judgment motion in the

19   District of Delaware District Court and entry of the final and not appealed Transworld Consent

20   Order by the CFPB.

21                  Such conduct has damaged the Plaintiff by without limitation, impeding him from

22   managing and planning his finances, and by causing him to incur out of pocket expenses to

23   determine his legal rights and responsibilities, which caused loss of time away from his business.

24                  Such conduct constitutes an unacceptable risk to and/or damages the public

25   interest.

26                  Such conduct should be enjoined as authorized by RCW 19.86.



      COMPLAINT - 30                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1   In additional to damages, Plaintiff and the FDCPA Class are entitled to recover treble damages to

 2   the extent provided by statute together with reasonable attorney’s fees and reasonable non-

 3   taxable costs and taxable costs.

 4          C.      COUNT III: CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF
                    ON BEHALF OF THE PLAINTIFF AND THE FDCPA CLASS AGAINST
 5                  ALL DEFENDANTS.
 6                  Plaintiff Osure Brown incorporates all preceding paragraphs as if set forth fully

 7   herein and assert this claim on his behalf and on behalf of FDCPA Class members against the

 8   Defendant Trusts only.
 9                  There is an actual controversy between the parties concerning the enforceability

10   of the debts that the Defendants have sought to collect from the Plaintiff and the FDCPA Class.

11                  The Plaintiff and the FDCPA Class seek a declaratory judgment pursuant to WA

12   ST 7.24.010 of the respective rights of the parties.

13                  The Plaintiff and the FDCPA Class seek a declaration that the Defendants are

14   estopped from claiming the right to collect the debts from the Plaintiff and the FDCPA class by

15   the judgment entered in favor of the Plaintiff in the prior actions filed against him described in ¶

16   that the Defendants seek to collect are discharged and may not be collected.

17          D.      COUNT IV: VIOLATION OF THE DISCHARGE INJUNCTION UNDER
                    11 U.S.C. § 524(a)(2) ON BEHALF OF THE PLAINTIFF AND THE
18                  BANKRUPTCY CLASS MEMBERS AGAINST ALL DEFENDANTS.
19                  Plaintiff Osure Brown incorporates all preceding paragraphs as if set forth fully

20   herein and asserts this claim on his behalf and on behalf of Bankruptcy Class members against

21   the Defendant Trusts only.

22                  The Defendant Trusts have attempted to collect on discharged debts of Osure

23   Brown as a personal liability in violation of 11 U.S.C § 524(a) of the Bankruptcy Code, which is

24   subject to enforcement through the bankruptcy court’s contempt powers under 11 U.S.C § 105.

25                  As discussed herein, the Plaintiff and Bankruptcy Class members have been

26   damaged by the Defendant Trusts’ by (i) their attempts at debt collection through letters

     attempting to collect debt that was discharged in bankruptcy and (ii) their improper post-

      COMPLAINT - 31                                                 HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
                                                                     SEATTLE, WASHINGTON 98104
                                                                        telephone (206) 330-0595
                                                                            fax (206) 400-7609
 1   bankruptcy debt collection actions brought in state court for debts which were discharged in

 2   bankruptcy.

 3   In would be inequitable and unjust to permit the Trusts to retain their receipts obtained on any

 4   discharged debts. Defendants knew that they were not entitled to collect any debts that were

 5   discharged, and Defendants should be required to disgorge any amounts they collected on

 6   discharged debts.

 7            E.    COUNT V: CLAIM FOR DECLARATORY AND INJUNCTIVE RELIEF
                    ON BEHALF OF THE PLAINTIFF AND THE BANKRUPTCY CLASS
 8                  AGAINST ALL DEFENDANTS.
 9                  Plaintiff Osure Brown incorporates all preceding paragraphs as if set forth fully

10   herein and asserts this claim on his behalf and on behalf of Bankruptcy Class members against

11   the Defendant Trusts only.

12                  There is an actual controversy between the parties concerning the enforceability

13   of the debts that the Defendants have sought to collect from the Plaintiff and the Bankruptcy

14   Class.

15                  The Plaintiff and the Bankruptcy Class seek a declaratory judgment pursuant to

16   RCW 7.24.010 of the respective rights of the parties.

17                  The Plaintiff and the Bankruptcy Class seek a declaration that the debts that the

18   Defendants seek to collect are discharged and may not be collected.

19                  The Plaintiff and the Bankruptcy Class also seek a declaration that the Defendants

20   must return any amounts they have collected for debts that were discharged.

21                  Plaintiff Osure Brown seek injunctive relief to enjoin the Defendants from

22   continuing their collection efforts against the Plaintiff and the Bankruptcy Class members by

23   being permanently enjoining them from pursuing any debt collection efforts in any way, type,

24   manner, or form, through and including the time of a final judgment of this Court of the above

25   captioned complaint is necessary in that the irreparable harm to the Bankruptcy Class members

26   in allowing continued collection efforts by the Trusts after a bankruptcy discharge will exceed

     the foreseeable hardship to the Bankruptcy Class members if it is granted.

      COMPLAINT - 32                                                 HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
 1                   The public interest favors granting the injunctive relief sought to protect and

 2   enforce the discharges granted to Plaintiff or the members of the Bankruptcy Class under 11

 3   U.S.C. § 727 or § 1328 as provided by § 524 , and that this interest is furthered by the granting

 4   of injunctive relief to enjoin all collection efforts against Plaintiff and the Bankruptcy class

 5   members.

 6                   Granting the injunction will maintain the status quo that these debts have been

 7   discharged and may not be collected by the Defendants.

 8                                   VI.     REQUEST FOR RELIEF
 9          WHEREFORE, the Plaintiff prays for the following relief and judgment in his favor and

10   the other members of the FDCPA Class and against Transworld and P&F pursuant to Count I of

11   this Complaint under the FDCPA and Against All Defendants pursuant to Counts II and III:

12                 i.       The Court certify a FDCPA Class of persons as defined herein subject to

13          modification or amendment;

14                ii.       The Court appoint Plaintiff and his counsel to represent the FDCPA Class

15          certified;

16               iii.       The Plaintiff and FDCPA Class be awarded statutory damages against each

17          Defendants Transworld and P&F pursuant to the FDCPA in the sum of $500,000 per

18          defendant;

19                iv.       The Plaintiff and FDCPA Class be awarded actual damages against the

20          Defendants Transworld and P&F under Count I in an amount to be determined at trial;

21                v.        The Plaintiff and FDCPA Class be awarded actual damages and other relief

22          against the Defendants under Count II in an amount to be determined at trial

23                vi.       The Court grant the declarations sought and injunctive relief and enjoin the

24          Defendants from further collection of discharged debts;

25               vii.       The Plaintiff and the FDCPA Class be awarded their costs, including

26          attorney fees, pursuant to the FDCPA; and

                viii.       The Plaintiff and FDCPA Class be awarded such other and further relief as

      COMPLAINT - 33                                                   HENRY & DEGRAAFF, P.S.
                                                                            787 MAYNARD AVE S
                                                                       SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
 1          may be appropriate and proper.

 2                  WHEREFORE, the Plaintiff and the Bankruptcy Class also pray for the following

 3   relief and judgment against the Defendants pursuant to Count II and III of this Complaint:

 4               ix.       The Court certify a Bankruptcy Class of persons as defined herein subject

 5          to modification or amendment;

 6                x.       The Court appoint Plaintiff and his counsel to represent the Bankruptcy

 7          Class certified;

 8               xi.       The Plaintiff and Bankruptcy Class be awarded actual damages against the
 9          Defendants in an amount to be determined at trial;

10              xii.       The Court grant the declarations sought and injunctive relief and enjoin the

11          Defendants form further collection of discharged debts;

12              xiii.      The Plaintiff and the Bankruptcy Class be awarded their costs, including

13          attorney fees to the extent allowed by law; and

14              xiv.       The Plaintiff and Bankruptcy Class be awarded such other and further

15          relief as may be appropriate and proper.

16                  Dated this 5th of April 2020.
                                                         /s/ Christina L Henry
17                                                       Christina L Henry, WSBA 31273
18                                                       Counsel for Plaintiff
                                                         HENRY & DEGRAAFF, PS
19                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
20                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
21

22

23

24

25

26



      COMPLAINT - 34                                                HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
  EXHIBIT A
TO COMPLAINT
                                           EFiled: Jun 15 2018 04:31P
                                           Transaction ID 62138855
                                           Case No. 2018-0167-JRS
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 THE NATIONAL COLLEGIATE MASTER          )
 STUDENT LOAN TRUST I, THE NATIONAL      )
 COLLEGIATE STUDENT LOAN TRUST 2003-1,   )
 THE NATIONAL COLLEGIATE STUDENT         )
 LOAN TRUST 2004-1, THE NATIONAL         )
 COLLEGIATE STUDENT LOAN TRUST 2004-2,   )
 THE NATIONAL COLLEGIATE STUDENT         )   C.A. No. 2018-0167-JRS
 LOAN TRUST 2005-1, THE NATIONAL         )
 COLLEGIATE STUDENT LOAN TRUST 2005-2,   )
 THE NATIONAL COLLEGIATE STUDENT         )
 LOAN TRUST _2005-3, THE NATIONAJ::J     )   VERIFIED AMENDED
 COLLEGIATE STUDENT LOAN TRUST 2006-1,   )   COMPLAINT FOR
 THE NATIONAL COLLEGIATE snfDENT         )   INJUNCTIVE AND
 LOAN TRUST 2006-2, THE NATIONAL         )   EQUITABLE RELIEF
 COLLEGIATE STUDENT LOAN :pifusT 2006-3, )   AND DAMAGES
 THE NATIONAL COLLEGIATE STUDENT         )
 LOAN TRUST 200<'?.'.;4, THE NATIONAL    )
 COLLEGIATE STlIDENT LOAN TRUST 2007-1,  )
 THE NATIONAL COLLEGIATE STUDENT         )
 LOAN TRUST 2007-2, THE NATIONAL         )
 COLLEGIATE'STUDENT LOAN TRUST 2007-3,   )
 THE NATIONAL COLLEGIATE STUDENT         )
 LOAN TRUST 2007-4,                      )                   CERlilFIED
                                         )              AS A TRUE. COPY: ..:- ._
                 Plaintiffs,             )                  ATTEST�
        V.                               )
                                                              '
  U.S. BANK NATIONAL ASSOCIATION, GSS    )           RE I
                                                                                                 .. I   .


· DATA SERVICES, INC., TURNSTILE CAPITAL )           BY:'-,.,,-+,-:.,,,.-++-,-,1---.---
  MANAGEMENT, LLC, AND TRANSWORLD        )
  SYSTEMS, INC.,                         )
                                                                      .�
                                                                     ,,,'      �-
                                                                                    �   \,   .
                                         )
                                                                            L/�2-t?/ 7
                                                                              '"�\-              .

                                                                   /!-
----------------
            Defendants.                  )

                                  GRANT & EISENHOFER P.A.
                                  123 Justison Street
                                  Wilmington, DE 19801
                                  302-622-7000
                                  Attorneys for Plaintiffs
                                          TABLE OF CONTENTS

                                                                                                                   Page

 NATURE OF TI-IB ACTION .................................................................................... 1

 TI-IB PARTIES........................................................................................................... 6

 JURISDICTION AND VENUE ................................................................................7

 FACTUAL BACKGROUND.................................................................................... 8

 A.       The Structure and Operation of the Trusts ...................................................... 8

, B.      The Trusts' Service Providers ....................................................................... 11

          1.       The Master Servicing Agreement .......................................................11

          2.       The Indenture ...................................................................................... 11

          3.       The Administration Agreement...........................................................14

          4.       The Special Servicing Agreement....................................................... 15

          5.       The Special Subservicing Agreement ................................................. 15

 C.       Defendants Improperly Send Defaulted Loans to TSI in Violation
          of the Governing Documents......................................................................... 21
 D.       Defendants Allow the Statute of Limitations on Defaulted Loans to
          Expire and Refuse to Provide Information Regarding Such Loans .............. 27
 E.       Defendants' Failure to Obtain and Safeguard Documents Impedes
          the Trusts' Ability to Collect on Defaulted Loans ........................................ 30
 F.       Defendants' Improper Collection Activities Thwart Collections on
          Defaulted Loans and Expose the Trusts to Liability ..................................... 37
 G.       The Partial Audit of PI-IBAA ......................................................................... 42
H.      GSS and U.S. Bank Prevent the Trusts' Servicer, Auditor and Lawyers
        From Being Paid ............................................................................................43
        1.       Failure to Pay the Trusts' Servicer (Odyssey) ....................................43

        2.       Failure to Pay the Trusts' Auditor .......................................................46

        3.       Failure to Pay the Trusts' Lawyers .....................................................48

COUNT I:           Breach of Contract (against GSS) .................................................... 53
COUNT II:          Tortious Interference with Contract (against GSS) .......................... 55
COUNT III: Breach of Contract (against U.S. Bank) ........................................... 56
COUNT IV: Breach of Duty of Care and to Avoid Conflicts of Interest
          (against U.S. Bank) ........................................................................... 58
COUNT V:           Breach of Contract (against U.S. Bank) (Alternative Count)........... 59
COUNT VI: Breach of Contract (against Turnstile) .............................................61
COUNT VII: Injurious Falsehood (against TSI) .................................................... 63




                                                        -11-
'


          Plaintiffs, The National Collegiate Master Student Loan Trust I, The

    National Collegiate Student Loan Trust 2003-1, The National Collegiate Student

    Loan Trust 2004-1, The National Collegiate Student Loan Trust 2004-2, The

    National Collegiate Student Loan Trust 2005-1, The National Collegiate Student

    Loan Trust 2005-2, The National Collegiate Student Loan Trust 2005-3, The

    National Collegiate Student Loan Trust 2006-1, The National Collegiate Student

    Loan Trust 2006-2, The National Collegiate Student Loan Trust 2006-3, The

    National Collegiate Student Loan Trust 2006-4, The National Collegiate Student

    Loan Trust 2007-1, The National Collegiate Student Loan Trust 2007-2, The

    National Collegiate Student Loan Trust 2007-3, The National Collegiate Student

    Loan Trust 2007-4 (collectively, "Plaintiffs" or "The Trusts"), for their Verified

    Amended Complaint against Defendants U.S. Bank National Association ("U.S.

    Bank"), GSS Data Services, Inc. ("GSS"), Turnstile Capital Management, LLC

    ("Turnstile"), and Transworld Systems, Inc. ("TSI"), based on personal knowledge

    as to themselves and information and belief as to all other matters, allege as

    follows:

                             NATURE OF THE ACTION

          1.    This case involves egregious breaches of contract and other duties by

    Defendants that have cost the Plaintiff Trusts billions of dollars and that have




                                           -1-
resulted in wrongful and fraudulent foreclosure cases being brought against

thousands of borrowers of Student Loans owned by the Trusts.

       2.    Plaintiffs are each Delaware statutory Trusts created to acquire pools

of Student Loans that had been originated by banks and other financial institutions,

provide for the servicing of the loans, and issue Notes backed by the Trust assets.

The face amount of all Student Loans held by the Trusts is approximately $15

billion.

       3.    In order to help the Trusts fulfill their responsibilities under the Trust

Agreements, various entities were hired to perform certain discrete tasks. At

present, Defendant U.S. Bank serves as Indenture Trustee and also Special

Servicer; Defendant GSS serves as Administrator; Defendant Turnstile serves as

Special Subservicer; and Defendant TSI performs certain collection activities. In

addition,   non-party Pennsylvania       Higher Education       Assistance    Agency

("PHEAA") serves as the principal Servicer.

       4.    When borrowers fail to make required payments on their loans,

Defendants are responsible for pursuing collection, including legal proceedings.

For example, TSI was hired to bring collection proceedings, Turnstile as Special

Subservicer is responsible for monitoring and supervising the performance by TSI,

and U.S. Bank as Special Servicer has control over many of TSI's activities and

also is responsible for monitoring the performance of Turnstile and replacing it if it


                                         -2-
,


    was deficient or negligent in the performance of its duties. Defendants have failed

    miserably to discharge such duties, and in fact have engaged in improper and

    fraudulent conduct regarding the collection activities.       Lawsuits brought to

    foreclose on defaulted loans repeatedly have been dismissed because Defendants

    failed to obtain the documentation necessary to prove the Trusts' ownership of the

    loans and standing to bring collection proceedings.       Such improper collection

    practices, and the false and misleading representations that Defendants have made

    in the course of such lawsuits, have resulted in the Trusts being sued by borrowers

    and by the Consumer Financial Protection Bureau ("CFPB").

          5.    In the course of its investigation, the CFPB found rampant fraudulent

    and otherwise improper conduct in the collection activities, such as suits being

    filed against borrowers without all of the notes, assignments and other documents

    needed to prove standing to foreclose on the loans, and submission of false and

    misleading affidavits in collection cases. As a result of such wrongdoing by

    Defendants, done in the name of the Trusts, the CFPB has sought substantial

    monetary and equitable relief against the Trusts, and a proposed consent decree has

    been entered into whereby the Trusts would be required to pay tens of millions of

    dollars to the CFPB by reason of the improper conduct by the Defendants herein.

          6.     As a result of the failures of the Defendants to deal properly with

    delinquent and defaulted loans, and their active obstruction of efforts by the Trusts


                                            -3-
and the Owners of the beneficial interests therein to obtain information concerning

such activities, it is estimated the statute of limitations has expired on

approximately $1 billion of loans, and approximately another $4 billion have

become uncollectible. Additional loans are continuing to become statute barred, as

Defendants continue to fail properly to discharge their duties.

      7.     Defendants have no incentive to stop their fraudulent collection

activities but rather are highly motivated to perpetuate the status quo. Defendants

have made hundreds of millions of dollars in servicing and other fees and want to

continue to feed at the Trusts' trough. And if borrowers who have been the victims

of fraudulent collection cases sue,. Defendants enter into settlements whereby the

settlements are paid out of Trust assets.

      8.     The Trusts have reason to believe that there is fraud in the servicing

and administration of all of the loans in the Trusts. The Owners, through direction

to the Owner Trustee and Trust counsel, have been trying to investigate, monitor,

and stop the improper activities of each of the Defendants, only to be faced with

every maneuver Defendants can employ in order to maintain the current collection

scheme under U.S. Bank as Special Servicer. U.S. Bank as Indenture Trustee

continuously mischaracterizes its duties in order to protect the collection scheme

orchestrated by U.S. Bank as Special Servicer and all the other Defendants.




                                            -4-
      9.     The Trusts have attempted to stop and rectify these abuses, but

Defendants have obstructed those efforts at every turn. The Trusts appointed a

new servicer, Odyssey Education Resources LLC ("Odyssey"), to deal with newly­

defaulted loans, but GSS and U.S. Bank refused to acknowledge such appointment

and U.S. Bank filed a lawsuit arguing the appointment was invalid. The Trusts

retained counsel to represent them in that lawsuit, but GSS and U.S. Bank have

refused to pay the bills submitted by such counsel. The Trusts commenced an

audit of the primary servicer, PHEAA, but GSS and U.S. Bank refused to pay the

bills submitted by the auditor hired by the Trusts to do the audit. The Trusts'

counsel negotiated a consent decree with the CFPB that would put an end to at

least some of the servicing abuses committed by Defendants, but Defendants are

strenuously opposing such consent decree, and to add insult to injury, GSS and

U.S. Bank have refused to pay the bills submitted by that counsel too.

      10.    The Trusts seek specific performance of the Governing Documents

and other injunctive and equitable remedies arising out of Defendants' substantial

breaches, as well as damages to compensate the Trusts for the substantial injuries

the Trusts have suffered by reason of Defendants' wrongdoing as described herein.

All of the net proceeds of this case will be deposited into the appropriate collection

account to be distributed pursuant to the waterfall set forth in the Indenture.




                                          -5-
                                 THE PARTIES

      11.   Plaintiffs are each Delaware statutory trusts with Wilmington Trust

Company ("WTC"), a Delaware banking corporation, as their Owner Trustee.

WTC has its principal business office at 1100 North Market Street, Wilmington,

DE 19890. On July 20, 2017, WTC resigned as Owner Trustee, but continues to

function in that role as no replacement has yet been appointed.

      12.   Defendant U.S. Bank is, upon information and belief, a nationally

charted bank with its headquarters located at 800 Nicollet Mall, Minneapolis, 11N

55402.

      13.   Defendant GSS, upon information and belief, is a Massachusetts

corporation with a principal business office located at 402 West Broadway, Suite

2000, San Diego, CA 92101.

      14.   Defendant Turnstile, upon information and belief, is a Delaware

limited liability company with a principal business office located at 402 West

Broadway, Suite 2000, San Diego, CA 92101.

      15.   Defendant TSI, upon information and belief, is a California

corporation with a principal place of business in Ft. Washington, Pennsylvania.

TSI is the successor to NCO.

      16.   Non-party PHEAA 1s, upon information and belief, a public

corporation, organized under the laws of the Commonwealth of Pennsylvania,


                                        -6-
engaged in non-governmental commercial activity throughout the United States,

including in Delaware.

                         JURISDICTION AND VENUE
      17.    This Court has subject matter jurisdiction over this action pursuant to

10 Del. C. § 341 because Plaintiffs seeks to compel specific performance with

contractual obligations and seek other equitable relief.

      18.    This Court has personal jurisdiction over Defendants in this action.

U.S. Bank as Indenture Trustee and as Special Servicer and GSS as Administrator

each contracted with the Trusts to provide, and has provided, services relating to

loans to borrowers located in Delaware. Furthermore, pursuant to the Indenture

U.S. Bank has made payments to the Owner Trustee, WTC, in Delaware, and, on

information and belief, has made payments to noteholders in Delaware. As Special

Servicer, U.S. Bank has authorized and supervised the bringing of collection

lawsuits in Delaware against borrowers in default.         The Administrator has

responsibility to, among other things, file tax returns for the Trusts in Delaware.

Turnstile is a Delaware limited liability company that has responsibility under the

Special Subservicing Agreement to, among other things, provide, and has

provided, services relating to loans to borrowers located in Delaware. TSI has,

among other things, provided, services relating to defaulted loans to borrowers

located in Delaware.



                                         -7-
                           FACTUAL BACKGROUND
      A.      The Structure and Operation of the Trusts

       19.    Each of the NCSLT Trusts was created as a Delaware statutory trust

to acquire pools of Student Loans that had been originated by banks and other

financial institutions, provide for the servicing of the loans, and issue Notes backed

by the Trust assets. The Notes are held by various noteholders and traded as

securities.   The face amount of all Student Loans held by the Trusts is

approximately $15 billion.

       20.    Under 12 Del. C. § 380l(g), a Delaware statutory trust is "a separate

legal entity." It is a juridical entity that "may sue and be sued." 12 Del. C.

§ 3804(a).

       21.    Under the relevant Delaware statute and the Trust Agreements, the

Owner Trustee is responsible for managing the Trusts' affairs at the direction of

the Owners of the beneficial interest therein. 12 Del. C. § 3806(a) provides:

      Except to the extent otherwise provided in the governing instrument
      of a statutory trust, the business and affairs of a statutory trust shall be
      managed by or under the direction of its trustees. To the extent
      provided in the governing instrument of a statutory trust, any person
      (including a beneficial owner) shall be entitled to direct the trustees or
      other persons in the management of the statutory trust.
       22.    Implementing this provision, the Trust Agreements provide that the

Owner Trustee has all of the "rights, powers and duties set forth herein and in the

Statutory Trust Statute." Trust Agreement§ 2.04; see § 8.01. Under § 2.03 of the


                                          -8-
Trust Agreements (entitled "Purposes and Powers"), the Trusts have the obligation

and power, inter alia, ''to provide for the administration of the Trust and the

servicing of the Student Loans." § 2.03(a)(ii). The Trusts further have the power

"[t]o engage in those activities and to enter into such agreements that are

necessary, suitable or convenient to accomplish the foregoing or are incidental

thereto or connected therewith." § 2 .03(a)(iii). They also have the power "[t]o

engage in such other activities as may be required in connection with the

conservation of Trust Property ...." § 2.03(a)(iv).

      23.    These are owner-directed Trusts. As provided in § 2.03(b)(i) of the

Trust Agreements, in conducting the operations of the Trusts, "[t]he Trust will act

solely in in its own name," and "the Owner Trustee or other agents selected in

accordance with this Agreement will act on behalf of the Trust subject to direction

by the Owners .... " The Owner Trustee is required "to administer the Trust in the

interests of the Owners." § 8.03.

      24.    The beneficial interests in Plaintiff The National Collegiate Master

Student Loan Trust I are owned by NC Residuals Owners Trust and SL Resid

Holdings LLC.      The beneficial interests in Plaintiff The National Collegiate

Student Loan Trust 2003-1 are owned by NC Owners, LLC ("NC Owners"),

Pathmark Associates LLC ("Pathmark") and NC Residuals Owners Trust. The

beneficial interests in the remaining Plaintiffs are owned by NC Owners and


                                         -9-
Pathmark. (One or more of NC Owners, Pathmark, NC Residuals Owners Trust

and SL Resid Holdings LLC are referred to herein as the "Owners.")

      25.    The Owners have the right to "direct or consent to actions of the

Owner Trustee and otherwise participate in the management and control of the

affairs of the Trusts." Trust Agreement p. 2 (definition of "Beneficial Interest").

      26.    In October 2015, at the request of the Owners, WTC as Owner

Trustee retained Chaitman LLP ("Chaitman") to represent the Trusts in litigation

matters.    The Chaitman retention letter, which was executed by WTC and

approved by the Administrator, provides that Chaitman "will act as Special

Counsel for the Trusts managing litigation or other adversarial proceedings arising

from or relating to one or more Trusts." The letter further provides that Chaitman

may act "[a]s requested or directed by ... the Owners." It further empowers

Chaitman to "select[], engag[ e] and manag[e] other law firms to provide" legal

services to the Trusts. Pursuant to such authorization granted by the Owner

Trustee on behalf of the Trusts, Chaitman retained several other law firms to bring

or defend actions and proceedings on behalf of the Trusts, including Grant &

Eisenhofer P.A., McCarter & English, LLP, and DiCello Levitt & Casey LLC.




                                         -10-
      B.     The Trusts' Service Providers
      27.    In order to preserve the value of the collateral (i.e., the Student

Loans), several agreements regarding the servicing and administration of the

Student Loans have been entered into.

             1.    The Master Servicing Agreement
      28.    The Trusts and PHEAA are parties to the Amended and Restated

Private Loan Servicing Agreement between PHEAA and the First Marblehead

Corporation ("FMC") (the "Master Servicing Agreement" or "MSA") and a series

of Custodial Agreements entered into among Plaintiffs, U.S. Bank in its capacity as

Indenture Trustee, and PHEAA. PHEAA acts as the custodian of the Student

Loans and services the Student Loans while they are in repayment and in the early

stages of delinquency or default.

             2.    The Indenture
      29.    Each of the Trusts executed an Indenture with U.S. Bank as Indenture

Trustee. U.S. Bank executed the Indentures in Massachusetts. The Indentures are

governed by New York law. The rights and duties of the Indenture Trustee are

specified in each Indenture.

      30.    The Indentures give the Indenture Trustee certain specified, mostly

ministerial, duties, principally to deposit money collected on the Student Loans

owned by the Trusts and to pay out money to Noteholders and others according to

a specified "waterfall."

                                        -11-
      31.    The Indentures also provide that in the case of an Event of Default,"

the Indenture Trustee has certain obligations, such as to notify the Trusts of the

default and to request that the Trusts take action to remedy the default.

      32.    The Indentures also contain a "Granting Clause" whereby each Trust

grants to the Indenture Trustee the Trusf s "right, title, and interest" in the Student

Loans, the Servicing Agreements and all causes of action and all proceeds in

respect thereof. This provision does not nullify any of the other provisions of the

Indentures and does not deprive the Trusts of the right to assert claims against

persons or entities who have injured the Trusts by, inter alia, breaching their

contractual obligations to the Trusts. The purpose of the Granting Clause is, as set

forth therein, "to secure the payment of principal of and/or interest on . . . the

Notes" and ''to secure compliance with the provisions of this Indenture, all as

provided in this Indenture."

      33.    The definition of "Grant" contained in the Indenture makes clear that

a "Grant" conveys "rights powers and options (but none of the obligations) of the

Granting party." Indenture Appendix A-16. Therefore, the Trusts retain all of the

obligations that they have under the Trust Agreements and the Indentures.

      34.    Among the many obligations that the Trusts retain is the obligation to

take various actions to protect the Trusts and enforce the obligations of persons

doing business with the Trusts. For example, § 3.05 of the Indentures provides:


                                         -12-
            Protection of Indenture Trust Estate. The Issuer .. . will take
      such other action necessary or advisable to:
                               *      *     *      *
             (iii)   enforce any of the Collateral; or
             (iv)    preserve and defend title to the Indenture Trust Estate ....
Similarly, § 3.07(d) of the Indentures provides:           "If the Issuer shall have

knowledge of the occurrence of a Servicer Default ... , the Issuer shall promptly

notify the Indenture Trustee and the Rating Agencies thereof, and shall specify in

such notice the action, if any, the Issuer is taking with respect to such default ....

[T]he Issuer shall take all reasonable steps available to it to enforce its rights

under the Basic Documents in respect of such failure." (Emphasis added). Such

provisions would make no sense if the Trusts have been divested of their ability to

assert claims relating to the Student Loans or the servicing agreements.

      35.    Furthermore, the Granting Clause does not provide that the grant of

rights to the Indenture Trustee makes the Indenture Trustee the "sole" or

"exclusive" holder of such rights. This is in stark contrast to other provisions in

the Indenture that use such words where exclusivity is intended.             See, e.g.,

Indenture § 6.1 O(b)(i) (describing rights that "shall be exercised . . . solely at the

direction of the Indenture Trustee").

      36.    To the contrary, the Indenture makes clear that any grant of right to

the Indenture Trustee to bring proceedings is not intended to be exclusive but

rather is cumulative. Section 5.9 provides:

                                          -13-
             Rights and Remedies Cumulative. No right or remedy herein
      conferred upon or reserved to the Indenture Trustee . . . is intended to
      be exclusive of any other right or remedy, and every right and remedy
      shall, to the extent permitted by law, be cumulative and in addition to
      every other right and remedy given hereunder or now or hereafter
      existing at law or in equity or otherwise.
             3.    The Administration Agreement
      37.    The Trusts are parties to Administration Agreements entered into on

various dates, by and among each of the Trusts individually, Wilmington Trust

Company as Owner Trustee, U.S. Bank as Indenture Trustee, The National

Collegiate Funding LLC as the Depositor, and First Marblehead Data Services,

Inc. ("FMDS"), GSS's predecessor-in-interest, as the Administrator under each

such Administration Agreement. FMDS, which is a Massachusetts corporation,

executed the Administration Agreement in Massachusetts. The Administration

Agreements are governed by New York law.

      38.    The Administration Agreements provide the Administrator with

certain specified rights and duties, but make clear that ultimate control rests with

the Trusts. Thus, § l(d)(ii) of the Administration Agreements provides that as to

non-ministerial matters, the Administrator shall not "take any action that the Issuer

directs the Administrator not to take on its behalf." It further provides that in the

absence of instructions from the Indenture Trustee, in accordance with the

Indenture, or from the Owner Trustee or the Owners, in accordance with the Trust

Agreement, the Administrator shall not take any action regarding "[t]he initiation


                                        -14-
of any claim or lawsuit by the Issuer . . . except for claims or lawsuits initiated in

the ordinary course ofbusiness by the Issuer or their respective agents or nominees

for the collection of the Student Loans owned by the Issuer." § l(d)(i)(B). Such

provision plainly recognizes that the Issuer retained the ability to initiate lawsuits.

             4.     The Special Servicing Agreement
      39.    A Special Servicing Agreement was entered into on March 1, 2009,

by and among First Marblehead Education Resources, Inc. ("FMER") as Special

Servicer, U.S. Bank as Back-Up Special Servicer, and each of the Trusts, which

named FMER as Special Servicer for delinquent and defaulted Loans and further

provided that ifFMER were to resign as Special Servicer, U.S. Bank would step in

as the Special Servicer. FMER executed the Special Servicing Agreement in

Massachusetts. The Special Servicing Agreement is governed by New York law.

      40.    In March 2009, FMER hired TSI to provide default prevention and

collection services in the event that U.S. Bank became Special Servicer, including

hiring lawyers to bring collection cases.

             5.     The Special Subservicing Agreement
      41.    In March 2009, U.S. Bank made an agreement with Goal Structured

Solutions, Inc. ("Goal") that if U.S. Bank were to become Special Servicer, it

would hire an affiliate ofGoal to act as Special Subservicer.




                                          -15-
           42.   In 2012, the Administrator was sold to Goal and renamed GSS, and

     shortly after that sale, FMER resigned as Special Servicer, triggering U.S. Bank's

     role as back-up Special Servicer. U.S. Bank, as it had promised Goal, thereupon

     entered into the Special Subservicing Agreement dated as of September 7, 2012,

     hiring Turnstile - a wholly-owned subsidiary of Goal - to perform certain

     responsibilities regarding defaulted and delinquent loans that U.S. Bank was

     obligated to perform for the benefit of the Trusts pursuant to the Special Servicing

     Agreement. The Special Subservicing Agreement is governed by New York law.
i.
           43.   Under the Special Subservicing Agreement, Turnstile was, among

     other things, "responsible for monitoring and supervising the performance by

     NCO" of its collection activities.    Special Subservicing Agreement     ,I 2. The
     Special Subservicing Agreement required Turnstile to "conduct reviews ofNCO's

     performance no less frequently than quarterly" and to meet with NCO on a

     quarterly basis to discuss with NCO its "post-default collections activities." Id.

     Turnstile was required to "provide oversight of activities of NCO with regard to

     account management, litigation assistance and/or settlement strategies." Special

     Subservicing Agreement Ex. A � l. Turnstile was further required to "instruct

     Servicers to provide original documents to NCO," "review, monitor and assist

     NCO in connection with counterclaims naming . . . any Trust in collection




                                            -16-
litigation," and "review all settlement offers for account[s] with judgments entered

on them." Id. � 5.

      44.    The Trusts are the intended beneficiaries of the Special Subservicing

Agreement.    Under the Special Subservicing Agreement, Turnstile performs

services that U.S. Bank was obligated under the Special Servicing Agreement to

perform for the Trusts. Those services relate to monitoring and supervising actions

being taken to collect amounts due on delinquent and defaulted loans owned by the

Trusts. The only reason for any such services is to bring money into the Trusts. In

addition, Turnstile is paid by the Trusts for its services. U.S. Bank and Turnstile

also negotiated and included a clause in the Special Subservicing Agreement for

the Trusts' benefit which provides for due diligence reviews of Turnstile's books

and records and servicing activities, and the parties included in the clause the

obligation of the Trusts to pay for such reviews.

      45.    Neither the Trusts nor the Owners approved these arrangements with

Turnstile or with TSI. To the contrary, the Owners specifically informed the

Administrator and U.S. Bank that they did not want Turnstile or TSI to perform

any services relating to the Trusts. But the Administrator and U.S. Bank refused to

follow the instructions from the Owners. The Trusts did not hire Turnstile or TSI,

neither Turnstile nor TSI acts at the direction of the Trusts, and they do not follow

any directions or instructions issued by the Trusts. To the contrary, as discussed


                                        -17-
below, while the Owners and the Trusts have requested that TSI cease filing

lawsuits in the name of the Trusts where TSI cannot prove that the Trusts have

standing to collect on defaulted loans, TSI has nevertheless continued to file such

lawsuits. The Trusts have no ability to control the activities of TSI regarding its

collection activities. TSI is not and never has been an agent of the Trusts.

       46.     To the contrary, TSI is an agent of U.S. Bank as Special Servicer.

Under the Special Servicing Agreement, U.S. Bank was responsible for "the

enforcement, collection and servicing of Delinquent Loans and Defaulted Loans."

This included "[r]etaining counsel on behalf of the applicable Trust (whether

directly or through collection agencies) to further pursue enforcement and

collection of Delinquent Loans and Defaulted Loans, including through

litigation ...."   U.S. Bank was responsible for approving TSI's selection of

collection attorneys to bring collection lawsuits in Delaware, New York,

Massachusetts and elsewhere. U.S. Bank has direct control over TSI's collection

activities, and U.S. Bank's approval is needed before TSI can revise a borrower's

payment schedule.

       47.     U.S. Bank's duties further included monitoring the performance of

Turnstile and replacing it if it was deficient or negligent in performing its duties.

As set forth herein, Turnstile's performance of its duties was deficient and




                                        -18-
negligent, but U.S. Bank failed to monitor Turnstile's performance and failed to

replace Turnstile as Subservicer.

      48.    The relationships among the foregoing entities are illustrated in the

chart on the following page.




                                       -19-
                                                 OWNERS
                                                 NC Owners
                                                 Pathmark

                 Have the "right to direct" the "actions of the Owner Trustee and otherwise
                   participate in the management of and control the affairs of the Trust."
                                                Tr. Agr. § 1.01

                                                    Jl
                                           OWNER TRUSTEE
                                           Wilmington Trust Co.

                     Acts "on behalf of the Trust subject to direction by the Owners."
                                           Tr. Agr. § 2.03(b)(l)

                                                    1
                                                  ISSUER
                                                  NCSLT                                     INDENTURE
                                                                                             TRUSTEE
                                                  Trusts                                      U.S.Bank




   SERVICER and                      ADMINISTRATOR                  SPECIAL SERVICER                          TSI
    CUSTODIAN                        GSS (Goal affiliate)               U.S. Bank                         f/k/a NCO
      PHEAA
                                    As to "non-ministerial"        Provides "oversight of the        TSI provides
                                                                    activities of subservicers       collection services
 Must "hold all Original          matters, shall not "take any                                       relating to loans in
 Credit Agreements and            action that the issuer directs        and replaces any
                                                                     subservicer "deemed to          default, including
related documents." Serv.           the Administrator not to                                         hiring lawyers to
        Agr. § 4.04                           take."               be deficient or negligent."
                                                                                                     bring collection
                                                                     Spec. Serv. Agr. § 2(B)
                                   Adm. Agr. § l(d)(II) (C)                                          lawsmts.
                                                                   Oversees the means used
                                                                    by TSI in collecting any
                                                                   account and approves the
                                                                     selection of counsel to
                                                                   bring collection lawsuits




                                                                            SPECIAL
                                                                        SUBSERVICER
                                                                     Turnstile (Goal affiliate)

                                                                        Is "responsible for
                                                                    monitoring and supervising
                                                                    the performance by" TSI.
                                                                     Spec. Subserv. Agr. 11 2




                                                         -20-
      C.    Defendants Improperly Send Defaulted Loans to
            TSI in Violation of the Governing Documents

      49.   PHEAA agreed to be legally bound by the MSA, and accordingly, to

"provide and perform the [services defined therein] in full compliance with" the

terms of the MSA. The MSA allows for amendments "only by written instrument

duly executed by [the Trusts] and [PHEAA]." The MSA, and in particular, the

Servicing Standards it incorporates, have been properly amended numerous times

by agreements that were memorialized in the form of letters, and signed by the

Trusts, PHEAA, and in some instances, other interested parties.              These

amendments, or agreements, are known as "Read and Agreeds."

      50.   Two specific Read and Agreeds address PHEAA's ability to distribute

borrower-related information to third parties.     The two agreements preclude

PHEAA from sending the information to any third parties other than FMER.

      51.   The first such Read and Agreed, dated November 5, 2008

(''November 2008 Read and Agreed"), states that for "all questions, inqmnes,

documents, claim packages of all kinds, or other material relating to [the Loans],"

PHEAA shall provide the information "directly to FMER" as Special Servicer.

Naturally, FMER was a signatory to the agreement, as was the administrator at the

time, FMDS (now GSS), in addition to the Trusts and PHEAA.




                                       -21-
      52.     The second Read and Agreed directing PHEAA to deal only with

FMER is dated July 27, 2009 ("July 2009 Read and Agreed"). In the document,

PHEAA agrees to send default notifications to FMER after 180 days of

delinquency: "[d]efault notifications must be submitted to FMER between the

180th and 210th day of delinquency." Once again, PHEAA, as well as the Trusts'

owners, Administrator, and FMER executed the agreement.

      53.     Despite these agreements, GSS directed PHEAA to take contrary

actions.    GSS's directive, and PHEAA's acquiescence, took place without the

consent, and to the detriment, of the Trusts. On July 20, 2012, GSS informed

PHEAA by email that the new Special Servicer was U.S. Bank (succeeding

FMER), and that U.S. Bank had an arrangement with TSI pursuant to which TSI

would perform many of U.S. Bank's collections responsibilities. In the email, the

Administrator asserted that based on this role-shifting, "NCO will need the

borrower data that was previously provided to [the Special Servicer]." As an

endorsement to this proposed change, the Administrator stated that it would

provide PHEAA with a "direction letter" to "document this transaction."

      54.     The Administrator never provided an appropriate direction letter.

Further, without amendments to the MSA and related agreements, the

Administrator's direction could not properly be implemented. The Administrator

is not a party to the MSA and had no authority to amend or supplement the MSA



                                      -22-
or related agreements without receiving instructions from the Owner Trustee or the

Owners in accordance to the Trust Agreement and the Administration Agreement.

The Administration Agreement provides that with respect to "non-ministerial"

matters:

      [T[he Administrator . . . shall not take any action unless the
      Administrator shall have received instructions from the Indenture
      Trustee, in accordance with the Indenture, from the Owner Trustee or
      the Owners, in accordance with the Trust Agreement. For the purpose
      of the preceding sentence, "non-ministerial matters" shall include,
      without limitation:
            (A)   The amendment of or any supplement to the Trust Related
                  Agreements
Administration Agreement � I(d)(i).      The Administrator never requested such

instructions, and neither the Owners nor the Owner Trustee ever provided such

instructions to the Administrator.

      55.     Indeed, on August 6, 2012, two weeks after the Administrator sent the

above direction to PHEAA, PHEAA responded: "You also mentioned that the

NCSLT Trusts will be providing a direction letter to AES to document the

transaction." The Administrator wrote again on August 15, asking PHEAA what

PHEAA might be looking for in such a letter: "I would like to understand what

you are looking for in the direction letter. Is this something as simple as the trusts

acknowledging the new special servicing roles and directing [PHEAA] to move

data as appropriate?" PHEAA replied: "I believe that would make sense but we




                                        -23-
can certainly discuss this further when we setup the call regarding the changes

needed to the agreements."

      56.   Not only did PHEAA and GSS thus evidence their understanding that

amendments to the Servicing Standards required the Trusts' authorization, they

then circulated the particular Read and Agreeds that needed to be amended for the

GSS email to be effective. On August 17, 2012, pursuant to a request from GSS

for "the existing servicing guidelines," PHEAA sent the Administrator the two

Read and Agreeds discussed above.

      57.   Fully aware of the need to amend the MSA in order to send defaulted

Loans to NCO, the Administrator nevertheless plowed forward without the Trusts'

or the Owners' authorization. Beginning in 2012, as a result of the Administrator's

direction, PHEAA began to send TSI all questions, inquiries, documents and claim

packages that previously were sent to FMER, including, among others, defaulted

loans relating to borrowers in Delaware.

      58.   The Administrator's financial motive for persuading PHEAA to send

loans and loan-information to TSI is clear.      Goal, through its wholly-owned

subsidiary, Turnstile, was positioned to make money overseeing TSI' s

performance of special servicing responsibilities. Under the Turnstile agreement,

Turnstile was "responsible for monitoring and supervising the performance of

NCO," including "reviews of NCO's performance no less frequently than


                                       -24-
quarterly." Thus, by diverting loans to NCO, GSS was increasing the fees of

Goal's other subsidiary.

      59.   Through an Issuer Order dated May 22, 2015 sent by the Owner

Trustee on behalf of the Trusts, the Trusts sought to obtain details about these

arrangements. The Order directed GSS to provide "any and all correspondence

[defined as including emails, letters, and other communication] given to PHEAA

whereby (i) PHEAA was directed and instructed to cease providing the so called

'Default Notifications' (as defined in the July 27, 2009 letter from the

Administrator to PHEAA) to FMER and (ii) PHEAA was directed and instructed

to begin providing [the Default Notifications] to any of U.S. Bank, Turnstile, NCO

and GSS Data Services, or any other party not referenced herein."

      60.    GSS did not respond and continues to refuse to supply the requested

information. However, the Trusts obtained the Administrator's email discussed

above through their emergency audit of PHEAA, and thereafter, on behalf of the

Trusts, the Owner Trustee sent the Administrator an Issuer Order, dated October 1,

2015, stating that the directives in the email lacked authority, and that for any

further action, the Administrator needed to obtain prior written consent of the

Trusts:

      [T]o insure full and complete compliance with the Administration
      Agreement, the undersigned hereby advises and instructs GSS, as
      Administrator, and all employees, agents and subcontractors working
      for or acting on behalf of GSS, as follows:

                                       -25-
     1. With regards to any duties being performed by the Administrator
     under Sections l(c) and l(d) of the Administration Agreement, GSS is
     hereby directed to immediately stop performing those duties and to
     immediately cease and desist from taking any further actions without
     the prospective and express written authorization from the Owner
     Trustee, on behalf of the Trusts, which prospective and express
     written authorization shall only be considered by the Owner Trustee,
     on behalf of the Trusts, after the furnishing of the additional
     information requested pursuant to paragraph 3 below. For the
     purposes of this paragraph 1, and to avoid any doubt, the
     Administrator can no longer rely upon any previous actual or assumed
     authorization.
     2. GSS is hereby directed to immediately cease and desist from
     giving any direction to PHEAA and to take no further action with
     regards to the servicing of defaulted and delinquent loans without the
     express written consent of the Owner Trustee, on behalf of the Trusts,
     which prospective and express written consent shall only be
     considered by the Owner Trustee, on behalf of the Trusts, after the
     furnishing of the additional information requested pursuant to
     paragraph 3 below. For the purposes of this paragraph 2, and to avoid
     any doubt, the Administrator can no longer rely upon any previous
     actual or assumed consent.
      3. GSS is hereby directed to provide the Owner Trustee with
      additional information to include an accurate and complete description
      of any duties it is currently performing on behalf of the Trusts under
      [various sections of] the Administration Agreement, accompanied by
      the corresponding written authorization from the Owners or the
      Owner Trustee, on behalf of the Trusts . . . in accordance with the
      Administration Agreement.
      61.   The additional information sought by the Trusts was never disclosed,

and the Trusts never provided the consent described in the Issuer Order.

Nevertheless, since that time, PHEAA has transferred over $4.5 billion of

defaulted Loans directly to TSI for collection, and it continues to do so to the

present date. System access to private Student Loan data is routinely provided to


                                       -26-
this entity and others with which it has contracted to perform collections that

neither the Owners nor the Owner Trustee has ever approved as required by the

MSA. A number of lawsuits by borrowers have been brought against the Trusts,

the Owners and the Administrator's affiliate alleging improper debt collection

activities and raising significant issues as to whether the entities pursing the

collections have possession and custody of the Loans and all of the documents

needed to collect on the Loans. The CFPB investigated the very things the Owners

want to investigate, and on the basis of its investigation the CFPB filed a federal

complaint against the Trusts complaining as to abusive servicing behavior by the

certain of the Defendants herein.

      D.     Defendants Allow the Statute of Limitations on Defaulted
             Loans to Expire and Refuse to Provide Information
             Regarding Such Loans
      62.    In February 2013, the Owners' agent, VCG Securities LLC ("VCG"),

sent a written request to GSS for information related to loans that had expired past

the statute of limitations for collections, and, that would be expiring out of statute

in the subsequent twelve months. GSS responded that it did not have all of the

requested information, and forwarded the request to U.S. Bank. U.S. Bank, in tum,

stated that it had subserviced its special servicing duties to TSI, and forwarded the

request there. In truth, at the time of the Trusts' request to GSS, Goal's wholly




                                        -27-
owned subsidiary, Turnstile, was overseeing special servicing of the Loans as

Special Subservicer, by virtue of its agreement with U.S. Banlc

      63.   A month passed with no data disclosures. The Owners emailed U.S.

Bank again, and the next day, March 19, 2013, GSS provided certain data.

      64.   The data showed that nearly $100 million in loans had expired past

the statute of limitations in the preceding 270 days since U.S. Bank took over as

Special Servicer, and another $225 million would be expiring within the

subsequent twelve months.

      65.    The Owners received additional data in May 2013 that was similarly

damning. The information revealed an expired loan balance of approximately

$276 million, and a fast-growing loan balance at risk of expiring out of statute (the

total had ballooned to approximately $268 million).

      66.    These disclosures, and the need for more layers of detail rather than

aggregated information which had been provided to date, prompted the Owners to

send a new data request to U.S. Bank on May 10, 2013. The Owners received no

reply and so they wrote again on June 18, 2013. This time, U.S. Bank did reply,

but failed to provide data. Instead, U.S. Bank indicated that "the request may have

to go through the Administrator."

      67.    Eventually, in early 2014, the Owners and U.S. Bank had a phone call

in which U.S. Bank requested evidence of the amount of loans that had expired


                                        -28-
past the collection statute.    Although this request ignored that the Owners

themselves had been struggling to gain access to this information, in part due to

U.S. Bank's posture that it was not responsible for obtaining or providing the data,

the Owners nevertheless, on March 17, 2014, provided U.S. Bank with the

information it had gathered. In the same letter, however, the Owners requested

additional information from U.S. Bank regarding defaulted loans, portfolio

performance, and loan-level information.

      68.   U.S. Bank once again deflected the request. It sent an April 14, 2014

letter to the Owners which, inter alia, (i) referred the Owners to the Administrator,

(ii) claimed to have authority only to send information to the Owners if authorized

by the Administrator, and (iii) asserted that it would "not be responsible or

accountable for performance of [TSI and Turnstile]," the two entities.to whom U.S.

Bank had farmed out its special servicing responsibilities.

      69.    In fact, U.S. Bank as Special Servicer has contractual rights under the

Special Subservicing Agreement to demand information from Turnstile and to

terminate Turnstile for any failure to perform in any material respect its obligations

under that agreement.

      70.    The failures of U.S. Bank and Turnstile to fulfill their contractual

duties to the Trusts regarding assertion of claims against defaulting borrowers and

the monitoring and supervising of such efforts has caused the statute of limitations


                                        -29-
to expire on loans of hundreds of millions of dollars, including loans to borrowers

in Delaware. Defendants' failures properly to collect on delinquent and defaulted

loans, and their failures to monitor and supervise collection efforts, continues to

the present date, and loans continue to become statute-barred.

      E.     Defendants' Failure to Obtain and Safeguard Documents
             Impedes the Trusts' Ability to Collect on Defaulted Loans
      71.    Defendants have filed, in the name of the Trusts, lawsuits throughout

the country seeking to collect on defaulted loans, and are continuing to do so to the

present date.   Among other places, such lawsuits have been recently filed in

Delaware, 1 New York,2 and Massachusetts.3



1
   See, e.g., NCSLT v. Plummer, No. CPU4-17-003152 (filed July 25, 2017);
NCSLT v. Cosby, No. CPU5-17-001090 (filed July 25, 2017); NCSLT v. Takklai
(filed July 25, 2017); NCSLT v. Gordon, No. CPU5-17-001091 (filed July 25,
2017); NCSLT v. Tineo, No. CPU4-17-003028 (filed July 25, 2017); NCSLT v.
Morgan, No. CPU6-XX-XXXXXXX (filed Dec. 9, 2016).
2
  See, e.g., NCSLT 2007-2 v. Singn, No. 158221/17 (N.Y. Sup. Ct. N.Y. Co. filed
Sept. 14, 2017); NCSLT 2007-4 v. Sasieta, No. 151612/17 (N.Y. Sup. Ct. N.Y. Co.
filed Feb. 20, 2017); NCSLT 2006-4 v. Joyner, No. 151531 (N.Y. Sup. Ct. N.Y.
Co. filed Feb. 16, 2017); NCSLT v. Valentin, No. 156033/16 (N.Y. Sup. Ct. N.Y.
Co. filed Aug. 31, 2016).
3
 See, e.g., NCSLT 2006-4 v. Powley, 2016 Mass. Super. LEXIS 744 (Mass. Super.
Ct. May 12, 2016); NCSLT 2007-3 v. Durgin, 2016 Mass. Super. LEXIS 509
(Mass. Super. Ct. May 11, 2016); NCSLT 2007-2 v. Lewis, 2016 Mass. Super.
LEXIS 719 (Mass. Super. Ct. Apr. 6, 2016); NCSLT 2006-1 v. Sweda, 2016 Mass.
Super. LEXIS 281 (Mass. Super. Ct. Mar. 17, 2016); NCSLT 2006-3 v. Matthew,
2015 Mass. Super. LEXIS 1644 (Mass. Super. Ct. June 9, 2015); NCSLT 2006-4 v.
Laracy, 2014 Mass. Super. LEXIS 504 (Mass. Super. Ct. Nov. 4, 2014).


                                        -30-
      72.     Defendants' record keeping failures, however, have impeded the

Trusts' ability to collect from borrowers who have defaulted on their loans.

      73.     To establish standing and obtain a judgment against a defaulted

borrower, the Trusts, who were not the original lenders, must demonstrate their

ownership of the loan.

      74.     The transaction documents dealt with this as follows. First, each deal

included Pool Supplement agreements, whereby the originator of the loans (called

the "Program Lender") "transfers, sells, sets over and assigns to The National

Collegiate Funding LLC (the 'Depositor') .. . each student loan set forth on the

attached Schedule l." Each Schedule 1 states that the list of loans is "On file with

FMC" (i.e., First Marblehead).

      75.     Second, there are Deposit and Sale agreements, whereby the

Depositor sold to the Trust the loans listed on Schedule 1 to the Pool Supplement

agreements.

      76.     Defendants, however, have failed to obtain and safeguard the

Schedule 1 to each Pool Supplement agreement. PHEAA has admitted that it does

not possess and made no effort to obtain these documents. In a document request

in a related case, the Trusts requested that PHEAA produce "All Pool Supplement

Agreements, including all related schedules" in PHEAA's possession, custody or




                                        -31-
control.     PHEAA responded that PHEAA "is not aware of any responsive

documents."

      77.     The Defendants involved in pursuing defaulted loans, including

without limitation U.S. Bank as Special Servicer, Turnstile and TSI, have failed to

obtain the Schedule 1s and other documents needed to prove ownership of the

loans. Pursuant to § 5b of Exhibit A to the Special Subservicing Agreement,

Turnstile is required to "instruct Servicers to provide original documents to" TSI,

but it has failed to do so. As Special Servicer, U.S. Bank has responsibility to take

action regarding "the enforcement and collection of Delinquent Loans and

Defaulted Loans to maximize the collection of amounts payable of the Student

Loans," including without limitation retaining collection agencies and others to

prosecute lawsuits against borrowers in default. Special Servicing Agreement § 2.

And U.S. Bank is required to monitor Turnstile's performance and replace

Turnstile if Turnstile's performance is deficient, but U.S. Bank has failed to do so.

      78.     As a result of the failure to obtain and safeguard the Schedule ls to

the Pool Supplement agreements and other documents relating to the Student

Loands, it has become difficult if not impossible properly to foreclose on defaulted

loans, including loans to borrowers in Delaware, New York and Massachusetts.

       79.    In the course of its investigation, the CFPB found that TSI has filed at

least 1,214 collection lawsuits against borrowers even though it lacked the


                                         -32-
documentation necessary to prove that the Trusts owned the loans. In these

lawsuits, the CFPB found, documentation of a complete chain of assignment

evidencing that the subject loan was transferred to the Trusts was lacking. In at

least 208 lawsuits, TSI lacked the promissory note to prove that a debt was owned.

These deficiencies, which continue to the present to infect lawsuits brought by TSI,

have crippled the Trusts' ability to prevail in attempting to collect on defaulted

loans.

         80.     For example, in NCSLT 2006-1, 2007-4 v. Glynn, 219-2015-CV-

00209 (N.H. Super. Ct. 2015), the court dismissed efforts to collect on a defaulted

loan, stating:

         The court determines that the evidence presented is insufficient to
         demonstrate that the plaintiff owns the debt. As noted above, the
         2007 pool supplement assigned certain loans to NCF [National
         Collegiate Funding, LLC] - namely the loans listed on Schedule 1.
         However, NCSLT has failed to provide the court with a copy of
         Schedule 1. Without Schedule 1, the court cannot determine which
         loans Bank of America assigned to NCF. Thus, the court determines
         that NCSLT has failed to establish it owns Glynn's debt.
         81.     In Nat'l Collegiate Student Loan Trust 2007-4 v. Watson, 2016 N.Y.

Misc. LEXIS 5116 (N.Y. Civ. Ct. Bronx Co. Jan. 7, 2016), Jonathan Boyd, an

employee of TSI, testified that "TSI is the designated custodian of records" for the

plaintiff Trust and that the loan in question had been assigned to the Trust. The

court dismissed the case, because of a failure "to establish the chain of title from

the original lender" to the Trust. The court stated:


                                          -33-
      Mr.Boyd's unsupported testimony that the defendants' loan was part
      of the assignment from The National Collegiate Funding LLC
      assigned to the Plaintiff is insufficient based upon the pool
      supplements listed in Schedule A. Mr. Boyd did not provide any
      testimony that identified defendants' Charter One Continuing
      Education Loan as part of Schedule A of the Deposit and Sale
      Agreement.
Id. at*8.

         82.     Similarly, the Ohio Court of Appeals overturned a judgment in favor

of the Trusts because the Trusts

      neglected to include documentation to prove that it is entitled to
      demand judgment on the note. Although the record contains reference
      to the pool agreement and an uncontested affidavit that [defendant
      borrower] is in default, NCSLT did not include specific
      documentation to directly link the pool of debts assigned to NCSLT
      from [the originating bank] to the debt [that the defendant has]
      incurred and had defaulted upon.
NCSLT 2005-1 v. Owusu, 2016 Ohio 259 (Ohio Ct.App., Butler Co., Jan. 25,

2016).

         83.     A Louisiana court made a nearly identical ruling, reversing, bas� on

the Trusts' document deficiencies, a lower court's grant of summary judgment in

favor of the Trusts. NCSLT 2003-1 v. Thomas, 129 So.3d 1231 (La.App. 2d Cir.

2013).         Again, the court found that "[t]he Pooling Agreement offer[ed] no

description of the loans being assigned by [the originating bank] .... As a result,

genuine issues of material fact exist as to whether plaintiff is the rightful holder of

that loan." Id. at*1234-35.



                                          -34-
      84.    And in Nat'l Collegiate Student Loan Trust 2006-1 v. Werner, No.

169/14 (N.Y. Sup. Ct. Putnam Co. Jan. 28, 2015), the court granted the defendant's

motion to dismiss based on its statute of limitations defense and also because there

was not "adequate proof of the existence of an assignment" of the loan to the Trust.

      85.    While all of these and similar cases were brought in the name of the

Trusts, the entities responsible for bringing or supervising the cases were one or

more of the Defendants herein responsible for servicing and collecting defaulted

loans, namely, U.S. Bank, Turnstile and TSI. The Trusts did not authorize such

suits and had ( and have) no control over the conduct of such suits.

      86.    As with other servicing deficiencies, the Owners sought information

to understand the causes and potential solutions. On April 26, 2016, on behalf of

the Trusts an Issuer Order to be sent by the Owner Trustee to the Administrator

seeking, inter alia, "[a] list of all Lawsuits [defined as those "described within

Section 1(d)(i)(B) of the Administration Agreement"] initiated by or against the

Trusts ... that have been resolved by judgment, settlement, compromise or other

final disposition over the last three (3) years ...."

      87.     The Administrator's letter response came three weeks later, and

contained the following admission:

       With respect to your requests ... regarding certain collection litigation
       under Section l(d)(i)(B) of the Administration Agreements, by
       definition, that section relates to 'non-ministerial' matters which the
       Administrator is under no obligation to take action upon, and

                                           -35-
      therefore you have requested information that the Administrator does
      not compile and cannot provide.

      88.    The Administrator is correct insofar as the first part of §l(d)(i)(B)

does address non-ministerial matters for which the Administrator has no obligation

to take action:   ''Non-ministerial matters shall include, without limitation . . .

(B) The initiation of any claim or lawsuit by the Issuer and the compromise of any

action, claim or lawsuit brought by or against the Issuer ...." Incredibly, however,

the Administrator ignored, both in its letter, and as a service provider, the other

half of the provision which continues, "except for claims or lawsuits initiated in the

ordinary course of business by the Issuer or their respective agents or nominees for

the collection of the Student Loans owned by the Issuer...."

      89.    As demonstrated by the numerous borrower lawsuits, such as those

discussed above, where the Trusts have lost, U.S. Bank, Turnstile and TSI have

behaved improperly regarding pursuing defaulted loans, including loans to

borrowers in Delaware, New York and Massachusetts, and this wrongdoing

continues to the present date. U.S. Bank and Turnstile are continuing to the

present date to breach their obligations to monitor and supervise the collection

efforts.




                                         -36-
      F.     Defendants' Improper Collection Activities Thwart
             Collections on Defaulted Loans and Expose the Trusts to Liability
      90.    The failures by U.S. Bank, Turnstile and TSI to engage in proper

servicing and collection activities, and the failures by U.S. Bank and Turnstile to

fulfill their contractual obligations to monitor and supervise servicing and

collection activities, have not only thwarted the ability of the Trusts to collect

amounts due on defaulted loans, they have exposed the Trusts to claims by

borrowers in Delaware, New York, Massachusetts and elsewhere, including class

action lawsuits, as well as claims by the CFPB.

      91.    In connection with collecting or attempting to collect debt from

borrowers, between November 1, 2012 and April 25, 2016, Turnstile and TSI

initiated at least 94,046 collections lawsuits in courts across the country.

      92.    In support of the lawsuits, employees of Turnstile and TSI submitted

affidavits and documents wherein the affiants swore that they had personal

knowledge of the records evidencing the loans. The CFPB has found that, in fact,

in numerous instances the affiants lacked personal knowledge of the loan records.

      93.    In many affidavits, the affiants stated that "I have reviewed the chain

of title records as business records" regarding the relevant account. The CFPB

found that, in fact, the affiants lacked access to deposit and sale agreements, the

last link in the chain of assignment transferring loans into the Trusts. In numerous




                                         -37-
instances, affiants did not review the chain of assignment records prior to

executing the affidavits.

      94.    In many affidavits, the affiants asserted that they had personal

knowledge that the loans were transferred, sold , and assigned to the plaintiff Trusts

on dates certain. The CFPB found that, in fact, affiants lacked personal knowledge

of the chain of assignment records necessary to prove that the relevant Trust owned

the subject loan.

      95.    On numerous occas10ns, to address a backlog of Affidavits,

employees of Turnstile such as interns and mailroom clerks were instructed to

execute Affidavits.

      96.    On September 18, 2017, a Consent Order was entered in a CFPB

administrative proceeding styled In the Matter of Transworld Systems, Inc., No.

2017-CFPB-0018. TSI stipulated to the entry of such Consent Order. The Consent

Order states that TSI hired law firms to pursue on behalf of the Trusts collections

lawsuits regarding defaulted loans. The Consent Order states that in such lawsuits,

false affidavits executed by employees of TSI were submitted. Such affidavits by

TSI employees falsely stated that the affiants had reviewed the Trusts' chain of

assignment documentation and that they had personal knowledge of the Trusts'

records concerning the loans, although "a complete chain of assignment evidencing

that the subject loan was transferred to and owned by the Trust was lacking" and


                                        -38-
even though "the promissory note to prove that a Debt was owed did not exist."

The Consent Order states that in these collection lawsuits the law firms hired by

TSI "could not prove that a Debt was owed to the Trusts, if contested."

      97.   By reason of the foregoing improper conduct by Turnstile and TSI,

and the failures by Turnstile and U.S. Bank to discharge their contractual duties to

supervise and monitor collection activities and lawsuits, numerous lawsuits

brought on behalf of the Trusts to collect amounts due on defaulted loans have

been dismissed.

      98.   In addition, numerous lawsuits have been brought against the Trusts

by borrowers because of alleged improper servicing/collection activities and the

failures by Turnstile and U.S. Bank to discharge their contractual duties to

supervise and monitor collection activities and lawsuits. For example, Winne v.

NCSLT 2005-1, No. 16-cv-00229 (D. Me.), is a purported class action by

borrowers who claim they are being unlawfully pursued for student loan debts that

they do not owe. The complaint alleges claims under, inter alia, the Fair Debt

Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq, and the Truth in

Lending Act, 15 U.S.C. § 1631, et. seq. While the case asserts claims against the

Trusts (as well as the Owners' agent, VCG), in fact all of the collection activities

complained of were performed by, or were the responsibility of, various of the

Defendants herein, including U.S. Bank as Special Servicer, Turnstile, and TSI.


                                       -39-
      99.   A similar case asserting claims against the Trusts due to wrongful

conduct by TSI is Eul v. Transworld Sys., Inc., No. 15-cv-7755 (N.D. Ill.). The

Trusts sustained damages because the settlement in that case, which was approved

by the Court on May 1, 2018, provided, among other things, that the amounts owed

by class members (i.e., obligors on the Student Loans) to the Trusts would be

reduced and that plaintiffs' counsel would be paid their attorneys' fees and

expenses by, on information and belief, the Trusts. (The Trusts were not consulted

concerning the litigation, which was handled and settled by TSI and attorneys hired

by TSI.)

      100. Other such lawsuits against the Trusts include, without limitation,

Miller v. Transworld Systems Inc., No. 18-cv-0748 (E.D.N.Y.); Kennedy v.

Transworld Sys., Inc., No. 16-cv-0033 (N.D. Ga.); Carden v. NCSLT 2006-4, No.

16-cv-692 (E.D. Pa.); Sheld v. NCO Fin. Sys., Inc., No. 15-cv-1140 (D. Nev.);

Bartell v. NCSLT 2005-3, No. 14-cv-4238 (N.D. Cal.); and Muzac v. Wilmington

Trust Co., No. BC 607214 (Cal. Super. Ct.).

      101. Winslow v. Forster & Garbus, LLP, 2017 U.S. Dist. LEXIS 205113

(E.D.N.Y. Dec. 13, 2017), illustrates some of the false statements that TSI and its

agents have made concerning the Trusts in cases brought against borrowers that

have put the Trusts in jeopardy. Counsel retained by TSI filed in the name of

NCSLT 2005-3 a case against a borrower in the New York Civil Court. The


                                       -40-
complaint in that case "falsely identifie[d] the Trust as the original creditor" on the

loan. Id. at *28. Indeed, the court noted that the lawyers retained by TSI "have

filed numerous complaints stating that [the Trusts] 'are the original creditor' and

that the Trust 'is authorized to proceed with the action."' Id. at *38. The court

held that this "statement that the Trust was the original creditor is a false and

misleading statement" and that ''this false statement as to the Trust's status as the

'original creditor' is material as a matter of law." Id. at *29. The court held: "The

statement as to the Trust's 'original creditor' status violates both the FDCPA and

Section 349" of the N.Y. Gen. Bus. Law. Id. at *54.

      102. In addition, as noted above, the CFPB conducted an investigation

regarding whether the collections are being sought from persons who do not owe

money to the Trusts, or who are being sued in situations where the documentation

needed to establish liability is missing and/or false affidavits are being used in the

collection proceedings. The CFPB filed a complaint against the Trusts over these

activities. See Consumer Financial Protection Bureau v. The National Collegiate

Master Student Loan Trust, et al., No. 17-cv-1323 (D. Del.). In that proceeding, a

Consent Judgment has been agreed to requiring the Trusts to pay millions of

dollars and also imposing significant equitable relief against the Trusts.          In

addition, state regulators, including the Attorney General of the State ofNew York

and the Attorneys General of at least 10 other states, are investigating these


                                         -41-
activities, and Defendants' conduct has exposed the Trusts to sanctions from such

regulators as well.

         103. The improper lawsuits being brought in the name of the Trusts have

also caught the attention of state attorneys general. For example, on February 27,

2018, the Minnesota Attorney General wrote to the Owners concerning a case that

TSI had filed in the name ofNCSLT 2007-4 against a borrower in Minnesota state

court.     The Attorney General asked for, among other things, documentation

reflecting the complete chain of assignment from the loan originator to the Trust,

and demanded that all collection activities cease until full and complete

verification and documentation of the debt is provided to the borrower. As the

Owners do not have any such documentation nor any ability (without judicial

assistance) to stop TSI and its agents from pursuing their improper collection

activities, they have been unable to comply.

         104. Because of Defendants' improper servicing and collection activities,

the Trusts have been barred from doing business in several states.

         G.    The Partial Audit of PHEAA
         105. After PHEAA continuously failed to cooperate with the Trusts by

providing certain information and was in default of various reporting obligations to

the Trusts under the MSA, the Trusts invoked the Emergency Audit provision of

the MSA, Section 7.10.



                                        -42-
      106. The Trusts retained Boston Portfolio Advisors ("BPA") to conduct the

Emergency Audit. The Emergency Audit commenced on September 11, 2015 and

continued for less than two days before PHEAA abruptly and without justification

terminated it.

      107. Despite PHEAA's failure to cooperate with the Emergency Audit

(although it did provide certain additional information for off-site review), the

preliminary results of the Emergency Audit show pervasive and material breaches

of the servicing requirements of the Governing Documents.

      H.     GSS and U.S. Bank Prevent the Trusts' Servicer,
             Auditor and Lawyers From Being Paid
      108. After years of fighting for transparency, eventually obtaining

information in piecemeal, and all the while suffering massive damages, the Trusts

then faced GSS's and U.S. Bank's tandem gamesmanship with respect to

payments. U.S. Bank and GSS worked together to refuse to pay a key servicer

hired by the Trusts and the auditor retained by the Trusts to conduct the audits of

PHEAA.

             1.    Failure to Pay the Trusts' Servicer (Odyssey)
      109. To improve the performance of the Loans, the Owners exercised their

right to appoint a Servicer to the Trusts. The Trusts chose Odyssey. In appointing

Odyssey, the Trusts had the objective of improving the poor performance of the

deals by, among other things: (1) determining which Loans have a market value


                                       -43-
that is lower than the amount of fees that are being paid to service them, and

disposing of them in accordance with the Indenture (by doing this, the Trusts

benefit by not having to pay Administrator, Indenture Trustee and Servicer Fees on

Loans that have no chance of recovery, thus increasing the amount of money

available to pay Noteholders); and (2) improving the performance of any Loans

that defaulted after the Odyssey engagement by instructing the Servicer, PHEAA,

to direct "newly defaulted loans" to Odyssey.

      110. The Trusts' engagement of Odyssey was done in strict adherence to

the exclusive rights of the Issuer to hire Servicers under the Governing Documents.

On December 30, 2014, pursuant to § 2.03 of each of the Trust Agreements and

§ 3.07(b) of each of the Indentures, the Issuers of six of the trusts caused the

Owner Trustee to engage Odyssey as a "Servicer," as defined in the Indentures, to

perform certain services for the Trusts. A "Servicing Agreement" was executed by

and between Odyssey as a Servicer for the Trusts and Wilmington Trust Company

as the Owner Trustee for each of the trusts. Pursuant thereto, in consideration of

the services provided, Odyssey is entitled to payment by the Trusts.

      111. Odyssey provided such services, and the Trusts each owe Odyssey for

those services. Odyssey rendered the corresponding bills, which, pursuant to the

Administration Agreement, were duly provided to the Administrator, with the




                                        -44-
direction that it forward same to the Indenture Trustee, U.S. Bank, so that it will

make payment to Odyssey.

      112. Pursuant to Section l(a)(i)(G) of the Administration Agreement, the

Administrator was obligated to follow that direction. Under that provision, the

Administrator "shall take all appropriate action that is the duty of the Issuer to take

pursuant to the Trust Related Agreements including, without limitation, ...

[p]roviding instructions to the Indenture Trustee as required by Section 8.02(d) of

the Indenture." Section 802(d)(l) of the Indentures provides that the Administrator

"shall instruct the Indenture Trustee" to make distributions to pay "Servicing

Fees," and further, that "the Indenture Trustee shall comply with such instruction."

Thus, under the Administration Agreement, it is the Administrator's duty to instruct

the Indenture Trustee to pay the Servicer at the direction of the Issuer. The

Administrator cannot demand further approval or seek further details of the

services rendered. If the Administrator has a question or needs guidance in this

regard, it is to seek direction from the Owner Trustee, not the Indenture Trustee.

      113. Notwithstanding the foregoing, the Administrator objected to the bills

and took the position that it would not forward the bills to the Indenture Trustee

unless extensive information concerning Odyssey was provided.

      114. The Owner Trustee thereupon issued an Issuer Order on behalf of the

Trusts on January 20, 2016 directing the Administrator to prepare and transmit all


                                         -45-
of the documents necessary to cause the Indenture Trustee to pay the Odyssey

bills. The Administrator did so, but when it transmitted the bills to the Indenture

Trustee the Administrator stated that it had concerns about whether Odyssey was

properly appointed a servicer.

      115. While under the Indenture, the Indenture Trustee is obligated to pay

bills sent to it by the Administrator, the Indenture Trustee has failed and refused to

pay Odyssey's bills.

      116. Instead, the Indenture Trustee filed a petition in a Minnesota state

court purporting to seek instructions as to whether Odyssey was properly appointed

and whether its invoices should be paid.

      117. On April 25, 2018, Magistrate Judge Fallon filed a Report and

Recommendation that the Odyssey invoices should be paid. See In re NCSLT

2003-1, 2018 U.S. Dist. LEXIS 75802 (D. Del. Apr. 25, 2018). Odyssey still has

not been paid.

             2.    Failure to Pay the Trusts' Auditor
      118. As discussed earlier, the Trusts hired BPA to conduct an emergency

audit of PHEAA. The Trusts were authorized to do so by § 9.03(b) of the Trust

Agreements, which permits the Owner Trustee to consult with counsel,

accountants and other skilled persons.




                                         -46-
      119. Concomitantly, the Owner Trustee is entitled to reimbursement.

Section 10.01 of the Trust Agreements provides, among other things, that the

Owner Trustee "shall be entitled to be reimbursed by the Administrator," and, to

the extent not paid by the Administrator, from the Trust Property, for "the ·

reasonable compensation,      expenses and disbursements of such agents,

representatives, experts and counsel as the Owner Trustee may employ in

connection with the exercise and performance of its rights and duties" under the

Trust Agreements and the Trust Related Agreements [as defined therein]."

      120. Section l(a)(i)(C) of the Administration Agreement states that the

Administrator will pay the Owner Trustee its fees and expenses as are set forth in

Section 10.01 of the Trust Agreements. Further, under Section 8.02(d)(l)(i) of the

Indentures for the Trusts, the Administrator shall instruct the Indenture Trustee to

make distributions from the Trusts' Collection Accounts for the payment of the

fees and expenses of the Owner Trustee.

      121. On July 20, 2016, the Owner Trustee issued an Issuer Order on behalf

of the Trusts directing the Administrator to prepare and transmit all of the

documents necessary to cause the Indenture Trustee to pay the BPA bills.

      122. On August 9, 2016, the Administrator, working hand-in-glove with

PHEAA in trying to intimidate BPA, sent an email to the Owner Trustee stating

that the Administrator "is not comfortable instructing the Indenture Trustee to pay"


                                        -47-
BPA's invoices relating to its work on the Emergency Audit. The Administrator

confirmed this refusal in an August 24, 2016 letter.

      123. This refusal constitutes a violation of the Administration Agreement,

pursuant to which the Administrator does not have the discretion to disobey an

Issuer Order and refuse to send the auditor's bills to U.S. Bank.

             3.    Failure to Pay the Trusts' Lawyers
      124. Under the Governing Documents, the procedure for the Trusts'

lawyers to be paid is straightforward. The Owner Trustee sends the bills to the

Administrator, who in tum sends bills to the Indenture Trustee for payment. Upon

receipt of the bills, the Indenture Trustee is supposed to pay them on a monthly

basis. The Governing Documents do not give the Administrator discretion to pick

and choose which bills it will send, nor do the Governing Documents give the

Indenture Trustee discretion as to which bills sent to it by the Administrator it will

pay. See Indenture§ 8.02(d).

      125. For some period of time, the process worked as intended, i.e., the

Owner Trustee sent the bills to the Administrator, the Administrator sent the bills

to the Indenture Trustee, and the bills were paid. However, the process came to a

halt in the fall of 2016, when the Administrator and the Indenture Trustee began

working in tandem to refuse to pay the Trusts' lawyers and thereby stifle attempts

by the Trusts to rectify the servicing failures. First, the Administrator and the



                                        -48-
Indenture Trustee questioned the validity of transactions whereby NC Owners and

Pathmark obtained interests in the beneficial ownership of the Trusts, and therefore

whether their directions to the Owner Trustee concerning the payment of legal bills

(and other matters) are valid. Pending their satisfaction on this alleged issue, the

Administrator refused to send bills to the Indenture Trustee, and the Indenture

Trustee refused to pay bills it has received.

      126. There is no merit to the alleged concern regarding the ownership

status of NC Owners and Pathmark. The transfers of beneficial interests to them

complied with all applicable rules and provisions of the Governing Documents,

and the expressed concerns by U.S. Bank and GSS were merely ploys designed to

prevent the Trusts from pursuing its claims against Defendants. The validity of the

transactions involving the transfer of the ownership interests was upheld by Vice

Chancellor Slights. See Order in The Nat'l Collegiate Student Loan Master Trust I

v. PHEAA, No. 12111-VCS (Del. Ch. Nov. 17, 2017).

      127. But the resolution of the ownership issue did not cause the

Administrator to resume processing the bills from the Trusts' lawyers. Instead, the

Administrator invented other reasons to refuse to process the bills from the Trusts'

lawyers. The Administrator has taken the position that it will not process bills

unless the Owner Trustee sends an issuer order directing the Administrator to do so

and making various representations concerning the bills.           Nothing in the


                                         -49-
Administration Agreements, the Trust Agreements, or any other relevant

agreement contains any such requirement.

          128. In addition, the Administrator and the Indenture Trustee have taken

the position that the Trusts' lawyers are not entitled to be paid from the Trusts'

assets.     This is inconsistent with the fact that up until the fall of 2016, the

Administrator did process for payment the bills of the Trusts' lawyers, and the

Indenture Trustee paid them out of Trust assets. It is also inconsistent with the

Trust Agreements, the Administration Agreements, and the Indentures.

          129. As set forth above, by retention letter dated October 12, 2015, the

Owner Trustee retained Chaitman LLP as Special Counsel to the Owner Trustee.

That engagement letter authorized Chaitman to retain other counsel as needed, and

Chaitman has done so. Section 9.03(b) of the Trust Agreements permits the Owner

Trustee to consult with counsel in the exercise or administration of the Trusts.

Section 10.01 of the Trust Agreements provides that the Owner Trustee shall be

entitled to be reimbursed by the Administrator, and, to the extent not paid by the

Administrator, from the Trust property for the reasonable compensation, expenses

and disbursements of such agents and counsel as the Owner Trustee may employ in

connection with the exercise and performance of its rights and duties under the

Trust Agreements. Section l(a)(i)(C) of the Administration Agreements states that

the Administrator will pay the Owner Trustee its fees and expenses as are set forth


                                         -50-
in Section 10.01 of the Trust Agreements. Further, under Section 8.02(d)(l)(i) of

the Indentures, the Administrator shall instruct the Indenture Trustee to make

distributions from the Trusts' Collection Accounts for the payment of the fees and

expenses of the Owner Trustee.

      130. In June 2016, on behalf of the Trusts, the Owner Trustee sent an

Issuer Order to the Administrator, certifying that the bills submitted by Chaitman

and the law firms retained by Chaitman were incurred in the Owner Trustee's

capacity as Owner Trustee pursuant to Sections 9.03(b) and 10.01 of the Trust

Agreements and are payable under Section 8.02(d)(l)(i) of the Indentures.

      131. The bills submitted by Chaitman and the law firms retained by

Chaitman are Owner Trustee expenses and the Administrator and the Indenture

Trustee have no valid reason for refusing to process them for payment.

Nevertheless, the Administrator has persisted in refusing to process for payment

bills from the Trusts' lawyers, including lawyers located in Delaware.

      132. The Administrator's refusal to process bills from lawyers hired by the

Trusts stands in stark contrast with the Administrator's conduct with respect to

lawyers hired by the Administrator or by TSI to represent the Trusts.         The

Administrator and/or TSI have hired law firms to represent the Trusts in lawsuits

brought by borrowers against the Trusts, such as those discussed above. The




                                       -51-
Administrator has not objected to the payment of invoices submitted by such

lawyers.

      133. The Administrator's willingness to process such lawyers bills is

particularly noteworthy because neither the Administrator nor TSI even has the

right to hire lawyers to represent the Trusts. Section l(d)(ii) of the Administration

Agreements provides that the Administrator shall not "take any action that the

Issuer directs the Administrator not to take on its behalf." As discussed above, on

October 1, 2015, on behalf of the Trusts the Owner Trustee sent an Issuer Order to

the Administrator directing the Administrator to cease performing any non­

ministerial duties on behalf of the Trusts. Hiring counsel to defend the Trusts is

clearly a non-ministerial duty, and therefore the Administrator lacks the right to

hire such counsel, but the Administrator has wrongfully disobeyed this instruction.

      134. TSI also lacks the right to hire counsel to defend the Trusts. TSI was

hired by the Special Servicer, U.S. Bank, and therefore TSI's rights cannot exceed

those of the Special Servicer. The Special Servicing Agreement does not give the

Special Servicer the right to hire counsel to defend the Trusts, and therefore TSI

does not possess that right either.

      135. But while refusing to process payment to the lawyers properly hired

by the Trusts, the Administrator has continued to process payment for the lawyers

improperly hired by the Administrator or TSI to represent the Trusts.


                                        -52-
      136. In addition, Defendants have continued improperly to pay out of Trust

assets their own lawyers' fees. The Owners directed GSS to cease processing such

bills for payment, but GSS ignored such directions. As noted above, Section

l(d)(ii) of the Administration Agreements provides that the Administrator shall not

"take any action that the Issuer directs the Administrator not to take on its behalf."

On December 8, 2017, the Owners, acting on behalf of the Trusts, directed GSS to

cease authorizing payments to all counsel other than counsel hired by the Trusts

and counsel engaged to bring lawsuits on behalf of the Trusts in the ordinary

course of the Trusts' business. GSS was further directed to furnish the Owners

with records of all payments from Trust assets to lawyers or law firms since

November 22, 2015. GSS has refused to comply with these requests and, on

information and belief, continues to process such bills for payment, and U.S. Bank

as Indenture Trustee continues to pay such bills from lawyers for GSS, U.S. Bank,

Turnstile and TSI, including lawyers located in Delaware, out of Trust assets.

                                   COUNTI
                        (Breach of Contract against GSS)
      13 7. Plaintiffs incorporate by reference, as if set forth fully herein, the

averments in paragraphs 1 through 136 above.

      138. The Administration Agreement constitutes a valid and binding

agreement enforceable against GSS by Plaintiffs.




                                         -53-
      139. GSS had contractual obligations to provide specified services under

the Administration Agreement.

      140. GSS had an additional obligation to fully carry out each and every

action necessary to fulfill the Administration Agreement under the covenant of

good faith and fair dealing implied in every contract.

      141. Because of GSS 's acts and omissions described above, GSS breached

its contractual obligations to Plaintiffs, as well as the implied covenant of good

faith and fair dealing.

      142. Plaintiffs request an award of specific performance requiring GSS to

comply with the Administration Agreement in all material respects, including

without limitation:

             a.       requiring GSS to comply with all Issuer Orders directed to GSS
                      by the Owner Trustee or the Owners;
             b.       requiring GSS to provide to the Owners the information that the
                      Trusts have requested with respect to defaulted loans;
             c.       requiring GSS to revoke its direction to PHEAA to send
                      defaulted Student Loans and other Loan-related information to
                      NCO·'
             d.       requiring GSS to obtain and provide to the Trusts information
                      regarding lawsuits involving borrowers brought by or against
                      the Trusts;
             e.       requiring GSS to send to U.S. Bank BPA's invoices with
                      instructions to pay same;
             f.       requiring GSS to send to U.S. Bank invoices from the Trusts'
                      lawyers with instructions to pay same;


                                          -54-
             g.      requiring GSS to cease attempting to block the Trusts' retention
                     of Odyssey as a servicer;
             h.      requiring GSS to cease processing for payment out of Trust
                     assets bills submitted by lawyers for GSS, U.S. Bank, Turnstile
                     and TSI.
       143. In addition, as a direct, proximate result of GSS's breaches, Plaintiffs

are entitled to an award of damages in an amount to be proven at trial.

       144. Plaintiffs have no adequate remedy at law.

                                      COUNT II
                  (Tortious Interference with Contract against GSS)
       145. Plaintiffs incorporate by reference, as if set forth fully herein, the

averments in paragraphs 1 through 144 above.

       146. The Governing Documents constitute valid and binding agreements

enforceable against PHEAA by Plaintiffs.

       147. As Administrator for the Trusts, GSS has at all relevant times known

· that the Governing Documents constitute valid and binding agreements enforceable

against PHEAA by Plaintiffs.

       148. As set forth above, GSS has caused PHEAA to violate its obligations

under the MSA and other Governing Documents by, among other things, in bad

faith instructing PHEAA to send defaulted Student Loans and other information to

NCO.




                                         -55-
      149. GSS has no justification for causing PHEAA to breach the MSA and

other Governing Documents by, among other things, in bad faith instructing

PHEAA to send defaulted Student Loans and other information to NCO.

      150. As a direct, proximate result of GSS's conduct interfering with

PHEAA's performance of its agreements, Plaintiffs are entitled to an award of

damages in an amount to be proven at trial.

                                  COUNTIII
                     (Breach of Contract against U.S. Bank)
      151. Plaintiffs incorporate by reference, as· if set forth fully herein, the

averments in paragraphs 1 through 150 above.

      152. The Indenture and the Special Servicing Agreement constitute valid

and binding agreements enforceable against U.S. Bank by Plaintiffs.

      153. U.S. Bank had contractual obligations to provide specified services

under the Indenture and the Special Servicing Agreement.

      154. U.S. Bank had an additional obligation to fully carry out each and

every action necessary to fulfill the Indenture and the Special Servicing Agreement

under the covenant of good faith and fair dealing implied in every contract.

      155. The Special Servicing Agreement provides that the Special Servicer,

at its discretion shall, inter alia, provide "oversight of the activities of Subservicer

with regard to account management, litigation assistance, and/or settlement

strategies." It further provides the Special Servicer shall, in its sole judgment,


                                         -56-
replace any subservicer who is "deemed to be deficient or negligent in performing

the duties outlined in its subservicing agreement with the Special Servicer." U.S.

Bank breached the covenant of good faith and fair dealing by failing to exercise

any discretion or any judgment whatsoever regarding the activities of the

subservicers. There is a gap in the Special Servicing Agreement that may be filled

by the covenant of good faith and fair dealing. By leaving these matters to the

Special Servicer's discretion and judgment, the Special Servicing Agreement

assumed that the Special Servicer would, in fact, exercise such discretion and

judgment in good faith. If the parties had thought about the matter, they would

have negotiated a provision requiring the Special Servicer to exercise its discretion

and judgment in good faith regarding the actions of the subservicers.

      156. Because of U.S. Bank's acts and omissions described above, U.S.

Bank breached its contractual obligations to Plaintiffs, as well as the implied

covenant of good faith and fair dealing.

      157. Plaintiffs request an award of specific performance requiring U.S.

Bank to comply with the Indenture and the Special Servicing Agreement in all

material respects, including without limitation:

             a.    requiring U.S. Bank as Indenture Trustee to pay invoices for
                   services rendered by Odyssey;
             b.    requiring U.S. Bank as Indenture Trustee to pay invoices for
                   legal services rendered by lawyers representing the Trusts;



                                           -57-
'   .

                     c.     requiring U.S. Bank as Indenture Trustee to pay invoices for
                            services rendered by BPA;
                     d.     requiring U.S. Bank as Indenture Trustee to cease making
                            payments out of Trust assets to lawyers for U.S. Bank, GSS,
                            Turnstile and TSI;
                     e.     requiring U.S. Bank as Special Servicer to provide to the
                            Owners the information that the Trusts have requested with
                            respect to defaulted loans;
                     f.     requiring U.S. Bank as Special Servicer to perform its
                            supervisory duties over the activities of Turnstile and TSI.
              158. In addition, as a direct, proximate result of U.S. Bank's breaches,

        Plaintiffs are entitled to an award of damages in an amount to be proven at trial.

              159. Plaintiffs have no adequate remedy at law.

                                        COUNTIV
        (Breach of Duty of Care and to Avoid Conflicts of Interest against U.S. Bank)
              160. Plaintiffs incorporate by reference, as if set forth fully herein, the

        averments in paragraphs 1 through 159 above.

              161. As Indenture Trustee, U.S. Bank owes Plaintiffs a duty of due care

        and a duty to avoid conflicts of interests.

              162. Because of U.S. Bank's acts and omissions described above, U.S.

        Bank breached its obligation of duty care.

              163. In addition, by serving both as Indenture Trustee and as Special

        Servicer, U.S. Bank has a conflict of interest that has caused it to thwart the Trusts'

        efforts to take appropriate action in response to the wrongdoing by the Special



                                                 -58-
j   l
        . .

              Servicer and those entities that it has hired and is supposed to supervise with

              respect to servicing and collection activities regarding loans in default.

                      164. Because of U.S. Bank's failure to exercise due care and its conflicts of

              interest, U.S. Bank is liable in tort to Plaintiffs.

                      165. Plaintiffs request an injunction:

                            a.     requiring U.S. Bank as Indenture Trustee to pay invoices for
                                   services rendered by Odyssey;
                            b.     requiring U.S. Bank as Indenture Trustee to pay invoices for
                                   legal services rendered by lawyers representing the Trusts;
                            c.     requiring U.S. Bank as Indenture Trustee to pay invoices for
                                   services rendered by BPA;
                      166. In addition, as a direct, proximate result of U.S. Bank's tortious

              conduct, Plaintiffs are entitled to an award of damages in an amount to be proven

              at trial.

                      167. Plaintiffs have no adequate remedy at law.

                                                   COUNTV
                                     (Breach of Contract against U.S. Bank)
                                              (Alternative Count)
                      168. Plaintiffs incorporate by reference, as if set forth fully herein, the

              averments in paragraphs 1 through 167 above.

                      169. This Count is pleaded in the alternative m the event that it is

              determined that by reason of the Granting Clause in the Indenture, the Trusts lack




                                                         -59-
standing to assert some or all of the claims pleaded herein and that the right and

obligation to assert such claims belongs exclusively to the Indenture Trustee.

      170. The Indenture constitutes a valid and binding agreement enforceable

against U.S. Bank by Plaintiffs.

      171. U.S. Bank had contractual obligations to provide specified services

under the Indenture.

      172. U.S. Bank had an additional obligation to fully carry out each and

every action necessary to fulfill the Indenture under the covenant of good faith and

fair dealing implied in every contract.

      173. U.S. Bank and GSS have asserted that pursuant to the Granting Clause

in the Indenture, the Trusts assigned to U.S. Bank all of the Trusts' rights and

obligations to assert claims concerning the matters pleaded herein.

      174. U.S. Bank has failed to sue Turnstile for breach of the Special

Subservicing Agreement. U.S. Bank has failed to sue GSS for breach of the

Administration Agreement. U.S. Bank has failed to sue itself as Indenture Trustee

for breach of the Indenture. U.S. Bank has failed to sue itself as Special Servicer

for breach of the Special Servicing Agreement. U.S. Bank has failed to sue TSI for

injurious falsehood. And U.S. Bank has failed to request the Trusts, pursuant to

Section 5 .16 of the Indentures, to take such action.




                                          -60-
      175. In the event it is determined that U.S. Bank and GSS are correct as to

the application of the Granting Clause, then by failing to sue GSS, Turnstile, TSI

and U.S. Bank for the wrongdoing described herein, U.S. Bank has breached its

contractual obligations under the Indenture.

      176. Because of U.S. Bank's acts and omissions described above, U.S.

Bank breached its contractual obligations to Plaintiffs, as well as the implied

covenant of good faith and fair dealing.

      177. Plaintiffs request an award of specific performance requiring U.S.

Bank to comply with the Indenture in all material respects, including by filing suit

against Turnstile, GSS, U.S. Bank and TSI on account of the wrongdoing

described herein.

      178. In addition, as a direct, proximate result of U.S. Bank's breaches,

Plaintiffs are entitled to an award of damages in an amount to be proven at trial.

      179. Plaintiffs have no adequate remedy at law.

                                  COUNT VI
                     (Breach of Contract against Turnstile)
      180. Plaintiffs incorporate by reference, as if set forth fully herein, the

averments in paragraphs 1 through 179 above.

      181. The Special Subservicing Agreement constitutes a valid and binding

agreement enforceable against Turnstile by Plaintiffs.




                                           -61-
      182. Because, among other things, the purpose of the Special Subservicing

Agreement was to monitor and supervise the performance by TSI and thereby to

recover for the Trusts monies owed to the Trusts with respect to Student Loans,

and the Special Subservicing Agreement represents an outsourcing of obligations

owed by U.S. Bank to the Trusts pursuant to the Special Servicing Agreement, the

Trusts are intended third-party beneficiaries of the Special Subservicing

Agreement.

      183. Turnstile had contractual obligations to provide specified services

under the Special Subservicing Agreement.

      184. Turnstile had an additional obligation to fully carry out each and

every action necessary to fulfill the Special Subservicing Agreement under the

covenant of good faith and fair dealing implied in every contract.

      185. Because of Turnstile's acts and omissions described above, Turnstile

breached its contractual obligations to Plaintiffs, as well as the implied covenant of

good faith and fair dealing.

      186. Plaintiffs request an award of specific performance requiring Turnstile

to comply with the Special Subservicing Agreement in all material respects.

      187. In addition, as a direct, proximate result of Turnstile's breaches,

Plaintiffs _�re entitled to an award of damages in an amount to be proven at trial.

      188. Plaintiffs have no adequate remedy at law.



                                         -62-
                                    COUNT VII
                         (Injurious Falsehood against TSI)
      189. Plaintiffs incorporate by reference, as if set forth fully herein, the

averments in paragraphs 1 through 188 above.

      190. TSI has caused to be filed, and continues to cause to be filed, in the

name of the Trusts lawsuits against borrowers in default.

      191. In such lawsuits, TSI has knowingly and/or recklessly made false and

misleading statements concerning the Trusts and their standing to foreclose on the

loans. In particular, TSI has falsely expressly or impliedly represented that the

Trusts are legally entitled to foreclose on the loans and that the Trusts possess all

of the notes, assignments and other documents needed to prove standing to

foreclose on the loans. TSI has also falsely represented that the Trusts are the

original creditors on the loans.

      192. By reason of such false statements concerning the Trusts and by

bringing lawsuits in the name of the Trusts in situations where the Trusts are not

legally entitled to foreclose on the loans and where the Trusts do not possess notes,

assignments and other documents needed to demonstrate standing to foreclose on

loans, TSI has exposed the Trusts to lawsuits from borrowers.

      193. Because of TSI's acts, misrepresentations and omissions described

above, TSI is liable to Plaintiffs for the tort of injurious falsehood.




                                          -63-
      194. Plaintiffs request an injunction requiring TSI to cease filing lawsuits

in the name of the Trusts without having proof that the Trusts are legally entitled to

foreclose on the loans and possess notes, assignments and other documents needed

to demonstrate standing to foreclose on loans.

      195. In addition, as a direct, proximate result of TSI's tortious conduct,

Plaintiffs are entitled to an award of damages in an amount to be proven at trial.

      196. Plaintiffs have no adequate remedy at law.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

      a) Granting Plaintiffs injunctive relief in the form of an order of specific

         performance;

      b) Enjoining Defendants from bringing or authorizing lawsuits against

         borrowers until and unless Defendants can demonstrate that the Trusts

         possess all of the documentation necessary to prove that the Trusts are

         entitled to collect on the borrowers' loans;

      c) Enjoining Defendants from paying into the Collection Account monies

         received from borrowers unless Defendants can demonstrate that the

         Trusts possess all of the documentation necessary to prove that the Trusts

         are entitled to collect on the borrowers' loans;

      d) Awarding Plaintiffs damages in an amount to be determined at trial;


                                        -64-
     e) Requiring each Defendant to refund to the Trusts all attorneys' fees that

        they have charged to the Trusts;

     f) Awarding Plaintiffs their costs and attorneys' fees incurred in litigating

        this action;

     g) Awarding Plaintiffs prejudgment and post-judgment interest; and

     h) Awarding Plaintiffs such other and further relief as this Court may deem

        just and equitable.

Dated: June 15, 2018                         Respectfully submitted,

                                             GRANT & EISENHOFER P.A.

                                             By Isl James J. Sabella
                                             James J. Sabella (#5124)
                                             Michael T. Manuel (#6055)
                                             123 Justison Street
                                             Wilmington, DE 19801
                                             302-622-7000

                                             Attorneys for Plaintiffs




                                      -65-
  EXHIBIT B
TO COMPLAINT
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 1 of 16 PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE




CONSUMER FINANCIAL PROTECTION
BUREAU

          Plaintiff,

          v.

THE NATIONAL COLLEGIATE MASTER
STUDENT LOAN TRUST; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2003-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT               Case No. ______________
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST             COMPLAINT FOR PERMANENT
2005-1; NATIONAL COLLEGIATE               INJUNCTION AND OTHER RELIEF
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-4; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-3; and NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-4,
Delaware Statutory Trusts,

          Defendants.


                              INTRODUCTION

    1.    Plaintiff, the Consumer Financial Protection Bureau (“Bureau”), brings
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 2 of 16 PageID #: 2



this action against the fifteen (15) National Collegiate Student Loan Trusts

(“Defendants,” or “NCSLTs”, or “the Trusts”) under sections 1031(a), 1036(a), and

1054(a) of the Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C. §§ 5531,

5536(a), 5564(a), to obtain permanent injunctive relief, restitution, refunds,

disgorgement, damages, civil money penalties, and other appropriate relief for

Defendants’ violations of Federal consumer financial law in connection with Defendants’

servicing and collection of private student loan debt.

       2.     The Bureau has reviewed the debt collection and litigation practices of the

fifteen (15) Delaware statutory trusts referred to as the National Collegiate Student Loan

Trusts, which are the National Collegiate Master Student Loan Trust, NCSLT 2003-1,

NCSLT 2004-1, NCSLT 2004-2, NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT

2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT 2006-4, NCSLT 2007-1, NCSLT 2007-

2, NCSLT 2007-3, and NCSLT 2007-4), as performed by Defendants’ Servicers and

Subservicers (as defined below) pursuant to the various servicing agreements between

Defendants and each such Servicer or agreements between a Servicer and a Subservicer.

       3.     To collect on defaulted private student loans, Defendants’ Servicers filed

collections lawsuits on behalf of Defendants in state courts across the country. In

support of these lawsuits, Subservicers on behalf of Defendants executed and filed

affidavits that falsely claimed personal knowledge of the account records and the

consumer’s debt and, in many cases, personal knowledge of the chain of assignments

establishing ownership of the loans. In addition, Defendants’ Servicers on behalf of

Defendants filed at least 2,000 collections lawsuits without the documentation

necessary to prove Trust ownership of the loans or on debt that was time-barred.

Finally, notaries for Defendants’ Servicers notarized more than 25,000 affidavits even


                                             2
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 3 of 16 PageID #: 3



though they did not witness the affiants’ signatures.

                             JURISDICTION AND VENUE

       4.     The Court has subject-matter jurisdiction over this action because it is

brought under Federal consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal

question, 28 U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C.

§ 1345.

       5.     Venue is proper in this District because Defendants are located and do

business in this District. 12 U.S.C. § 5564(f).

                                        PLAINTIFF

       6.     The Bureau is an independent agency of the United States charged with

regulating the offering and provision of consumer financial products or services under

Federal consumer financial laws. 12 U.S.C. § 5491(a). The Bureau has independent

litigating authority to enforce Federal consumer financial laws, including the CFPA. 12

U.S.C. §§ 5531(a), 5564(a)–(b).

                                      DEFENDANTS

       7.     Defendants are any and all of the fifteen (15) Delaware statutory trusts

referred to as the National Collegiate Student Loan Trusts (“NCSLTs” or “the Trusts,”

which are the National Collegiate Master Student Loan Trust, NCSLT 2003-1, NCSLT

2004-1, NCSLT 2004-2, NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-

1, NCSLT 2006-2, NCSLT 2006-3, NCSLT 2006-4, NCSLT 2007-1, NCSLT 2007-2,

NCSLT 2007-3, and NCSLT 2007-4) and their successors and assigns.

       8.     Defendants are “covered person[s]” under 12 U.S.C. § 5481(6) because

they engaged in “servicing loans, including acquiring, purchasing selling [or] brokering”

and in the collection of debt. 12 U.S.C. § 5481(15)(A)(i), (x).


                                              3
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 4 of 16 PageID #: 4



                 DEFENDANTS’ UNLAWFUL ACTS OR PRACTICES

       9.       The NCSLTs comprise fifteen (15) Delaware statutory trusts created

between 2001 and 2007.

       10.      The basic purpose of each Trust is to acquire a pool of private student

loans, execute the indentures and issue notes secured by the pools of student loans,

enter into the so-called trust-related agreements, and provide for the administration of

the Trusts and the servicing and collection of student loans.

       11.      Each Trust is an Owner-directed Delaware statutory trust formed under

the laws of Delaware.

       12.      Defendants do not have employees, and all actions relating to the

administration of the Trusts, servicing of the student loans, and collecting debt are

carried out by Defendants’ Servicers.

       13.      Defendants’ Servicers are any Servicer, Primary Servicer, Subservicer,

Special Servicer, Administrator, and any other individual or entity acting on behalf of

the Trusts with respect to the servicing and collection of the student loans owned by the

Trusts, whether retained directly by Defendants or retained by an individual or entity

acting on behalf of Defendants.

       14.      Each Servicer is a “covered person” under 12 U.S.C. § 5481(6) because it

engaged in “servicing loans, including acquiring, purchasing, selling, [or] brokering”

and in “collecting debt.” 12 U.S.C. § 5481(15)(A)(i), (x).

       15.      Each Servicer acted as an agent of the Trusts.

       16.      Since November 1, 2014, Defendants’ Subservicer has been Transworld

Systems, Inc.




                                              4
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 5 of 16 PageID #: 5



       17.     The Trusts hold more than 800,000 private student loans sold by

originating lenders to the Trusts.

       18.     Debt-collection activities on behalf of Defendants are carried out by

Defendants’ Servicers, including the Special Servicer and the Subservicers.

       19.     Defendants’ Servicers and other entities executed, notarized, and filed

deceptive affidavits on behalf of Defendants.

       20.     Defendants’ Servicers and other entities, on behalf of Defendants, filed

collections lawsuits lacking documentation needed to prove ownership of the loans.

       21.     In 2009, Defendants entered into a special servicing agreement with the

Special Servicer in order to provide for the servicing, collection, and litigation of

delinquent and defaulted loans. This agreement required the Special Servicer to hire

Subservicers and enter into and adhere to the Default Prevention and Collection

Services Agreement of March 1, 2009, as amended.

       22.     In 2012, upon the resignation of the Special Servicer and pursuant to the

terms of the special servicing agreement, the Back-Up Special Servicer assumed the role

of Special Servicer.

       23.     In 2012, the Special Servicer amended the Default Prevention and

Collection Services Agreement of March 1, 2009 in order to expand the role of the

Subservicer to Defendants with respect to the collection and enforcement of the student

loans owned by Defendants.

             FALSE AND MISLEADING AFFIDAVITS AND TESTIMONY

       24.     In connection with collecting or attempting to collect debt from

consumers, between November 1, 2012 and April 25, 2016, Subservicers, acting through




                                              5
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 6 of 16 PageID #: 6



Defendants’ Special Servicer and acting on behalf of Defendants, initiated 94,046

collections lawsuits in courts across the country.

       25.    In support of the collections lawsuits, Subservicers acting on behalf of

Defendants submitted affidavits and documents in support of Defendants’ claims that

consumers owed debts to Defendants.

       26.    Affiants on behalf of Defendants executed, notarized, and caused to be

filed affidavits—often attaching exhibits—in Defendants’ collections lawsuits.

       27.    In these affidavits, the affiants swore that they had personal knowledge of

the education loan records evidencing the debt.

       28.    In fact, in numerous instances, affiants lacked personal knowledge of the

education loan records evidencing the debt when they executed the affidavits.

       29.    The affiants also swore in the affidavits that they were authorized and

competent to testify about the consumers’ debts through review of and “personal

knowledge” of the business records, including electronic data, in their possession.

       30.    In fact, in numerous instances, affiants lacked personal knowledge of the

business records, including the electronic data, showing that consumers owed debts to

the Defendants.

       31.    Affiants were instructed to review data on a computer screen to verify

information in the affidavits about the debts. Affiants, however, did not know the source

of the data on that screen, how the data was obtained or maintained, whether it was

accurate, or whether those data meant that the debt was in fact owed to Defendants.

       32.    Each affiant also swore that he or she had “personal knowledge of the

record management practices and procedures of Plaintiff [the Trust] and the practices

and procedures Plaintiff requires of its loan servicers and other agents.”


                                             6
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 7 of 16 PageID #: 7



        33.   In fact, affiants lacked personal knowledge of the record management

practices and procedures of Defendants and the practices and procedures of Defendants’

agents.

        34.   In many affidavits, the affiants also swore, “I have reviewed the chain of

title records as business records” regarding the relevant account.

        35.   In fact, in numerous instances, affiants did not review the chain of

assignment records prior to executing the affidavits. In some cases, affiants reviewed

only “chain of title” records that had been found online. In fact, at least one of

Defendants’ Servicers instructed affiants that they did not need to review the chain of

assignment records before executing affidavits that represented that the affiant had

reviewed those records.

        36.   In fact, affiants did not have access to deposit and sale agreements—the

last link in the chain of assignment transferring loans into the Trust—until May 30,

2014.

        37.   In many affidavits, the affiants asserted that they had personal knowledge

that the loans were transferred, sold, and assigned to the Trusts on dates certain.

        38.   In fact, affiants lacked personal knowledge of the chain of assignment

records necessary to prove that the relevant Trust owned the subject loan.

        39.   In some instances, when affiants complained to management that they did

not have personal knowledge of certain representations made in the affidavits,

Defendants’ Servicers instructed the affiants to continue signing the affidavits. In some

instances, affiants felt “bullied” by management and followed the instructions for fear of

losing their jobs.




                                              7
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 8 of 16 PageID #: 8



       40.    On numerous occasions, to address a backlog of affidavits, employees of

Defendants’ Servicers such as interns and mailroom clerks were instructed to execute

affidavits.

       41.    On numerous occasions, between November 1, 2012 and September 1,

2013, the Servicers filed stale affidavits that had earlier been executed by a previous

Servicer. Contrary to the statements in the affidavits, the affiants in question were no

longer “authorized to testify” in the matter and no longer had access or knowledge of the

consumer’s account records or debt.

       42.    Affiants also later provided live testimony in court, purportedly based on

personal knowledge, similar to the statements made in the affidavits as described in

Paragraphs 27–38.

                      IMPROPERLY NOTARIZED AFFIDAVITS

       43.    Between November 1, 2012 and August 3, 2014, in connection with

collecting or attempting to collect debt from consumers, Defendants’ Servicers acting on

behalf of Defendants filed at least 11,412 affidavits in collections lawsuits.

       44.    Between November 1, 2012 and August 3, 2014, Defendants’ Servicers

acting on behalf of Defendants improperly notarized virtually every affidavit executed

and filed.

       45.    Affiants executed the affidavits on their own outside the presence of the

notary.

       46.    Affiants placed executed affidavits in a specified location.

       47.    Defendants’ Servicers’ notaries later notarized stacks of previously signed

affidavits all at once at their desks.




                                              8
   Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 9 of 16 PageID #: 9



       48.     Contrary to the representations in the affidavits, affiants did not

personally appear before notaries.

       49.     Contrary to the representations in the affidavits, notaries did not place the

affiants under oath or witness their signatures.

       50.     On numerous occasions, notaries notarized affidavits executed by affiants

on a prior date. At least one of Defendants’ Servicers instructed notaries to ensure that

the notarization date matched the date of execution, even if that meant backdating the

notarization date.

       51.     In many cases, the notaries did in fact back date their notarization of the

affidavits.

              FILING LAWSUITS WITHOUT THE INTENT OR ABILITY
                     TO PROVE THE CLAIMS, IF CONTESTED

       52.     Defendants filed at least 1,214 collections lawsuits against consumers even

though the documentation needed to prove they owned the loans was missing. Through

these lawsuits, the Defendants obtained approximately $21,768,807 in judgments

against consumers.

       53.     In these lawsuits, documentation of a complete chain of assignment

evidencing that the subject loan was transferred to the Defendants was missing.

       54.     In addition, the Defendants filed at least 812 collections lawsuits where the

documentation did not support Trusts’ ownership of the loans. The chain of assignment

documentation shows that these loans were allegedly transferred to Defendants before

they were in fact disbursed to consumers.

       55.     In at least 208 other collections lawsuits, the promissory note to prove

that a debt was owed did not exist or cannot be located.



                                              9
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 10 of 16 PageID #: 10



       56.    For each collections lawsuit described in Paragraphs 52–55, Defendants

could not prove that a debt was owed to Defendants, if contested.

       57.    Defendants knew, or their processes should have uncovered, that these

chain of assignment documents were missing or flawed, yet Defendants continued to file

collections lawsuits.

                        COLLECTION OF TIME-BARRED DEBT

       58.    In at least 486 collections lawsuits, in connection with collecting or

attempting to collect debt from consumers, Defendants filed a collections lawsuit

outside the applicable statute of limitations.

                THE CONSUMER FINANCIAL PROTECTION ACT

       59.    The CFPA provides that it is unlawful for any covered person “to offer or

provide to a consumer any financial product or service not in conformity with Federal

consumer financial law, or otherwise commit any act or omission in violation of a

Federal consumer financial law.” 12 U.S.C. § 5536(a)(1)(A). The CFPA grants the Bureau

authority to commence a civil action against any person who violates a Federal

consumer financial law, such as the CFPA. 12 U.S.C. § 5564(a).

                             VIOLATIONS OF THE CFPA

       60.    The CFPA prohibits a covered person from committing or engaging in any

“unfair, deceptive, or abusive act or practice” in connection with any transaction with a

consumer for a consumer financial product or service, or the offering of a consumer

financial product or service. 12 U.S.C. §§ 5531, 5536(a)(1)(B).

       61.    Servicing loans and collecting debt are “consumer financial products or

services” under the CFPA. 12 U.S.C. § 5481(15)(A)(i), (x).




                                             10
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 11 of 16 PageID #: 11



                            DECEPTIVE ACTS OR PRACTICES

                                           COUNT I

                     False and Misleading Affidavits and Testimony

       62.    The Bureau incorporates the allegations in Paragraphs 1–61 by reference.

       63.    In numerous instances, in connection with collecting or attempting to

collect debt, Defendants represented to consumers, directly or indirectly, expressly or by

implication, that affiants or witnesses in court had personal knowledge of the education

loan records evidencing the debt.

       64.    In fact, in numerous instances, affiants and witnesses lacked personal

knowledge of the education loan records evidencing the debt when they executed the

affidavits.

       65.    In numerous instances, Defendants represented to consumers, directly or

indirectly, expressly or by implication, that affiants and witnesses had personal

knowledge of the record management practices and procedures of the Trust and the

practices and procedures the Trust requires of its loan servicers and other agents.

       66.    In fact, affiants and witnesses lacked personal knowledge of the record

management practices and procedures of the Trusts and the practices and procedures of

Trusts’ agents.

       67.    In numerous instances, Defendants represented to consumers, directly or

indirectly, expressly or by implication, that affiants and witnesses had reviewed the

chain of title records and asserted that they had personal knowledge that the loans were

transferred, sold, and assigned to the Trust on dates certain.

       68.    In fact, on numerous occasions, affiants and witnesses had not reviewed

the chain of title records and lacked personal knowledge that the loans were transferred,


                                            11
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 12 of 16 PageID #: 12



sold and assigned to the Trust.

       69.    Defendants’ representations set forth in Paragraphs 63–68 are material

and likely to mislead consumers acting reasonably under the circumstances.

       70.    Defendants’ representations set forth in Paragraph 63–68 constitute

deceptive acts or practices in violation of the CFPA. 12 U.S.C. §§ 5531, 5536(a)(1)(B).

                                        COUNT II

                          Improperly Notarized Affidavits

       71.    The Bureau incorporates the allegations in Paragraphs 1–61 by reference.

       72.    In numerous instances, in connection with collecting or attempting to

collect debt, Defendants represented to consumers, directly or indirectly, expressly or by

implication, that the affidavits submitted in support of its collections lawsuits were

properly sworn and executed before a notary.

       73.    In fact, in numerous instances, the affidavits were unsworn and executed

outside the presence of a notary.

       74.    Defendants’ representations set forth in Paragraphs 72–73 are material

and likely to mislead consumers acting reasonably under the circumstances.

       75.    Defendants’ representations set forth in Paragraph 72–73 constitute

deceptive acts or practices in violation of the CFPA. 12 U.S.C. §§ 5531, 5536(a)(1)(B).

                                       COUNT III

     Filing Lawsuits without the Intent or Ability to Prove the Claims, if
                                 Contested

       76.    The Bureau incorporates the allegations in Paragraphs 1–61 by reference.

       77.    In numerous instances, in connection with collecting or attempting to

collect debt, Defendants represented to consumers, directly or indirectly, expressly or by



                                            12
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 13 of 16 PageID #: 13



implication, that collections lawsuits were supported by valid and reliable legal

documentation needed to obtain judgment.

       78.     In fact, in numerous lawsuits, documentation of a complete chain of

assignment evidencing that the subject loan was transferred to Defendants was missing.

       79.     In fact, in numerous lawsuits, a promissory note proving the existence of

the debt was missing.

       80.     In fact, in numerous lawsuits, the Trusts could not prove their claims, if

contested.

       81.     Defendants’ representations set forth in Paragraphs 77–80 are material

and likely to mislead consumers acting reasonably under the circumstances.

       82.     Defendants’ representations set forth in Paragraph 77–80 constitute

deceptive acts or practices in violation of the CFPA. 12 U.S.C. §§ 5531, 5536(a)(1)(B).

                                        COUNT IV

                           Collection of Time-Barred Debt

       83.     The Bureau incorporates the allegations in Paragraphs 1–61 by reference.

       84.     In numerous instances, in connection with collecting or attempting to

collect debt, Defendants represented to consumers, directly or indirectly, expressly or by

implication, that the Trusts had a legal right to obtain judgment through its collections

lawsuits.

       85.     In fact, in numerous instances, the statute of limitations on these loans

had expired.

       86.     Defendants’ representations set forth in Paragraphs 84–85 are material

and likely to mislead consumers acting reasonably under the circumstances.




                                             13
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 14 of 16 PageID #: 14



       87.    Defendants’ representations set forth in Paragraph 84–85 constitute

deceptive acts or practices in violation of the CFPA. 12 U.S.C. §§ 5531, 5536(a)(1)(B).

                                  UNFAIR PRACTICES

                                         COUNT V

     Filing Lawsuits without the Intent or Ability to Prove the Claims, if
                                 Contested

       88.    The Bureau incorporates the allegations in Paragraphs 1–61 by reference.

       89.    Under section 1031 of the CFPA, an act or practice is unfair if it causes or is

likely to cause substantial injury to consumers which is not reasonably avoidable by

consumers, and such substantial injury is not outweighed by countervailing benefits to

consumers or to competition. 12 U.S.C. §§ 5531(c), 5536(a)(1)(B).

       90.    In numerous instances, in connection with collecting or attempting to

collect debt through collections lawsuits, Defendants filed collections lawsuits without

the intent or ability to prove the claims, if contested.

       91.    Defendants’ acts or practices have caused or were likely to cause

substantial injury to consumers, estimated to be at least $3.5 million in payments made

in connection with these lawsuits.

       92.    Consumers could not reasonably avoid the harm, and the harm was not

outweighed by countervailing benefits to consumers or competition.

       93.    Defendants’ acts or practices set forth in Paragraph 90–92 constitute

unfair acts or practices in violation of the CFPA. 12 U.S.C. §§ 5531(c), 5536(a)(1)(B).

                                  CONSUMER INJURY

       94.    Consumers have suffered or were likely to suffer substantial injury as a

result of Defendants’ violations of the CFPA. In addition, Defendants have been unjustly



                                              14
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 15 of 16 PageID #: 15



enriched as a result of their unlawful acts or practices.

                    THIS COURT’S POWER TO GRANT RELIEF

       95.    The CFPA empowers this Court to grant any appropriate legal or equitable

relief including, without limitation, a permanent or temporary injunction, rescission or

reformation of contracts, the refund of moneys paid, restitution, disgorgement or

compensation for unjust enrichment, payments of damages or other monetary relief,

limits on the activities or functions of Defendants, and civil money penalties. 12 U.S.C.

§ 5565(a). In addition, the CFPB may recover its costs in connection with the action, if it

is the prevailing party. 12 U.S.C. § 5565(b).

                                 PRAYER FOR RELIEF

       96.      Wherefore, the Bureau requests that the Court:

             a. Permanently enjoin Defendants from committing future violations of the

                CFPA;

             b. Grant additional injunctive relief as the Court may deem to be just and

                proper;

             c. Award such relief as the Court finds necessary to redress injury to

                consumers resulting from Defendants’ violations of the CFPA, including,

                but not limited to, rescission or reformation of contracts, the refund of

                moneys paid, restitution, disgorgement or compensation for unjust

                enrichment, and payment of damages or other monetary relief;

             d. Award the Bureau civil money penalties; and

             e. Award the Bureau the costs of bringing this action, as well as such other

                and additional relief as the Court may determine to be just and proper.




                                                15
 Case 1:17-cv-01323-MN Document 1 Filed 09/18/17 Page 16 of 16 PageID #: 16



Dated: September 18, 2017



                                   Respectfully submitted,

                                   ANTHONY ALEXIS
                                   Enforcement Director

                                   Deborah Morris
                                   Deputy Enforcement Director

                                   /s/ Carolyn Hahn             _
                                   Carolyn Hahn
                                   (E-mail: Carolyn.Hahn@cfpb.gov)
                                   (Phone: 202-435-7250
                                   Edward Keefe
                                   (E-mail: Edward.Keefe@cfpb.gov)
                                   (Phone: 202-435-9198)
                                   Enforcement Attorneys
                                   Consumer Financial Protection Bureau
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Telephone: (202) 435-9198
                                   Facsimile: (202) 435-7722
                                   Email: Carolyn.Hahn@cfpb.gov

                                   For the Consumer Financial Protection Bureau




                                     16
  EXHIBIT C
TO COMPLAINT
 Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 1 of 40 PageID #: 23




                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE




Consumer Financial Protection Bureau,
            Plaintiff,
            v.

THE NATIONAL COLLEGIATE MASTER
STUDENT LOAN TRUST; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2003-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST               Case No.
2005-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-4; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-3; and NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-4,
Delaware Statutory Trusts,
            Defendants.




                         [PROPOSED] CONSENT JUDGMENT


                                        1
 Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 2 of 40 PageID #: 24




       Plaintiff, the Consumer Financial Protection Bureau (“Bureau”), commenced this

civil action against fifteen (15) Delaware statutory trusts referred to as the National

Collegiate Student Loan Trusts (“NCSLTs” or “the Trusts”), which are the National

Collegiate Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT 2004-2,

NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-2, NCSLT

2006-3, NCSLT 2006-4, NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT

2007-4 on September 14, 2017, to obtain injunctive relief, damages and other monetary

relief, and civil money penalties.

       The Complaint alleges violations of sections 1031(a) and 1036(a)(1) of the

Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1).

       Plaintiff and Defendants request that the Court enter this Consent Judgment. The

parties have agreed to resolve this case without further litigation. The Defendants waive

service, answering the Complaint, and consent to the entry of this Consent Judgment

against them by this Court, the terms of which are set forth herein.

                                       FINDINGS


       1.   This Court has jurisdiction over the parties and the subject matter of this

            action.

       2.   Plaintiff and Defendants agree to entry of this Order to settle and resolve all

            matters in this dispute arising from the conduct alleged in the Complaint to

            the date this Order is entered.

       3.   Defendants neither admit nor deny any allegations in the Complaint, except

            as specifically stated in this Order. For the purposes of this Order,

                                              2
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 3 of 40 PageID #: 25



         Defendants admit the facts necessary to establish the Court’s jurisdiction

         over them and the subject matter of this action.

   4.    Since at least November 1, 2012, in order to collect on defaulted private

         student loans, Defendants’ Servicers filed Collections Lawsuits on behalf of

         Defendants in state courts across the country. In support of these lawsuits,

         Subservicers on behalf of Defendants executed and filed affidavits that

         falsely claimed personal knowledge of the account records and the

         consumer’s debt, and in many cases, personal knowledge of the chain of

         assignments establishing ownership of the loans. In addition, Defendants’

         Servicers on behalf of Defendants filed more than 2,000 debt collections

         lawsuits without the documentation necessary to prove Trust ownership of

         the loans or on debt that was time-barred. Finally, notaries for Defendants’

         Servicers notarized over 25,000 affidavits even though they did not witness

         the affiants’ signatures.

    5.   Defendants waive any rights to seek judicial review or otherwise challenge

         or contest the validity of this Order. Defendants also waive any claim it may

         have under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the

         prosecution of this action to the date of this Order. Each party will bear its

         own costs and expenses, including without limitation attorneys’ fees.

    6.   Entry of this Order is in the public interest.


                                     DEFINITIONS

    7.   The following definitions apply to this Order:



                                          3
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 4 of 40 PageID #: 26



          a.    “Administration Agreements” means the agreements by and among

                each of the Trusts and the Administrator dated November 1, 2001

                (Master Trust); December 11, 2003 (NCSLT 2003-1); September 10,

                2004 (NCSLT 2004-1); October 28, 2004 (NCSLT 2004-2);

                February 23, 2005 (NCSLT 2005-1); June 9, 2005 (NCSLT 2005-

                2); October 12, 2005 (NCSLT 2005-3); March 9, 2006 (NCSLT

                2006-1); June 9, 2006 (NCSLT 2006-2); June 8, 2006 (NCSLT

                2006-3); December 7, 2006 (NCSLT 2006-4); March 8, 2007

                (NCSLT 2007-1); June 14, 2007 (NCSLT 2007-2); September 20,

                2007 (NCSLT 2007-3); and September 20, 2007 (NCSLT 2007-4).

          b.     “Administrator” means the Administrator, as defined in the Trust

                Indenture, providing certain duties of the Trusts pursuant to the

                Administration Agreements.

          c.    “Affected Consumers” includes Consumers who are or were subject

                to a Collections Lawsuit filed by Defendants’ agents on behalf of

                Defendants on or after November 1, 2012 to collect a Debt where (a)

                the documentation necessary to prove the existence of the Debt

                does not exist or cannot be located by Defendants; (b) the

                documentation necessary to prove Trust ownership of the Debt

                does not exist or cannot be located by Defendants; or (c) the lawsuit

                was time-barred.

          d.    “Affiant” means any signatory to an Affidavit, other than one

                signing solely as a notary or witness to the act of signing, signing in

                his or her capacity as an employee or agent of Defendants,
                                        4
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 5 of 40 PageID #: 27



                including employees or agents of Defendants’ Servicers or

                Subservicers.

          e.    “Affidavit” means any sworn statement filed with a court in

                connection with litigation to collect on a Debt.

          f.    “Board” means the registered owner of a majority of the beneficial

                interest in each of the Trusts.

          g.    “Clearly and Prominently” means

                i.     as to written information: written in a type size and location

                       sufficient for an ordinary consumer to read and comprehend

                       it and disclosed in a manner that would be easily

                       recognizable and understandable in language and syntax to

                       an ordinary consumer; if the information is contained in a

                       multi-page print document, the disclosure appears on the

                       first page.

                ii.    as to information presented orally: spoken and disclosed in a

                       volume, cadence, and syntax sufficient for an ordinary

                       consumer to hear and comprehend.

          h.    “Collections Lawsuits” means attempts by Defendants’ Servicers on

                behalf of Defendants (or a third party acting on their behalf for an

                account owned or alleged to be owned by Defendants) through

                judicial processes in the United States of America, to collect or

                establish a Consumer’s liability for a Debt.

          i.    “Consumer” means any natural person obligated or allegedly

                obligated to pay any Debt.
                                       5
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 6 of 40 PageID #: 28



          j.    “Debt” means any obligation or alleged obligation of a Consumer to

                pay money arising out of a transaction in which the money,

                property, insurance, or services that are the subject of the

                transaction are primarily for personal, family, or household

                purposes, whether or not such obligation has been reduced to

                judgment.

          k.    “Effective Date” means the date on which the Order is entered on

                the docket by the Court.

          l.    “Enforcement Director” means the Assistant Director of the Office

                of Enforcement for the Consumer Financial Protection Bureau, or

                his or her delegate.

          m.    “Primary Servicer” means the Servicer servicing student loans for

                Defendants under the Amended and Restated Private Student Loan

                Servicing Agreement dated September 28, 2006.

          n.    “Related Consumer Action” means a private action by or on behalf

                of one or more Consumers or an enforcement action by another

                governmental agency brought against Defendants based on

                substantially the same facts as described in the Complaint.

          o.    “Relevant Period” includes the period from November 1, 2012 to the

                Effective Date.

          p.    “Defendants” means any or all of the fifteen (15) Delaware statutory

                trusts referred to as the National Collegiate Student Loan Trusts

                (“NCSLTs” or “the Trusts,” which are the National Collegiate

                Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT
                                     6
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 7 of 40 PageID #: 29



                2004-2, NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT

                2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT 2006-4, NCSLT

                2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT 2007-4) and

                their successors and assigns.

          q.    “Servicer” (or “Trusts’ Servicer”) means any Servicer, Primary

                Servicer, Subservicer, Special Servicer, Administrator, and any

                other individual or entity acting on behalf of Defendants with

                respect to the servicing of the student loans owned by Defendants,

                whether retained directly by Defendants or retained by an

                individual or entity acting on behalf of Defendants.

          r.    “Servicing Agreement” means any Servicing Agreement that meets

                the definition of Servicing Agreement in each Trust’s Indenture.

          s.    “Special Servicer” means the Servicer providing services to the

                Trusts with respect to defaulted and delinquent student loans under

                the Special Servicing Agreements dated March 1, 2009 and May 1,

                2009 (the “Special Servicing Agreements”).

          t.    “Subservicer” means any service provider that was retained by, and

                contracted with, directly or indirectly, the Special Servicer, as an

                agent of the Special Servicer, to provide services, including default

                prevention, and collection services, including but not limited to

                litigation, with respect to the servicing of the student loans owned

                by Defendants.

          u.    “The Trust Agreements” are the Trust Agreements creating each of

                the Trusts.
                                        7
 Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 8 of 40 PageID #: 30



                                        ORDER

IT IS ORDERED that:

  I. Conduct Requirements

     8.    Defendants must provide all Defendants’ Servicers that are engaged in the

           servicing or collection of Debts with actual notice of this Order within

           thirty (30) days of the Effective Date.

     9.    Defendants and their officers, agents, servants, employees, and attorneys

           who have actual notice of this Order, including but not limited to all of

           Defendants’ Servicers, whether acting directly or indirectly, may not

           violate sections 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531, 5536, and

           must take the following affirmative actions:

           a.     Defendants shall take all actions necessary to comply with the terms

                  of the Order, including but not limited to ensuring that all of

                  Defendants’ Servicers acting as Defendants’ agents comply with the

                  terms of the Order.

           b.     Defendants must require that any of Defendants’ Servicers or other

                  agents retained by Defendants in connection with servicing or

                  collection of student loans (1) agree to abide by the terms and

                  conditions of the Order and (2) require any agents that Defendants’

                  Servicers hire in connection with servicing or collection of student

                  loans to abide by the terms and conditions of the Order.

           c.     Defendants and their officers, agents, servants, employees, and

                  attorneys who have actual notice of this Order, including but not

                  limited to all of Defendants’ Servicers, whether acting directly or
                                          8
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 9 of 40 PageID #: 31



                indirectly, may not initiate a Collections Lawsuit to collect Debt

                unless they possess:

                i.     the documentation necessary to prove that a Trust owns the

                       loan, including but not limited to, documentation reflecting

                       the complete chain of assignment from the Debt’s originator

                       to the specific Trust claiming ownership; and

                ii.    a document signed by the Consumer, such as a promissory

                       note, evidencing the agreement to pay the loan forming the

                       basis of the Debt.

          d.    Defendants and their officers, agents, servants, employees, and

                attorneys who have actual notice of this Order, including but not

                limited to all of Defendants’ Servicers, whether acting directly or

                indirectly, may not initiate a Collections Lawsuit to collect on a loan

                for which the applicable statute of limitations has expired.

          e.    Defendants and their officers, agents, servants, employees, and

                attorneys who have actual notice of this Order, including but not

                limited to all of Defendants’ Servicers, whether acting directly or

                indirectly, may not collect any Debt through Collections Lawsuits

                that Defendants or their agents have any reason to believe may be

                unenforceable.

          f.    Defendants, their officers, agents, servants, employees, and

                attorneys, and all other persons in active concert or participation

                with any of them, who receive actual notice of this Order, including

                but not limited to all of Defendants’ Servicers, whether acting
                                         9
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 10 of 40 PageID #: 32



                 directly or indirectly, are permanently restrained and prohibited, in

                 connection with the collection of a Debt, from submitting any

                 Affidavit:

                 i.     containing an inaccurate statement;

                 ii.    in which the Affiant represents, expressly or by implication,

                        that the Affiant is familiar with or has personal knowledge of

                        the Consumer’s education loan records or the maintenance

                        of those records when that is not the case;

                 iii.   in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the Consumer’s

                        Debt when that is not the case;

                 iv.    in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the loan’s chain of

                        assignment or ownership when that is not the case;

                 v.     in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the documents

                        relating to the loan’s chain of assignment or ownership when

                        that is not the case;

                 vi.    representing, expressly or by implication, that the Affidavit

                        has been properly notarized if the Affidavit was not executed

                        in the presence of a notary or if the notarization was

                        otherwise not compliant with applicable notary laws; or

                 vii.   in which the Affiant represents, expressly or by implication,

                        that any documents or records concerning the Debt that
                                      10
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 11 of 40 PageID #: 33



                         forms the basis of the Collections Lawsuit have been

                         reviewed by the Affiant when that is not the case.

     10.   Defendants are permanently restrained and prohibited from reselling Debt

           that is time-barred or for which Defendants lack the necessary

           documentation required by Paragraph 9(c) without obtaining the written

           agreement of the purchaser to comply with this Order.

     11.   Defendants, their officers, agents, servants, employees, and attorneys, and

           all other persons in active concert or participation with any of them, who

           receive actual notice of this Order, including but not limited to all of

           Defendants’ Servicers, whether acting directly or indirectly, are

           permanently restrained and prohibited from, in connection with the

           collection of a Debt, providing any testimony in a Collections Lawsuit that

           contains any misrepresentations, including false statements that the

           witness:

           a.     is familiar with or has personal knowledge of the Consumer’s

                  education loan records or the maintenance of those records;

           b.     has personal knowledge of the Consumer’s Debt;

           c.     has personal knowledge of the loan’s chain of assignment or

                  ownership; or

           d.     has personal knowledge of the documents relating to the loan’s

                  chain of assignment or ownership.

     12.   If Defendants determine that any of their agents, including but not limited

           to all of Defendants’ Servicers, are on behalf of Defendants engaging in any

           conduct prohibited by this Order, including but not limited to Paragraphs
                                        11
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 12 of 40 PageID #: 34



           9 and 11 of this Order, Defendants promptly will take the necessary steps

           to ensure that their agents cease any and all practices that violate this

           Order.

     13.   Within thirty (30) days of making any determination described in

           Paragraph 12, Defendants must submit to the Enforcement Director a

           report detailing (1) the practices that violate the Order, (2) the specific

           agents engaged in the practices in question, and (3) a plan to ensure that

           the practices cease and to remediate any harm resulting from the

           practices.

     14.   With regard to pending Collections Lawsuits in which Defendants, through

           actions taken by Defendants’ Servicers acting on behalf of Defendants,

           have filed an Affidavit that contains any misrepresentations—including

           but not limited to false statements that the Affiant (1) is familiar with or

           has personal knowledge of the Consumer’s education loan records or the

           maintenance of those records, (2) has personal knowledge of the

           Consumer’s indebtedness, (3) has personal knowledge of the loan’s chain

           of assignment or ownership, (4) has personal knowledge about the

           maintenance of documents relating to the loan’s chain of assignment or

           ownership, or (5) has attached as an exhibit a true and correct copy of a

           document—Defendants must either withdraw the pending Collections

           Lawsuit or ensure that the Affidavit is withdrawn. Defendants must

           instruct their attorneys, Defendants’ Servicers, and their agents to either

           withdraw the pending Collections Lawsuit or notify the court of the

           following in writing while simultaneously providing the court with a copy
                                         12
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 13 of 40 PageID #: 35



            of the Order entered into between the Bureau and Defendants: “Plaintiff

            withdraws the affidavit of [insert name of affiant] pursuant to an Order

            entered into by the Consumer Financial Protection Bureau and the

            National Collegiate Student Loan Trusts.”

     15.    With regard to concluded Collections Lawsuits in which Defendants,

            through actions of Defendants’ Servicers acting on behalf of Defendants,

            filed with a court or in arbitration an Affidavit that contained any

            misrepresentations—including but not limited to false statements that the

            Affiant (1) is familiar with or has personal knowledge of the Consumer’s

            education loan records or the maintenance of those records, (2) has

            personal knowledge of the Consumer’s indebtedness, (3) has personal

            knowledge of the loan’s chain of assignment or ownership, (4) has

            personal knowledge about the maintenance of documents relating to the

            loan’s chain of assignment or ownership, or (5) has attached as an exhibit

            a true and correct copy of a document—Defendants must instruct their

            attorneys, the Defendants’ Servicers, and their agents to cease post-

            judgment enforcement activities and will seek, and will instruct their

            agents to seek, to remove, withdraw, or terminate any active wage

            garnishment, bank levies, and similar means of enforcing those judgments

            or settlements as well as cease accepting settlement payments related to

            any such concluded Collections Lawsuits.

    16.    With regard to servicing of Debt owned by Defendants, Defendants shall

           within ten (10) days of the Effective Date (1) direct the Primary Servicer to

           cease transferring any Debt to the Special Servicer and any Subservicer and
                                          13
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 14 of 40 PageID #: 36



          instead retain possession of the Debt pending approval and implementation

          of the Compliance Plan provided for in Section III; (2) direct the Special

          Servicer and any Subservicer to suspend further collection efforts on all

          Debt owned by Defendants pending approval and implementation of the

          Compliance Plan provided for in Section III; (3) direct the Special Servicer

          and any Special Servicer agent to discontinue making outbound call

          attempts, sending collection letters, providing negative reports to any of

          consumer reporting agencies the credit bureaus, or other efforts as may be

          instructed by Defendants and are necessary to effectuate compliance with

          this Order; (4) direct the Primary Servicer to instruct the Special Servicer

          and all Subservicers to return to the Primary Servicer all student loans in

          their portfolio owned by Defendants that are completed and the subject of

          each monthly Compliance Audit Report described in Paragraph 20; and (5)

          direct Defendants’ Servicers to take any other appropriate actions

          necessary to effectuate compliance with this Order as instructed by the

          Defendants.

    17.   Defendants shall direct (1) the Primary Servicer and Special Servicer to

          remit all payments from Consumers to an escrow account as designated by

          Defendants pursuant to Paragraph 18; (2) the Subservicer to remit funds to

          the Special Servicer and the Special Servicer to remit those payments to the

          escrow account as designated by Defendants pursuant to Paragraph 18; and

          (3) the Primary Servicer and Special Servicer to provide an itemized report

          to the Defendants identifying the payments remitted at the loan level in a

          format approved by the Defendants.
                                       14
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 15 of 40 PageID #: 37



     18.   Nothing in this Order shall prohibit Defendants or their Servicers from

           accepting payments from Consumers made in the regular course on Debt

           that is not subject to a Collections Lawsuit. All such payments shall be held

           in escrow until the requirements of Paragraphs 9(c)(1) and (2) are satisfied

           and Defendants have determined that sufficient loan documentation exists

           to either retain the payment or refund the amount paid as to be provided

           for in the Compliance Plan of Section III. Defendants may use funds from

           the escrow to carry out Trust operations, including payments to

           noteholders sufficient to avoid events of default under the Indenture

           Trust, auditors, consultants, accountants, legal counsel, and other

           necessary professionals.

  II. Compliance Audit

     19.   Within thirty (30) days of the Effective Date, Defendants must secure and

           retain one or more qualified, independent consultants or auditors with

           specialized experience in the servicing of student loans, and acceptable to

           the Enforcement Director, to conduct an independent audit of all of the

           servicing and collecting conducted by Defendants’ Servicers on student

           loans owned by Defendants from inception of each of the Trusts to the

           present, using procedures and standards generally acceptable to the

           student loan–servicing industry. The purposes of the Compliance Audit

           must be to determine, at a minimum:

           a.     For each and every student loan, whether Defendants, or their

                  agents (including Defendants’ Servicers), have or ever had in their

                  possession sufficient loan documentation, including signed
                                          15
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 16 of 40 PageID #: 38



                 promissory notes and documentation reflecting the complete chain

                 of assignment since the loan’s origination, to support the claim that

                 a Debt is currently owed to a Trust, including but not limited to,

                 assignments from the Debt’s originator to the Trust claiming

                 ownership and any subsequent assignments by the Trust to a

                 student loan guarantor (such as The Education Resources Institute

                 or its successors);

           b.    Whether certain loans owned by Defendants are no longer legally

                 enforceable because the applicable statute of limitations has

                 expired;

           c.    Whether Collections Lawsuits have been filed on any loans for

                 which sufficient documentation, including signed promissory notes

                 and documentation reflecting the complete chain of assignment

                 from the Debt’s originator to the Collections Lawsuit’s named

                 plaintiff, is not in the possession of the Collections Lawsuit’s named

                 plaintiff, or a Defendants’ Servicer acting on behalf of the named

                 plaintiff, to prove the existence of the Debt owed to the Trust in

                 question, or where the applicable statute of limitations has expired;

           d.    Whether judgments were obtained in Collections Lawsuits

                 described in Paragraph 19(c), the identity of Consumers from whom

                 the Defendants obtained payments in response to those Collections

                 Lawsuits, and the specific amounts collected from these

                 Consumers;


                                        16
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 17 of 40 PageID #: 39



           e.     Whether any student loans were disbursed to the Consumers after

                  the loans allegedly were transferred to the Defendants;

           f.     Whether any of Defendants’ agents, including but not limited to any

                  of Defendants’ Servicers, have failed to comply with any Federal

                  consumer financial law or any of the Servicers’ Servicing

                  Guidelines; and

           g.     Whether any of Defendants’ agents, including but not limited to any

                  of Defendants’ Servicers, are or have engaged in any practices on

                  behalf of Defendants after the Effective Date that violate this Order.

     20.   Within one hundred and eighty (180) days of the Effective Date and each

           thirty (30) days thereafter until finished, the independent consultant(s)

           must provide a written report to Defendants detailing the findings of the

           audit (the “Compliance Audit Reports”). The Compliance Audit Report

           with respect to additional Affected Consumers shall be completed within

           one hundred and eighty (180) days of the Effective Date, and the

           remainder of the Compliance Audit Reports within three hundred and

           sixty (360) days of the Effective Date. The Compliance Audit Report shall

           include the auditors’ findings, conclusions, and a description of its

           methodology.

     21.   Defendants must provide the Compliance Audit Reports to the

           Enforcement Director within fourteen (14) days of receipt by Defendants.

     22.   Within thirty (30) days of receiving the final Compliance Audit Report

           identified in Paragraph 20, Defendants must submit to the Enforcement


                                         17
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 18 of 40 PageID #: 40



           Director for review and non-objection an amendment to the Compliance

           Plan (“Amended Compliance Plan”) described in Section III to:

           a.    ensure the withdrawal and dismissal without prejudice of any

                 pending Collections Lawsuits identified in Paragraph 19(c);

           b.    ensure that Defendants and their agents, including but not limited

                 to any of Defendants’ Servicers, will not take any steps to initiate

                 collections or furnish negative reports to consumer reporting

                 agencies, on loans identified in Paragraph 19(a), or accept payments

                 on any defaulted Debts, unless and until Defendants first verify the

                 existence of the documentation referenced in that subparagraph in

                 order to prove the existence of the Debt and the identity of the

                 current owner;

           c.     ensure that Defendants and their agents, including but not limited

                 to any of Defendants’ Servicers, will not take any steps to collect

                 Debts by any means on any loans identified in Paragraph 19(b)

                 without Clearly and Prominently disclosing to the Consumer as

                 follows:

                 i.     For those time-barred debts that generally cannot be

                        included in a consumer report under the provisions of the

                        Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681c(a), but

                        can be collected through other means pursuant to applicable

                        state law, Defendants will instruct their agents to include the

                        following statement: “The law limits how long you can be

                        sued on a debt and how long a debt can appear on your
                                        18
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 19 of 40 PageID #: 41



                         credit report. Due to the age of this debt, we will not sue you

                         for it or report payment or non-payment of it to a credit

                         bureau.”

                  ii.    For those time-barred debts that can be collected through

                         other means pursuant to applicable state law, and may be

                         included in a consumer report under the provisions of FCRA,

                         15 U.S.C. § 1681c(a), Defendants will instruct their agents to

                         include the following statement: “The law limits how long

                         you can be sued on a debt. Because of the age of your debt,

                         we will not sue you for it.”

     23.   Defendants and their agents are prohibited from making any

           representation or statement, or from taking any other action that

           interferes with, detracts from, contradicts, or otherwise undermines the

           disclosures required in Paragraph 22.

     24.   Defendants will be deemed to have complied with the disclosure

           requirements of Paragraph 22 if Defendants or their agents makes a

           disclosure to Consumers in a specific jurisdiction that (1) is required by the

           laws or regulations of that jurisdiction, (2) complies with those laws or

           regulations, and (3) is substantially similar to the disclosure required by

           Paragraph 22.

     25.   The Enforcement Director will have the discretion to make a

           determination of non-objection to the Amended Compliance Plan or to

           direct the Defendants to revise it. If the Enforcement Director directs the

           Defendants to revise the Amended Compliance Plan, Defendants must
                                       19
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 20 of 40 PageID #: 42



             make the requested revisions and resubmit the Amended Compliance Plan

             to the Enforcement Director within thirty (30) days.

     26.     After receiving notification that the Enforcement Director has made a

             determination of non-objection to the Amended Compliance Plan,

             Defendants must implement and adhere to the steps, recommendations,

             deadlines, and timeframes outlined in the Amended Compliance Plan.

     27.     Within thirty (30) days of receiving notification that the Enforcement

             Director has made a determination of non-objection to the Amended

             Compliance Plan, Defendants will provide the Amended Compliance Plan

             and the Compliance Audit Reports to Transworld Systems, Inc. (“TSI”), or,

             if applicable, to the Defendants’ successor Special Servicer or Subservicer.

  III.     Compliance Plan

     28.     Within one hundred and twenty (120) days of the Effective Date,

             Defendants must submit to the Enforcement Director for review and

             determination of non-objection a comprehensive compliance plan

             designed to ensure that Defendants and Defendants’ Servicers acting on

             their behalf comply with all applicable Federal consumer financial laws

             and the terms of this Order (“Compliance Plan”). The Compliance Plan

             must include, at a minimum:

             a.     Detailed steps for addressing each action required by this Order

                    including operations meetings with the Primary Servicer;

             b.     Specific timeframes and deadlines for implementation of the steps

                    described above; and


                                           20
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 21 of 40 PageID #: 43



           c.    Comprehensive, written policies and procedures designed to ensure

                 that any agents acting on behalf of the Defendants do not engage in

                 practices in violation of this Order. These policies and procedures

                 must include:

                 i.     Detailed steps for addressing each action required of the

                        Defendants or their agents, including but not limited to the

                        Defendants’ Servicers, by this Order;

                 ii.    Comprehensive, written policies and procedures designed to

                        prevent violations of Federal consumer financial laws and

                        associated risks of harm to Consumers including regular

                        operations meetings with and audits of each Servicer and

                        establishment of procedures to respond to exception

                        requests;

                 iii.   An effective employee training program required for all of

                        the agents’ employees, including but not limited to Affiants,

                        whose duties include reviewing, drafting, preparing,

                        processing, verification, execution or notarization of

                        Affidavits that includes regular, specific, comprehensive

                        training in Federal consumer financial laws commensurate

                        with individual job functions and duties;

                 iv.    Implementation of reasonable and appropriate written

                        policies and procedures to ensure the proper notarization

                        processes for Affidavits, including that notaries place the

                        Affiants under oath and witness their signatures;
                                        21
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 22 of 40 PageID #: 44



                 v.     Implementation of reasonable and appropriate written

                        policies and procedures to ensure that Affiants verify the

                        accuracy of each statement made in an Affidavit before

                        executing the Affidavit; and

                 vi.    Comprehensive, written policies and procedures designed to

                        ensure that any law firms engaged by any agent to collect

                        Debt does not violate any Federal consumer financial laws,

                        which must include, at a minimum:

                        (1)   the law firm’s duty to maintain adequate internal

                              controls to ensure compliance with Federal consumer

                              financial laws;

                        (2)   the law firm’s duty to provide adequate training on

                              compliance with all applicable Federal consumer

                              financial laws and the agent’s policies and procedures

                              related to Collections Lawsuits;

                        (3)   the agent’s authority to conduct periodic onsite

                              reviews of the law firm’s controls, performance, and

                              information systems related to Collections Lawsuits;

                              and

                        (4)   periodic review by the agent of the law firm’s controls,

                              performance, and information systems related to

                              Collections Lawsuits.

     29.   The Enforcement Director will have the discretion to make a

           determination of non-objection to the Compliance Plan or direct
                                       22
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 23 of 40 PageID #: 45



             Defendants to revise it. If the Enforcement Director directs Defendants to

             revise the Compliance Plan, Defendants must make the revisions and

             resubmit the Compliance Plan to the Enforcement Director within thirty

             (30) days.

     30.     After receiving notification that the Enforcement Director has made a

             determination of non-objection to the Compliance Plan or any

             amendments thereto, Defendants must implement and adhere to the

             steps, recommendations, deadlines, and timeframes outlined in the

             Compliance Plan.

  IV.      Role of the Board

     31.     The Board must review all submissions (including plans, reports,

             programs, policies, and procedures) required by this Order prior to

             submission to the Bureau.

     32.     Although this Order requires Defendants to submit certain documents for

             the review or non-objection by the Enforcement Director, the Board of

             Defendants will have the ultimate responsibility for proper and sound

             management of Defendants and for ensuring that Defendants comply with

             Federal consumer financial law and this Order.

     33.     In each instance that this Order requires the Board to ensure adherence to

             or perform certain obligations of Defendants, the Board must:

             a.    Authorize whatever actions are necessary for Defendants to fully

                   comply with the Order;

             b.    Require timely reporting by Defendants’ Servicers to the Board on

                   the status of compliance obligations; and
                                          23
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 24 of 40 PageID #: 46



           c.    Require timely and appropriate corrective action to remedy any

                 material non-compliance with any failures to comply with Board

                 directives related to this Section.


                             V. Order to Pay Redress

     34.   Within ten (10) days of the Effective Date, the Defendants must reserve or

           deposit into a segregated deposit account $3,500,000, for the purpose of

           providing redress to Affected Consumers as required by this Section.

     35.   Within one-hundred and twenty (120) days of the Effective Date, the

           Defendants must submit to the Enforcement Director for review and non-

           objection a comprehensive written plan for providing redress to the

           previously identified Affected Consumers consistent with this Order

           (“Redress Plan”). The Enforcement Director will have the discretion to

           make a determination of non-objection to the Redress Plan or direct

           Defendants to revise it. If the Enforcement Director directs Defendants to

           revise the Redress Plan, Defendants must make the revisions and resubmit

           the Redress Plan to the Enforcement Director within thirty (30) days.

           After receiving notification that the Enforcement Director has made a

           determination of non-objection to the Redress Plan, Defendants must

           implement and adhere to the steps, recommendations, deadlines, and

           timeframes outlined in the Redress Plan.

     36.   The Redress Plan must apply to all Affected Consumers and:

           a.    Specify how Defendants will identify all Affected Consumers;



                                         24
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 25 of 40 PageID #: 47



           b.     Provide processes for providing redress covering all Affected

                  Consumers including providing redress for:

                  i.     Affected Consumers where the documentation necessary to

                         prove the existence of the Debt did not exist or cannot be

                         located by Defendants;

                  ii.    Affected Consumers where the documentation necessary to

                         prove Trust ownership of the Debt did not exist or cannot be

                         located by Defendants; and

                  iii.   Affected Consumers who were subject to a Collections

                         Lawsuit outside the applicable statute of limitations.

           c.     Include a description of the following:

                  i.     Methods used to compile a list of potential Affected

                         Consumers;

                  ii.    Methods used to calculate the amount of redress to be paid

                         to each Affected Consumer;

                  iii.   Procedures for issuance and tracking of redress to Affected

                         Consumers; and

                  iv.    Procedures for monitoring compliance with the Redress

                         Plan.

     37.   The Redress Plan, at a minimum, must provide full restitution of all

           amounts collected since the initiation of the Collections Lawsuit filed

           against them from:

           a.     The approximately 2,700 Affected Consumers identified prior to the

                  Effective Date, who paid approximately $3,500,000; and
                                        25
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 26 of 40 PageID #: 48



           b.    The Affected Consumers identified by the Compliance Audit in

                 Section II.

     38.   The Redress Plan must describe the process for providing redress for

           Affected Consumers and must include the following requirements:

           a.   A timetable for providing restitution to Affected Consumers

                identified in Paragraph 37(a) and (b) that provides restitution to

                each group of Affected Consumers as soon as practicable;

           b.   Defendants must mail a bank check to each Affected Consumer

                along with a Redress Notification Letter (as defined below);

           c.   Defendants must send the bank check by United States Postal

                Service first-class mail, address correction service requested, to the

                Affected Consumer’s last known address as maintained by

                Defendants’ records;

           d.   Defendants must make reasonable attempts to obtain a current

                address for any Affected Consumer whose Redress Notification

                Letter or redress check is returned for any reason, using the National

                Change of Address System, and must promptly re-mail all returned

                letters and redress checks to current addresses, if any; and

           e.   Processes for handling any unclaimed funds.

     39.   With respect to redress paid to Affected Consumers, the Redress Plan

           must include:

           a.    The form of the letter (“Redress Notification Letter”) to be sent

                 notifying Affected Consumers of the redress, which must include

                 language explaining the manner in which the amount of redress
                                       26
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 27 of 40 PageID #: 49



                 was calculated and a statement that the provision of the refund

                 payment is in accordance with the terms of this Order; and

           b.    The form of the envelope that will contain the Redress Notification

                 Letter.

     40.   Defendants must not include in any envelope containing a “Redress

           Notification Letter” any materials other than the approved letters and

           redress checks, unless Defendants have obtained written confirmation

           from the Enforcement Director that the Bureau does not object to the

           inclusion of such additional materials.

     41.   Within ninety (90) days of completion of the Redress Plan, Defendants

           must submit a report (“Redress Plan Report”) to the Enforcement

           Director, which must include a review and assessment from an

           independent auditor agreed upon by Defendants and the Enforcement

           Director, on Defendants’ compliance with the terms of the Redress Plan,

           including:

           a.    The methodology used to determine the population of Affected

                 Consumers;

           b.    The redress amount for each Affected Consumer;

           c.    The total number of Affected Consumers;

           d.    The procedures used to issue and track redress payments;

           e.    The amount, status, and planned disposition of all unclaimed

                 redress payments; and




                                         27
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 28 of 40 PageID #: 50



           f.      A description of the work of independent consultants that

                   Defendants have used, if any, to assist and review their execution of

                   the Redress Plan.

     42.   Defendants must submit an Amended Redress Plan within thirty (30) days

           of the completion of the Compliance Audit with respect to additional

           Affected Consumers required by Section II that incorporates the results of

           that Audit. The amended Redress Plan must contemplate providing full

           restitution to all additional Affected Consumers identified in the

           Compliance Audit within 120 days of submission of the Amended Redress

           Plan.

     43.   Defendants must provide all of the relief to Consumers required by the

           Order, regardless of whether the total of such relief exceeds the amount

           reserved or deposited into a segregated account in this Section.

     44.   After completing the Redress Plan, if the amount of redress provided to

           Affected Consumers is less than $3,500,000, within thirty (30) days of the

           completion of the Redress Plan, Defendants must pay to the Bureau, by

           wire transfer to the Bureau or to the Bureau’s agent, and according to the

           Bureau’s wiring instructions, the difference between the amount of redress

           provided to Affected Consumers and $3,500,000.

     45.   The Bureau may use these remaining funds to pay additional redress to

           Affected Consumers. If the Bureau determines, in its sole discretion, that

           additional redress is wholly or partially impracticable or otherwise

           inappropriate, or if funds remain after the additional redress is completed,

           the Bureau will deposit any remaining funds in the U.S. Treasury as
                                         28
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 29 of 40 PageID #: 51



           disgorgement. Defendants will have no right to challenge any actions that

           the Bureau or its representatives may take under this Section.

     46.   Defendants may not condition the payment of any redress to any Affected

           Consumer under this Order on that Affected Consumer’s waiving any

           right.

     47.   With regard to the Debt that has yet to be collected from Affected

           Consumers for whom Defendants and their agents do not possess or

           cannot locate the documentation necessary to prove the existence of the

           Debt or Defendants’ ownership of the Debt, Defendants must within one

           hundred and twenty (120) days of the Effective Date—and for Affected

           Consumers identified in the Compliance Audit Reports, within thirty (30)

           days of the completion of the Compliance Audit Reports—instruct that

           their agents within 90 days:

           a.       Withdraw, dismiss, or terminate all pending Collections Lawsuits

                    filed against Affected Consumers;

           b.       Release or move to vacate all judgments obtained during the

                    Relevant Time Period in connection with these Collections

                    Lawsuits;

           c.       Cease post-judgment enforcement activities and seek to remove,

                    withdraw, or terminate its active wage garnishment, bank levies,

                    and similar means of enforcing those judgments or settlements as

                    well as cease accepting settlement payments related to any

                    Collections Lawsuits;


                                            29
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 30 of 40 PageID #: 52



           d.    Refrain from (i) representing to a Consumer or any other person

                 that Defendants are or were owed a Debt, (ii) taking any steps to

                 collect or to seek to collect the Debt in question, (iii) furnishing

                 reports on the Debt in question, except as otherwise required by

                 this Order; and

           e.    Request that the consumer reporting agencies correct any affected

                 collection account or tradeline, which may include amending,

                 deleting, or suppressing the incorrect account or tradeline.

     48.   With regard to time-barred Debt that has yet to be collected from Affected

           Consumers, Defendants and their agents will not take any steps to collect

           Debts by any means without Clearly and Prominently disclosing to the

           consumer:

           a.    For those time-barred debts that generally cannot be included in a

                 consumer report under the provisions of the FCRA, 15 U.S.C.

                 § 1681c(a), but can be collected through other means pursuant to

                 applicable state law, Defendants will instruct their agents to include

                 the following statement: “The law limits how long you can be sued

                 on a debt and how long a debt can appear on your credit report.

                 Due to the age of this debt, we will not sue you for it or report

                 payment or non-payment of it to a credit bureau.”

           b.    For those time-barred debts that can be collected through other

                 means pursuant to applicable state law, and may be included in a

                 consumer report under the provisions of the FCRA, 15 U.S.C.

                 § 1681c(a), Defendants will instruct their agents to include the
                                       30
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 31 of 40 PageID #: 53



                    following statement: “The law limits how long you can be sued on a

                    debt. Because of the age of your debt, we will not sue you for it.”

     49.     Defendants and their agents are prohibited from making any

             representation or statement, or from taking any other action that

             interferes with, detracts from, contradicts, or otherwise undermines the

             disclosures required in Paragraph 48.

     50.     Defendants will be deemed to have complied with the disclosure

             requirements of Paragraph 48 if Defendants or their agents make a

             disclosure to Consumers in a specific jurisdiction that (1) is required by the

             laws or regulations of that jurisdiction, (2) complies with those laws or

             regulations, and (3) is substantially similar to the disclosure required by

             Paragraph 48.

  VI.      Order to Pay Disgorgement

     51.     Defendants shall pay $7,800,000 as disgorgement for the proceeds they

             received from the unlawful practices related to the filing of Collections

             Lawsuits during the Relevant Period.

     52.     Within ten (10) days of the Effective Date, Defendants shall pay the above

             amount in the form of a wire transfer to the Bureau or such agent as the

             Bureau may direct, and in accordance with wiring instructions to be

             provided by counsel for the CFPB. The Bureau will then transfer the

             payment to the United States Treasury as disgorgement.

     53.     In the event of any default on Defendants’ obligations to make payment

             under this Order, interest, computed under 28 U.S.C. § 1961, as amended,


                                           31
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 32 of 40 PageID #: 54



             will accrue on any outstanding amounts not paid from the date of default

             to the date of payment, and will immediately become due and payable.

  VII.     Order to Pay Civil Money Penalty

     54.     Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the

             violations of law described in the Complaint, and taking into account the

             factors in 12 U.S.C. § 5565(c)(3), the Defendants must pay a civil money

             penalty of $7,800,000 to the Bureau.

     55.     Within ten (10) days of the Effective Date, Defendants must pay the civil

             money penalty by wire transfer to the Bureau or to the Bureau’s agent in

             compliance with the Bureau’s wiring instructions.

     56.     The civil money penalty paid under this Order will be deposited in the Civil

             Penalty Fund of the Bureau as required by section 1017(d) of the CFPA, 12

             U.S.C. § 5497(d).

     57.     Defendants must treat the civil money penalty paid under this Order as a

             penalty paid to the government for all purposes. Regardless of how the

             Bureau ultimately uses those funds, Defendants may not:

             a.    Claim, assert, or apply for a tax deduction, tax credit, or any other

                   tax benefit for any civil money penalty paid under this Order; or

             b.    Seek or accept, directly or indirectly, reimbursement or

                   indemnification from any source, including but not limited to

                   payment made under any insurance policy, with regard to any civil

                   money penalty paid under this Order.

     58.     To preserve the deterrent effect of the civil money penalty in any Related

             Consumer Action, Defendants may not argue that Defendants are entitled
                                       32
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 33 of 40 PageID #: 55



           to, nor may Defendants benefit by, any offset or reduction of any

           compensatory monetary remedies imposed in the Related Consumer

           Action because of the civil money penalty paid in this action or because of

           any payment that the Bureau makes from the Civil Penalty Fund (“Penalty

           Offset”). If the court in any Related Consumer Action grants such a Penalty

           Offset, Defendants must, within thirty (30) days after entry of a final order

           granting the Penalty Offset, notify the Enforcement Director, and pay the

           amount of the Penalty Offset to the U.S. Treasury. Such a payment will not

           be considered an additional civil money penalty and will not change the

           amount of the civil money penalty imposed in this action.

  VIII. Additional Monetary Provisions

     59.   In the event of any default on Defendants’ obligations to make payment

           under this Order, interest, computed under 28 U.S.C. § 1961, as amended,

           will accrue on any outstanding amounts not paid from the date of default

           to the date of payment and will immediately become due and payable.

     60.   Defendants must relinquish all dominion, control, and title to the funds

           paid to the fullest extent permitted by law and no part of the funds may be

           returned to Defendants.

     61.   Under 31 U.S.C. § 7701, Defendants, unless they already have done so,

           must furnish to the Bureau their taxpayer identifying numbers, which may

           be used for purposes of collecting and reporting on any delinquent amount

           arising out of this Order.

     62.   Within thirty (30) days of the entry of a final judgment, consent order, or

           settlement in a Related Consumer Action, Defendants must notify the
                                        33
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 34 of 40 PageID #: 56



             Enforcement Director of the final judgment, consent order, or settlement

             in writing. That notification must indicate the amount of redress, if any,

             that Defendants paid or is required to pay to Consumers and describe the

             Consumers or classes of Consumers to whom that redress has been or will

             be paid.

  IX.      Reporting Requirements

     63.     Defendants must notify the Enforcement Director of any development that

             may affect compliance obligations arising under this Order, including but

             not limited to a dissolution, assignment, sale, merger, or other action that

             would result in the emergence of a successor company; the creation or

             dissolution of a subsidiary, parent, or affiliate that engages in any acts or

             practices subject to this Order; the filing of any bankruptcy or insolvency

             proceeding by or against Defendants; or a change in Defendants’ name or

             address. Defendants must provide this notice, if practicable, at least thirty

             (30) days before the development but in any case no later than fourteen

             (14) days after the development.

     64.     Within one hundred and twenty (120) days of the Effective Date, and again

             one year after the Effective Date, Defendants must submit to the

             Enforcement Director an accurate written compliance progress report

             (“Compliance Report”) that has been approved by the Board, which, at a

             minimum:

             a.    Describes in detail the manner and form in which Defendants have

                   complied with this Order; and


                                            34
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 35 of 40 PageID #: 57



             b.    Attaches a copy of each Order Acknowledgment obtained under

                   Section X, unless previously submitted to the Enforcement Director.

  X. Order Distribution and Acknowledgment

     65.     Within thirty (30) days of the Effective Date, Defendants must deliver a

             copy of this Order to each of their board members or owners as well as to

             any managers, employees, Servicers, or other agents and representatives

             who have responsibilities related to the subject matter of the Order.

     66.     For five (5) years from the Effective Date, Defendants must deliver a copy

             of this Order to any business entity resulting from any change in structure

             referred to in Section IX, any future board members, executive officers, or

             owners, as well as to any managers, employees, Servicers, or other agents

             and representatives who will have responsibilities related to the subject

             matter of the Order before they assume their responsibilities.

     67.     Defendants must secure a signed and dated statement acknowledging

             receipt of a copy of this Order, ensuring that any electronic signatures

             comply with the requirements of the E-Sign Act, 15 U.S.C. §§ 7001–31,

             within thirty (30) days of delivery, from all persons receiving a copy of this

             Order under this Section.

  XI.      Recordkeeping

     68.     Defendants must create, or if already created, must retain for at least five

             (5) years from the Effective Date, the following business records:

             a.     All documents and records necessary to demonstrate full

                    compliance with each provision of this Order, including all

                    submissions to the Bureau.
                                         35
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 36 of 40 PageID #: 58



           b.     All documents and records pertaining to the Redress Plan,

                  described in Section V.

     69.   Defendants must retain the documents identified in Paragraph 68 for the

           duration of the Order.

     70.   Defendants must make the documents identified in Paragraph 68 available

           to the Bureau upon the Bureau’s request.

  XII. Notices

     71.   Unless otherwise directed in writing by the Enforcement Director,

           Defendants must provide all submissions, requests, communications, or

           other documents relating to this Order in writing, with the subject line, “In

           re [name of Respondent], File No. Year-CFPB- ,” and send them either:

           a.     By overnight courier (not the U.S. Postal Service), as follows:

                  Assistant Director for Enforcement
                  Consumer Financial Protection Bureau
                  ATTENTION: Office of Enforcement
                  1625 Eye Street, N.W.
                  Washington D.C. 20006; or

           b.     By first-class mail to the below address and contemporaneously by

                  email to Enforcement_Compliance@cfpb.gov:

                  Assistant Director for Enforcement
                  Consumer Financial Protection Bureau
                  ATTENTION: Office of Enforcement
                  1700 G Street, N.W.
                  Washington D.C. 20552

  XIII. Cooperation with the Bureau

     72.   Defendants must cooperate fully with the Bureau in this matter and in any

           investigation related to or associated with the conduct described in the

           Complaint. Defendants must provide truthful and complete information,
                                      36
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 37 of 40 PageID #: 59



             evidence, and testimony, and Defendants must cause their officers,

             employees, representatives, or agents to appear for interviews, discovery,

             hearings, trials, and any other proceedings that the Bureau may

             reasonably request upon five (5) days’ written notice, or other reasonable

             notice, at such places and times as the Bureau may designate, without the

             service of compulsory process.

  XIV. Compliance Monitoring

     73.     Within fourteen (14) days of receipt of a written request from the Bureau,

             Defendants must submit additional Compliance Reports or other

             requested information, which must be made under penalty of perjury;

             provide sworn testimony; or produce documents.

     74.     Defendants must permit Bureau representatives to interview any

             employee or other person affiliated with Defendants who has agreed to

             such an interview. The person interviewed may have counsel present.

     75.     Nothing in this Order will limit the Bureau’s lawful use of civil

             investigative demands under 12 C.F.R. § 1080.6 or other compulsory

             process.

  XV.      Retention of Jurisdiction

    76.     The Court will retain jurisdiction of this matter for purposes of

            construction, modification, and enforcement of this Order.

    77.     Notwithstanding the provisions of Paragraph 76, any time limits for

            performance fixed by this Order may be extended by mutual written

            agreement of the parties and without further Court approval. Additionally,

            details related to administration of §§ IX through XIV of this Order may be
                                            37
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 38 of 40 PageID #: 60



               modified by written agreement of the parties and without further Court

               approval. Any other modifications to this Order may be made only upon

               approval of the Court, upon motion by any party.

   XVI. Administrative Provisions

         78.    The Bureau releases and discharges Defendants from all potential liability

                for law violations that the Bureau has or might have asserted based on the

                practices described in the Complaint, to the extent such practices occurred

                before the Effective Date and the Bureau knows about them as of the

                Effective Date. The Bureau may use the practices described in this Order

                in future enforcement actions against Defendants and their affiliates,

                including, without limitation, to establish a pattern or practice of

                violations or the continuation of a pattern or practice of violations or to

                calculate the amount of any penalty. This release does not preclude or

                affect any right of the Bureau to determine and ensure compliance with

                the Order or to seek penalties for any violations of the Order.

         79.    Should Defendants seek to transfer or assign all or part of its operations

                that are subject to this Order, Defendants must, as a condition of sale,

                obtain the written agreement of the transferee or assignee to comply with

                all applicable provisions of this Order.

IT IS SO ORDERED.


Dated:                                              ___________________________
                                                    UNITED STATES DISTRICT JUDGE




                                               38
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 39 of 40 PageID #: 61



Consented and agreed to:


FOR THE CONSUMER FINANCIAL PROTECTION BUREAU:


                                   ANTHONY ALEXIS
                                   Enforcement Director

                                   Deborah Morris
                                   Deputy Enforcement Director

                                   /s/ Carolyn Hahn            _
                                   Carolyn Hahn
                                   (E-mail: Carolyn.Hahn@cfpb.gov)
                                   (Phone: 202-435-7250
                                   Edward Keefe
                                   (E-mail: Edward.Keefe@cfpb.gov)
                                   (Phone: 202-435-9198)
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Fax: (202) 435-7722

                                   Attorneys for Plaintiff
                                   Consumer Financial Protection Bureau




                                     39
Case 1:17-cv-01323-MN Document 3-1 Filed 09/18/17 Page 40 of 40 PageID #: 62




FOR THE NATIONAL COLLEGIATE STUDENT LOAN TRUSTS

Defendants National Collegiate Student Loan Trusts
Waive service and answer of the Complaint and
Consent to entry of this Consent Judgment.


                                       /s/ Daniel M. Silver
                                       Daniel M. Silver (#4758)
                                       MCCARTER & ENGLISH, LLP
                                       Renaissance Centre
                                       405 North King Street, 8th Floor
                                       Wilmington, DE 19801
                                       (302) 984-6300
                                       dsilver@mccarter.com


                                       /s/ James A. Kosch
                                       JAMES A. KOSCH
                                       (E-mail: jkosch@mccarter.com)
                                       (Telephone: 973-639-2028)
                                       MCCARTER & ENGLISH, LLP
                                       Four Gateway Center
                                       100 Mulberry St.
                                       Newark, NJ 07102
                                       Fax (973) 297-3964




                                         40
  EXHIBIT D
TO COMPLAINT
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 1 of 40 PageID #: 23




                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE




Consumer Financial Protection Bureau,
            Plaintiff,
            v.

THE NATIONAL COLLEGIATE MASTER
STUDENT LOAN TRUST; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2003-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST               Case No.
2005-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-4; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-3; and NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-4,
Delaware Statutory Trusts,
            Defendants.




                         [PROPOSED] CONSENT JUDGMENT


                                        1
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 2 of 40 PageID #: 24




       Plaintiff, the Consumer Financial Protection Bureau (“Bureau”), commenced this

civil action against fifteen (15) Delaware statutory trusts referred to as the National

Collegiate Student Loan Trusts (“NCSLTs” or “the Trusts”), which are the National

Collegiate Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT 2004-2,

NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-2, NCSLT

2006-3, NCSLT 2006-4, NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT

2007-4 on September 14, 2017, to obtain injunctive relief, damages and other monetary

relief, and civil money penalties.

       The Complaint alleges violations of sections 1031(a) and 1036(a)(1) of the

Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1).

       Plaintiff and Defendants request that the Court enter this Consent Judgment. The

parties have agreed to resolve this case without further litigation. The Defendants waive

service, answering the Complaint, and consent to the entry of this Consent Judgment

against them by this Court, the terms of which are set forth herein.

                                       FINDINGS


       1.   This Court has jurisdiction over the parties and the subject matter of this

            action.

       2.   Plaintiff and Defendants agree to entry of this Order to settle and resolve all

            matters in this dispute arising from the conduct alleged in the Complaint to

            the date this Order is entered.

       3.   Defendants neither admit nor deny any allegations in the Complaint, except

            as specifically stated in this Order. For the purposes of this Order,

                                              2
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 3 of 40 PageID #: 25



          Defendants admit the facts necessary to establish the Court’s jurisdiction

          over them and the subject matter of this action.

    4.    Since at least November 1, 2012, in order to collect on defaulted private

          student loans, Defendants’ Servicers filed Collections Lawsuits on behalf of

          Defendants in state courts across the country. In support of these lawsuits,

          Subservicers on behalf of Defendants executed and filed affidavits that

          falsely claimed personal knowledge of the account records and the

          consumer’s debt, and in many cases, personal knowledge of the chain of

          assignments establishing ownership of the loans. In addition, Defendants’

          Servicers on behalf of Defendants filed more than 2,000 debt collections

          lawsuits without the documentation necessary to prove Trust ownership of

          the loans or on debt that was time-barred. Finally, notaries for Defendants’

          Servicers notarized over 25,000 affidavits even though they did not witness

          the affiants’ signatures.

     5.   Defendants waive any rights to seek judicial review or otherwise challenge

          or contest the validity of this Order. Defendants also waive any claim it may

          have under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the

          prosecution of this action to the date of this Order. Each party will bear its

          own costs and expenses, including without limitation attorneys’ fees.

     6.   Entry of this Order is in the public interest.


                                      DEFINITIONS

     7.   The following definitions apply to this Order:



                                           3
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 4 of 40 PageID #: 26



           a.    “Administration Agreements” means the agreements by and among

                 each of the Trusts and the Administrator dated November 1, 2001

                 (Master Trust); December 11, 2003 (NCSLT 2003-1); September 10,

                 2004 (NCSLT 2004-1); October 28, 2004 (NCSLT 2004-2);

                 February 23, 2005 (NCSLT 2005-1); June 9, 2005 (NCSLT 2005-

                 2); October 12, 2005 (NCSLT 2005-3); March 9, 2006 (NCSLT

                 2006-1); June 9, 2006 (NCSLT 2006-2); June 8, 2006 (NCSLT

                 2006-3); December 7, 2006 (NCSLT 2006-4); March 8, 2007

                 (NCSLT 2007-1); June 14, 2007 (NCSLT 2007-2); September 20,

                 2007 (NCSLT 2007-3); and September 20, 2007 (NCSLT 2007-4).

           b.    “Administrator” means the Administrator, as defined in the Trust

                 Indenture, providing certain duties of the Trusts pursuant to the

                 Administration Agreements.

           c.    “Affected Consumers” includes Consumers who are or were subject

                 to a Collections Lawsuit filed by Defendants’ agents on behalf of

                 Defendants on or after November 1, 2012 to collect a Debt where (a)

                 the documentation necessary to prove the existence of the Debt

                 does not exist or cannot be located by Defendants; (b) the

                 documentation necessary to prove Trust ownership of the Debt

                 does not exist or cannot be located by Defendants; or (c) the lawsuit

                 was time-barred.

           d.    “Affiant” means any signatory to an Affidavit, other than one

                 signing solely as a notary or witness to the act of signing, signing in

                 his or her capacity as an employee or agent of Defendants,
                                         4
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 5 of 40 PageID #: 27



                 including employees or agents of Defendants’ Servicers or

                 Subservicers.

           e.    “Affidavit” means any sworn statement filed with a court in

                 connection with litigation to collect on a Debt.

           f.    “Board” means the registered owner of a majority of the beneficial

                 interest in each of the Trusts.

           g.    “Clearly and Prominently” means

                 i.     as to written information: written in a type size and location

                        sufficient for an ordinary consumer to read and comprehend

                        it and disclosed in a manner that would be easily

                        recognizable and understandable in language and syntax to

                        an ordinary consumer; if the information is contained in a

                        multi-page print document, the disclosure appears on the

                        first page.

                 ii.    as to information presented orally: spoken and disclosed in a

                        volume, cadence, and syntax sufficient for an ordinary

                        consumer to hear and comprehend.

           h.    “Collections Lawsuits” means attempts by Defendants’ Servicers on

                 behalf of Defendants (or a third party acting on their behalf for an

                 account owned or alleged to be owned by Defendants) through

                 judicial processes in the United States of America, to collect or

                 establish a Consumer’s liability for a Debt.

           i.    “Consumer” means any natural person obligated or allegedly

                 obligated to pay any Debt.
                                        5
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 6 of 40 PageID #: 28



           j.    “Debt” means any obligation or alleged obligation of a Consumer to

                 pay money arising out of a transaction in which the money,

                 property, insurance, or services that are the subject of the

                 transaction are primarily for personal, family, or household

                 purposes, whether or not such obligation has been reduced to

                 judgment.

           k.    “Effective Date” means the date on which the Order is entered on

                 the docket by the Court.

           l.    “Enforcement Director” means the Assistant Director of the Office

                 of Enforcement for the Consumer Financial Protection Bureau, or

                 his or her delegate.

           m.    “Primary Servicer” means the Servicer servicing student loans for

                 Defendants under the Amended and Restated Private Student Loan

                 Servicing Agreement dated September 28, 2006.

           n.    “Related Consumer Action” means a private action by or on behalf

                 of one or more Consumers or an enforcement action by another

                 governmental agency brought against Defendants based on

                 substantially the same facts as described in the Complaint.

           o.    “Relevant Period” includes the period from November 1, 2012 to the

                 Effective Date.

           p.    “Defendants” means any or all of the fifteen (15) Delaware statutory

                 trusts referred to as the National Collegiate Student Loan Trusts

                 (“NCSLTs” or “the Trusts,” which are the National Collegiate

                 Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT
                                      6
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 7 of 40 PageID #: 29



                 2004-2, NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT

                 2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT 2006-4, NCSLT

                 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT 2007-4) and

                 their successors and assigns.

           q.    “Servicer” (or “Trusts’ Servicer”) means any Servicer, Primary

                 Servicer, Subservicer, Special Servicer, Administrator, and any

                 other individual or entity acting on behalf of Defendants with

                 respect to the servicing of the student loans owned by Defendants,

                 whether retained directly by Defendants or retained by an

                 individual or entity acting on behalf of Defendants.

           r.    “Servicing Agreement” means any Servicing Agreement that meets

                 the definition of Servicing Agreement in each Trust’s Indenture.

           s.    “Special Servicer” means the Servicer providing services to the

                 Trusts with respect to defaulted and delinquent student loans under

                 the Special Servicing Agreements dated March 1, 2009 and May 1,

                 2009 (the “Special Servicing Agreements”).

           t.    “Subservicer” means any service provider that was retained by, and

                 contracted with, directly or indirectly, the Special Servicer, as an

                 agent of the Special Servicer, to provide services, including default

                 prevention, and collection services, including but not limited to

                 litigation, with respect to the servicing of the student loans owned

                 by Defendants.

           u.    “The Trust Agreements” are the Trust Agreements creating each of

                 the Trusts.
                                         7
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 8 of 40 PageID #: 30



                                        ORDER

IT IS ORDERED that:

  I. Conduct Requirements

     8.    Defendants must provide all Defendants’ Servicers that are engaged in the

           servicing or collection of Debts with actual notice of this Order within

           thirty (30) days of the Effective Date.

     9.    Defendants and their officers, agents, servants, employees, and attorneys

           who have actual notice of this Order, including but not limited to all of

           Defendants’ Servicers, whether acting directly or indirectly, may not

           violate sections 1031 and 1036 of the CFPA, 12 U.S.C. §§ 5531, 5536, and

           must take the following affirmative actions:

           a.     Defendants shall take all actions necessary to comply with the terms

                  of the Order, including but not limited to ensuring that all of

                  Defendants’ Servicers acting as Defendants’ agents comply with the

                  terms of the Order.

           b.     Defendants must require that any of Defendants’ Servicers or other

                  agents retained by Defendants in connection with servicing or

                  collection of student loans (1) agree to abide by the terms and

                  conditions of the Order and (2) require any agents that Defendants’

                  Servicers hire in connection with servicing or collection of student

                  loans to abide by the terms and conditions of the Order.

           c.     Defendants and their officers, agents, servants, employees, and

                  attorneys who have actual notice of this Order, including but not

                  limited to all of Defendants’ Servicers, whether acting directly or
                                          8
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 9 of 40 PageID #: 31



                 indirectly, may not initiate a Collections Lawsuit to collect Debt

                 unless they possess:

                 i.     the documentation necessary to prove that a Trust owns the

                        loan, including but not limited to, documentation reflecting

                        the complete chain of assignment from the Debt’s originator

                        to the specific Trust claiming ownership; and

                 ii.    a document signed by the Consumer, such as a promissory

                        note, evidencing the agreement to pay the loan forming the

                        basis of the Debt.

           d.    Defendants and their officers, agents, servants, employees, and

                 attorneys who have actual notice of this Order, including but not

                 limited to all of Defendants’ Servicers, whether acting directly or

                 indirectly, may not initiate a Collections Lawsuit to collect on a loan

                 for which the applicable statute of limitations has expired.

           e.    Defendants and their officers, agents, servants, employees, and

                 attorneys who have actual notice of this Order, including but not

                 limited to all of Defendants’ Servicers, whether acting directly or

                 indirectly, may not collect any Debt through Collections Lawsuits

                 that Defendants or their agents have any reason to believe may be

                 unenforceable.

           f.    Defendants, their officers, agents, servants, employees, and

                 attorneys, and all other persons in active concert or participation

                 with any of them, who receive actual notice of this Order, including

                 but not limited to all of Defendants’ Servicers, whether acting
                                          9
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 10 of 40 PageID #: 32



                 directly or indirectly, are permanently restrained and prohibited, in

                 connection with the collection of a Debt, from submitting any

                 Affidavit:

                 i.     containing an inaccurate statement;

                 ii.    in which the Affiant represents, expressly or by implication,

                        that the Affiant is familiar with or has personal knowledge of

                        the Consumer’s education loan records or the maintenance

                        of those records when that is not the case;

                 iii.   in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the Consumer’s

                        Debt when that is not the case;

                 iv.    in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the loan’s chain of

                        assignment or ownership when that is not the case;

                 v.     in which the Affiant represents, expressly or by implication,

                        that the Affiant has personal knowledge of the documents

                        relating to the loan’s chain of assignment or ownership when

                        that is not the case;

                 vi.    representing, expressly or by implication, that the Affidavit

                        has been properly notarized if the Affidavit was not executed

                        in the presence of a notary or if the notarization was

                        otherwise not compliant with applicable notary laws; or

                 vii.   in which the Affiant represents, expressly or by implication,

                        that any documents or records concerning the Debt that
                                      10
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 11 of 40 PageID #: 33



                         forms the basis of the Collections Lawsuit have been

                         reviewed by the Affiant when that is not the case.

     10.   Defendants are permanently restrained and prohibited from reselling Debt

           that is time-barred or for which Defendants lack the necessary

           documentation required by Paragraph 9(c) without obtaining the written

           agreement of the purchaser to comply with this Order.

     11.   Defendants, their officers, agents, servants, employees, and attorneys, and

           all other persons in active concert or participation with any of them, who

           receive actual notice of this Order, including but not limited to all of

           Defendants’ Servicers, whether acting directly or indirectly, are

           permanently restrained and prohibited from, in connection with the

           collection of a Debt, providing any testimony in a Collections Lawsuit that

           contains any misrepresentations, including false statements that the

           witness:

           a.     is familiar with or has personal knowledge of the Consumer’s

                  education loan records or the maintenance of those records;

           b.     has personal knowledge of the Consumer’s Debt;

           c.     has personal knowledge of the loan’s chain of assignment or

                  ownership; or

           d.     has personal knowledge of the documents relating to the loan’s

                  chain of assignment or ownership.

     12.   If Defendants determine that any of their agents, including but not limited

           to all of Defendants’ Servicers, are on behalf of Defendants engaging in any

           conduct prohibited by this Order, including but not limited to Paragraphs
                                        11
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 12 of 40 PageID #: 34



           9 and 11 of this Order, Defendants promptly will take the necessary steps

           to ensure that their agents cease any and all practices that violate this

           Order.

     13.   Within thirty (30) days of making any determination described in

           Paragraph 12, Defendants must submit to the Enforcement Director a

           report detailing (1) the practices that violate the Order, (2) the specific

           agents engaged in the practices in question, and (3) a plan to ensure that

           the practices cease and to remediate any harm resulting from the

           practices.

     14.   With regard to pending Collections Lawsuits in which Defendants, through

           actions taken by Defendants’ Servicers acting on behalf of Defendants,

           have filed an Affidavit that contains any misrepresentations—including

           but not limited to false statements that the Affiant (1) is familiar with or

           has personal knowledge of the Consumer’s education loan records or the

           maintenance of those records, (2) has personal knowledge of the

           Consumer’s indebtedness, (3) has personal knowledge of the loan’s chain

           of assignment or ownership, (4) has personal knowledge about the

           maintenance of documents relating to the loan’s chain of assignment or

           ownership, or (5) has attached as an exhibit a true and correct copy of a

           document—Defendants must either withdraw the pending Collections

           Lawsuit or ensure that the Affidavit is withdrawn. Defendants must

           instruct their attorneys, Defendants’ Servicers, and their agents to either

           withdraw the pending Collections Lawsuit or notify the court of the

           following in writing while simultaneously providing the court with a copy
                                         12
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 13 of 40 PageID #: 35



            of the Order entered into between the Bureau and Defendants: “Plaintiff

            withdraws the affidavit of [insert name of affiant] pursuant to an Order

            entered into by the Consumer Financial Protection Bureau and the

            National Collegiate Student Loan Trusts.”

     15.    With regard to concluded Collections Lawsuits in which Defendants,

            through actions of Defendants’ Servicers acting on behalf of Defendants,

            filed with a court or in arbitration an Affidavit that contained any

            misrepresentations—including but not limited to false statements that the

            Affiant (1) is familiar with or has personal knowledge of the Consumer’s

            education loan records or the maintenance of those records, (2) has

            personal knowledge of the Consumer’s indebtedness, (3) has personal

            knowledge of the loan’s chain of assignment or ownership, (4) has

            personal knowledge about the maintenance of documents relating to the

            loan’s chain of assignment or ownership, or (5) has attached as an exhibit

            a true and correct copy of a document—Defendants must instruct their

            attorneys, the Defendants’ Servicers, and their agents to cease post-

            judgment enforcement activities and will seek, and will instruct their

            agents to seek, to remove, withdraw, or terminate any active wage

            garnishment, bank levies, and similar means of enforcing those judgments

            or settlements as well as cease accepting settlement payments related to

            any such concluded Collections Lawsuits.

     16.   With regard to servicing of Debt owned by Defendants, Defendants shall

           within ten (10) days of the Effective Date (1) direct the Primary Servicer to

           cease transferring any Debt to the Special Servicer and any Subservicer and
                                          13
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 14 of 40 PageID #: 36



           instead retain possession of the Debt pending approval and implementation

           of the Compliance Plan provided for in Section III; (2) direct the Special

           Servicer and any Subservicer to suspend further collection efforts on all

           Debt owned by Defendants pending approval and implementation of the

           Compliance Plan provided for in Section III; (3) direct the Special Servicer

           and any Special Servicer agent to discontinue making outbound call

           attempts, sending collection letters, providing negative reports to any of

           consumer reporting agencies the credit bureaus, or other efforts as may be

           instructed by Defendants and are necessary to effectuate compliance with

           this Order; (4) direct the Primary Servicer to instruct the Special Servicer

           and all Subservicers to return to the Primary Servicer all student loans in

           their portfolio owned by Defendants that are completed and the subject of

           each monthly Compliance Audit Report described in Paragraph 20; and (5)

           direct Defendants’ Servicers to take any other appropriate actions

           necessary to effectuate compliance with this Order as instructed by the

           Defendants.

     17.   Defendants shall direct (1) the Primary Servicer and Special Servicer to

           remit all payments from Consumers to an escrow account as designated by

           Defendants pursuant to Paragraph 18; (2) the Subservicer to remit funds to

           the Special Servicer and the Special Servicer to remit those payments to the

           escrow account as designated by Defendants pursuant to Paragraph 18; and

           (3) the Primary Servicer and Special Servicer to provide an itemized report

           to the Defendants identifying the payments remitted at the loan level in a

           format approved by the Defendants.
                                        14
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 15 of 40 PageID #: 37



     18.   Nothing in this Order shall prohibit Defendants or their Servicers from

           accepting payments from Consumers made in the regular course on Debt

           that is not subject to a Collections Lawsuit. All such payments shall be held

           in escrow until the requirements of Paragraphs 9(c)(1) and (2) are satisfied

           and Defendants have determined that sufficient loan documentation exists

           to either retain the payment or refund the amount paid as to be provided

           for in the Compliance Plan of Section III. Defendants may use funds from

           the escrow to carry out Trust operations, including payments to

           noteholders sufficient to avoid events of default under the Indenture

           Trust, auditors, consultants, accountants, legal counsel, and other

           necessary professionals.

   II. Compliance Audit

     19.   Within thirty (30) days of the Effective Date, Defendants must secure and

           retain one or more qualified, independent consultants or auditors with

           specialized experience in the servicing of student loans, and acceptable to

           the Enforcement Director, to conduct an independent audit of all of the

           servicing and collecting conducted by Defendants’ Servicers on student

           loans owned by Defendants from inception of each of the Trusts to the

           present, using procedures and standards generally acceptable to the

           student loan–servicing industry. The purposes of the Compliance Audit

           must be to determine, at a minimum:

           a.     For each and every student loan, whether Defendants, or their

                  agents (including Defendants’ Servicers), have or ever had in their

                  possession sufficient loan documentation, including signed
                                          15
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 16 of 40 PageID #: 38



                 promissory notes and documentation reflecting the complete chain

                 of assignment since the loan’s origination, to support the claim that

                 a Debt is currently owed to a Trust, including but not limited to,

                 assignments from the Debt’s originator to the Trust claiming

                 ownership and any subsequent assignments by the Trust to a

                 student loan guarantor (such as The Education Resources Institute

                 or its successors);

           b.    Whether certain loans owned by Defendants are no longer legally

                 enforceable because the applicable statute of limitations has

                 expired;

           c.    Whether Collections Lawsuits have been filed on any loans for

                 which sufficient documentation, including signed promissory notes

                 and documentation reflecting the complete chain of assignment

                 from the Debt’s originator to the Collections Lawsuit’s named

                 plaintiff, is not in the possession of the Collections Lawsuit’s named

                 plaintiff, or a Defendants’ Servicer acting on behalf of the named

                 plaintiff, to prove the existence of the Debt owed to the Trust in

                 question, or where the applicable statute of limitations has expired;

           d.    Whether judgments were obtained in Collections Lawsuits

                 described in Paragraph 19(c), the identity of Consumers from whom

                 the Defendants obtained payments in response to those Collections

                 Lawsuits, and the specific amounts collected from these

                 Consumers;


                                        16
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 17 of 40 PageID #: 39



           e.     Whether any student loans were disbursed to the Consumers after

                  the loans allegedly were transferred to the Defendants;

           f.     Whether any of Defendants’ agents, including but not limited to any

                  of Defendants’ Servicers, have failed to comply with any Federal

                  consumer financial law or any of the Servicers’ Servicing

                  Guidelines; and

           g.     Whether any of Defendants’ agents, including but not limited to any

                  of Defendants’ Servicers, are or have engaged in any practices on

                  behalf of Defendants after the Effective Date that violate this Order.

     20.   Within one hundred and eighty (180) days of the Effective Date and each

           thirty (30) days thereafter until finished, the independent consultant(s)

           must provide a written report to Defendants detailing the findings of the

           audit (the “Compliance Audit Reports”). The Compliance Audit Report

           with respect to additional Affected Consumers shall be completed within

           one hundred and eighty (180) days of the Effective Date, and the

           remainder of the Compliance Audit Reports within three hundred and

           sixty (360) days of the Effective Date. The Compliance Audit Report shall

           include the auditors’ findings, conclusions, and a description of its

           methodology.

     21.   Defendants must provide the Compliance Audit Reports to the

           Enforcement Director within fourteen (14) days of receipt by Defendants.

     22.   Within thirty (30) days of receiving the final Compliance Audit Report

           identified in Paragraph 20, Defendants must submit to the Enforcement


                                         17
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 18 of 40 PageID #: 40



           Director for review and non-objection an amendment to the Compliance

           Plan (“Amended Compliance Plan”) described in Section III to:

           a.    ensure the withdrawal and dismissal without prejudice of any

                 pending Collections Lawsuits identified in Paragraph 19(c);

           b.    ensure that Defendants and their agents, including but not limited

                 to any of Defendants’ Servicers, will not take any steps to initiate

                 collections or furnish negative reports to consumer reporting

                 agencies, on loans identified in Paragraph 19(a), or accept payments

                 on any defaulted Debts, unless and until Defendants first verify the

                 existence of the documentation referenced in that subparagraph in

                 order to prove the existence of the Debt and the identity of the

                 current owner;

           c.     ensure that Defendants and their agents, including but not limited

                 to any of Defendants’ Servicers, will not take any steps to collect

                 Debts by any means on any loans identified in Paragraph 19(b)

                 without Clearly and Prominently disclosing to the Consumer as

                 follows:

                 i.     For those time-barred debts that generally cannot be

                        included in a consumer report under the provisions of the

                        Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681c(a), but

                        can be collected through other means pursuant to applicable

                        state law, Defendants will instruct their agents to include the

                        following statement: “The law limits how long you can be

                        sued on a debt and how long a debt can appear on your
                                        18
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 19 of 40 PageID #: 41



                         credit report. Due to the age of this debt, we will not sue you

                         for it or report payment or non-payment of it to a credit

                         bureau.”

                  ii.    For those time-barred debts that can be collected through

                         other means pursuant to applicable state law, and may be

                         included in a consumer report under the provisions of FCRA,

                         15 U.S.C. § 1681c(a), Defendants will instruct their agents to

                         include the following statement: “The law limits how long

                         you can be sued on a debt. Because of the age of your debt,

                         we will not sue you for it.”

     23.   Defendants and their agents are prohibited from making any

           representation or statement, or from taking any other action that

           interferes with, detracts from, contradicts, or otherwise undermines the

           disclosures required in Paragraph 22.

     24.   Defendants will be deemed to have complied with the disclosure

           requirements of Paragraph 22 if Defendants or their agents makes a

           disclosure to Consumers in a specific jurisdiction that (1) is required by the

           laws or regulations of that jurisdiction, (2) complies with those laws or

           regulations, and (3) is substantially similar to the disclosure required by

           Paragraph 22.

     25.   The Enforcement Director will have the discretion to make a

           determination of non-objection to the Amended Compliance Plan or to

           direct the Defendants to revise it. If the Enforcement Director directs the

           Defendants to revise the Amended Compliance Plan, Defendants must
                                       19
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 20 of 40 PageID #: 42



              make the requested revisions and resubmit the Amended Compliance Plan

              to the Enforcement Director within thirty (30) days.

      26.     After receiving notification that the Enforcement Director has made a

              determination of non-objection to the Amended Compliance Plan,

              Defendants must implement and adhere to the steps, recommendations,

              deadlines, and timeframes outlined in the Amended Compliance Plan.

      27.     Within thirty (30) days of receiving notification that the Enforcement

              Director has made a determination of non-objection to the Amended

              Compliance Plan, Defendants will provide the Amended Compliance Plan

              and the Compliance Audit Reports to Transworld Systems, Inc. (“TSI”), or,

              if applicable, to the Defendants’ successor Special Servicer or Subservicer.

   III.     Compliance Plan

      28.     Within one hundred and twenty (120) days of the Effective Date,

              Defendants must submit to the Enforcement Director for review and

              determination of non-objection a comprehensive compliance plan

              designed to ensure that Defendants and Defendants’ Servicers acting on

              their behalf comply with all applicable Federal consumer financial laws

              and the terms of this Order (“Compliance Plan”). The Compliance Plan

              must include, at a minimum:

              a.     Detailed steps for addressing each action required by this Order

                     including operations meetings with the Primary Servicer;

              b.     Specific timeframes and deadlines for implementation of the steps

                     described above; and


                                            20
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 21 of 40 PageID #: 43



           c.    Comprehensive, written policies and procedures designed to ensure

                 that any agents acting on behalf of the Defendants do not engage in

                 practices in violation of this Order. These policies and procedures

                 must include:

                 i.     Detailed steps for addressing each action required of the

                        Defendants or their agents, including but not limited to the

                        Defendants’ Servicers, by this Order;

                 ii.    Comprehensive, written policies and procedures designed to

                        prevent violations of Federal consumer financial laws and

                        associated risks of harm to Consumers including regular

                        operations meetings with and audits of each Servicer and

                        establishment of procedures to respond to exception

                        requests;

                 iii.   An effective employee training program required for all of

                        the agents’ employees, including but not limited to Affiants,

                        whose duties include reviewing, drafting, preparing,

                        processing, verification, execution or notarization of

                        Affidavits that includes regular, specific, comprehensive

                        training in Federal consumer financial laws commensurate

                        with individual job functions and duties;

                 iv.    Implementation of reasonable and appropriate written

                        policies and procedures to ensure the proper notarization

                        processes for Affidavits, including that notaries place the

                        Affiants under oath and witness their signatures;
                                        21
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 22 of 40 PageID #: 44



                 v.     Implementation of reasonable and appropriate written

                        policies and procedures to ensure that Affiants verify the

                        accuracy of each statement made in an Affidavit before

                        executing the Affidavit; and

                 vi.    Comprehensive, written policies and procedures designed to

                        ensure that any law firms engaged by any agent to collect

                        Debt does not violate any Federal consumer financial laws,

                        which must include, at a minimum:

                        (1)   the law firm’s duty to maintain adequate internal

                              controls to ensure compliance with Federal consumer

                              financial laws;

                        (2)   the law firm’s duty to provide adequate training on

                              compliance with all applicable Federal consumer

                              financial laws and the agent’s policies and procedures

                              related to Collections Lawsuits;

                        (3)   the agent’s authority to conduct periodic onsite

                              reviews of the law firm’s controls, performance, and

                              information systems related to Collections Lawsuits;

                              and

                        (4)   periodic review by the agent of the law firm’s controls,

                              performance, and information systems related to

                              Collections Lawsuits.

     29.   The Enforcement Director will have the discretion to make a

           determination of non-objection to the Compliance Plan or direct
                                       22
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 23 of 40 PageID #: 45



             Defendants to revise it. If the Enforcement Director directs Defendants to

             revise the Compliance Plan, Defendants must make the revisions and

             resubmit the Compliance Plan to the Enforcement Director within thirty

             (30) days.

     30.     After receiving notification that the Enforcement Director has made a

             determination of non-objection to the Compliance Plan or any

             amendments thereto, Defendants must implement and adhere to the

             steps, recommendations, deadlines, and timeframes outlined in the

             Compliance Plan.

   IV.     Role of the Board

     31.     The Board must review all submissions (including plans, reports,

             programs, policies, and procedures) required by this Order prior to

             submission to the Bureau.

     32.     Although this Order requires Defendants to submit certain documents for

             the review or non-objection by the Enforcement Director, the Board of

             Defendants will have the ultimate responsibility for proper and sound

             management of Defendants and for ensuring that Defendants comply with

             Federal consumer financial law and this Order.

     33.     In each instance that this Order requires the Board to ensure adherence to

             or perform certain obligations of Defendants, the Board must:

             a.    Authorize whatever actions are necessary for Defendants to fully

                   comply with the Order;

             b.    Require timely reporting by Defendants’ Servicers to the Board on

                   the status of compliance obligations; and
                                          23
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 24 of 40 PageID #: 46



           c.    Require timely and appropriate corrective action to remedy any

                 material non-compliance with any failures to comply with Board

                 directives related to this Section.


                             V. Order to Pay Redress

     34.   Within ten (10) days of the Effective Date, the Defendants must reserve or

           deposit into a segregated deposit account $3,500,000, for the purpose of

           providing redress to Affected Consumers as required by this Section.

     35.   Within one-hundred and twenty (120) days of the Effective Date, the

           Defendants must submit to the Enforcement Director for review and non-

           objection a comprehensive written plan for providing redress to the

           previously identified Affected Consumers consistent with this Order

           (“Redress Plan”). The Enforcement Director will have the discretion to

           make a determination of non-objection to the Redress Plan or direct

           Defendants to revise it. If the Enforcement Director directs Defendants to

           revise the Redress Plan, Defendants must make the revisions and resubmit

           the Redress Plan to the Enforcement Director within thirty (30) days.

           After receiving notification that the Enforcement Director has made a

           determination of non-objection to the Redress Plan, Defendants must

           implement and adhere to the steps, recommendations, deadlines, and

           timeframes outlined in the Redress Plan.

     36.   The Redress Plan must apply to all Affected Consumers and:

           a.    Specify how Defendants will identify all Affected Consumers;



                                         24
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 25 of 40 PageID #: 47



           b.     Provide processes for providing redress covering all Affected

                  Consumers including providing redress for:

                  i.     Affected Consumers where the documentation necessary to

                         prove the existence of the Debt did not exist or cannot be

                         located by Defendants;

                  ii.    Affected Consumers where the documentation necessary to

                         prove Trust ownership of the Debt did not exist or cannot be

                         located by Defendants; and

                  iii.   Affected Consumers who were subject to a Collections

                         Lawsuit outside the applicable statute of limitations.

            c.    Include a description of the following:

                  i.     Methods used to compile a list of potential Affected

                         Consumers;

                  ii.    Methods used to calculate the amount of redress to be paid

                         to each Affected Consumer;

                  iii.   Procedures for issuance and tracking of redress to Affected

                         Consumers; and

                  iv.    Procedures for monitoring compliance with the Redress

                         Plan.

     37.   The Redress Plan, at a minimum, must provide full restitution of all

           amounts collected since the initiation of the Collections Lawsuit filed

           against them from:

           a.     The approximately 2,700 Affected Consumers identified prior to the

                  Effective Date, who paid approximately $3,500,000; and
                                        25
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 26 of 40 PageID #: 48



           b.    The Affected Consumers identified by the Compliance Audit in

                 Section II.

     38.   The Redress Plan must describe the process for providing redress for

           Affected Consumers and must include the following requirements:

           a.    A timetable for providing restitution to Affected Consumers

                 identified in Paragraph 37(a) and (b) that provides restitution to

                 each group of Affected Consumers as soon as practicable;

           b.    Defendants must mail a bank check to each Affected Consumer

                 along with a Redress Notification Letter (as defined below);

           c.    Defendants must send the bank check by United States Postal

                 Service first-class mail, address correction service requested, to the

                 Affected Consumer’s last known address as maintained by

                 Defendants’ records;

           d.    Defendants must make reasonable attempts to obtain a current

                 address for any Affected Consumer whose Redress Notification

                 Letter or redress check is returned for any reason, using the National

                 Change of Address System, and must promptly re-mail all returned

                 letters and redress checks to current addresses, if any; and

           e.    Processes for handling any unclaimed funds.

     39.   With respect to redress paid to Affected Consumers, the Redress Plan

           must include:

           a.    The form of the letter (“Redress Notification Letter”) to be sent

                 notifying Affected Consumers of the redress, which must include

                 language explaining the manner in which the amount of redress
                                       26
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 27 of 40 PageID #: 49



                 was calculated and a statement that the provision of the refund

                 payment is in accordance with the terms of this Order; and

           b.    The form of the envelope that will contain the Redress Notification

                 Letter.

     40.   Defendants must not include in any envelope containing a “Redress

           Notification Letter” any materials other than the approved letters and

           redress checks, unless Defendants have obtained written confirmation

           from the Enforcement Director that the Bureau does not object to the

           inclusion of such additional materials.

     41.   Within ninety (90) days of completion of the Redress Plan, Defendants

           must submit a report (“Redress Plan Report”) to the Enforcement

           Director, which must include a review and assessment from an

           independent auditor agreed upon by Defendants and the Enforcement

           Director, on Defendants’ compliance with the terms of the Redress Plan,

           including:

           a.    The methodology used to determine the population of Affected

                 Consumers;

           b.    The redress amount for each Affected Consumer;

           c.    The total number of Affected Consumers;

           d.    The procedures used to issue and track redress payments;

           e.    The amount, status, and planned disposition of all unclaimed

                 redress payments; and




                                         27
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 28 of 40 PageID #: 50



           f.      A description of the work of independent consultants that

                   Defendants have used, if any, to assist and review their execution of

                   the Redress Plan.

     42.   Defendants must submit an Amended Redress Plan within thirty (30) days

           of the completion of the Compliance Audit with respect to additional

           Affected Consumers required by Section II that incorporates the results of

           that Audit. The amended Redress Plan must contemplate providing full

           restitution to all additional Affected Consumers identified in the

           Compliance Audit within 120 days of submission of the Amended Redress

           Plan.

     43.   Defendants must provide all of the relief to Consumers required by the

           Order, regardless of whether the total of such relief exceeds the amount

           reserved or deposited into a segregated account in this Section.

     44.   After completing the Redress Plan, if the amount of redress provided to

           Affected Consumers is less than $3,500,000, within thirty (30) days of the

           completion of the Redress Plan, Defendants must pay to the Bureau, by

           wire transfer to the Bureau or to the Bureau’s agent, and according to the

           Bureau’s wiring instructions, the difference between the amount of redress

           provided to Affected Consumers and $3,500,000.

     45.   The Bureau may use these remaining funds to pay additional redress to

           Affected Consumers. If the Bureau determines, in its sole discretion, that

           additional redress is wholly or partially impracticable or otherwise

           inappropriate, or if funds remain after the additional redress is completed,

           the Bureau will deposit any remaining funds in the U.S. Treasury as
                                         28
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 29 of 40 PageID #: 51



           disgorgement. Defendants will have no right to challenge any actions that

           the Bureau or its representatives may take under this Section.

     46.   Defendants may not condition the payment of any redress to any Affected

           Consumer under this Order on that Affected Consumer’s waiving any

           right.

     47.   With regard to the Debt that has yet to be collected from Affected

           Consumers for whom Defendants and their agents do not possess or

           cannot locate the documentation necessary to prove the existence of the

           Debt or Defendants’ ownership of the Debt, Defendants must within one

           hundred and twenty (120) days of the Effective Date—and for Affected

           Consumers identified in the Compliance Audit Reports, within thirty (30)

           days of the completion of the Compliance Audit Reports—instruct that

           their agents within 90 days:

           a.       Withdraw, dismiss, or terminate all pending Collections Lawsuits

                    filed against Affected Consumers;

           b.       Release or move to vacate all judgments obtained during the

                    Relevant Time Period in connection with these Collections

                    Lawsuits;

           c.       Cease post-judgment enforcement activities and seek to remove,

                    withdraw, or terminate its active wage garnishment, bank levies,

                    and similar means of enforcing those judgments or settlements as

                    well as cease accepting settlement payments related to any

                    Collections Lawsuits;


                                            29
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 30 of 40 PageID #: 52



           d.    Refrain from (i) representing to a Consumer or any other person

                 that Defendants are or were owed a Debt, (ii) taking any steps to

                 collect or to seek to collect the Debt in question, (iii) furnishing

                 reports on the Debt in question, except as otherwise required by

                 this Order; and

           e.    Request that the consumer reporting agencies correct any affected

                 collection account or tradeline, which may include amending,

                 deleting, or suppressing the incorrect account or tradeline.

     48.   With regard to time-barred Debt that has yet to be collected from Affected

           Consumers, Defendants and their agents will not take any steps to collect

           Debts by any means without Clearly and Prominently disclosing to the

           consumer:

           a.    For those time-barred debts that generally cannot be included in a

                 consumer report under the provisions of the FCRA, 15 U.S.C.

                 § 1681c(a), but can be collected through other means pursuant to

                 applicable state law, Defendants will instruct their agents to include

                 the following statement: “The law limits how long you can be sued

                 on a debt and how long a debt can appear on your credit report.

                 Due to the age of this debt, we will not sue you for it or report

                 payment or non-payment of it to a credit bureau.”

           b.    For those time-barred debts that can be collected through other

                 means pursuant to applicable state law, and may be included in a

                 consumer report under the provisions of the FCRA, 15 U.S.C.

                 § 1681c(a), Defendants will instruct their agents to include the
                                       30
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 31 of 40 PageID #: 53



                    following statement: “The law limits how long you can be sued on a

                    debt. Because of the age of your debt, we will not sue you for it.”

     49.     Defendants and their agents are prohibited from making any

             representation or statement, or from taking any other action that

             interferes with, detracts from, contradicts, or otherwise undermines the

             disclosures required in Paragraph 48.

     50.     Defendants will be deemed to have complied with the disclosure

             requirements of Paragraph 48 if Defendants or their agents make a

             disclosure to Consumers in a specific jurisdiction that (1) is required by the

             laws or regulations of that jurisdiction, (2) complies with those laws or

             regulations, and (3) is substantially similar to the disclosure required by

             Paragraph 48.

   VI.     Order to Pay Disgorgement

     51.     Defendants shall pay $7,800,000 as disgorgement for the proceeds they

             received from the unlawful practices related to the filing of Collections

             Lawsuits during the Relevant Period.

     52.     Within ten (10) days of the Effective Date, Defendants shall pay the above

             amount in the form of a wire transfer to the Bureau or such agent as the

             Bureau may direct, and in accordance with wiring instructions to be

             provided by counsel for the CFPB. The Bureau will then transfer the

             payment to the United States Treasury as disgorgement.

     53.     In the event of any default on Defendants’ obligations to make payment

             under this Order, interest, computed under 28 U.S.C. § 1961, as amended,


                                           31
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 32 of 40 PageID #: 54



              will accrue on any outstanding amounts not paid from the date of default

              to the date of payment, and will immediately become due and payable.

   VII.     Order to Pay Civil Money Penalty

      54.     Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the

              violations of law described in the Complaint, and taking into account the

              factors in 12 U.S.C. § 5565(c)(3), the Defendants must pay a civil money

              penalty of $7,800,000 to the Bureau.

      55.     Within ten (10) days of the Effective Date, Defendants must pay the civil

              money penalty by wire transfer to the Bureau or to the Bureau’s agent in

              compliance with the Bureau’s wiring instructions.

      56.     The civil money penalty paid under this Order will be deposited in the Civil

              Penalty Fund of the Bureau as required by section 1017(d) of the CFPA, 12

              U.S.C. § 5497(d).

      57.     Defendants must treat the civil money penalty paid under this Order as a

              penalty paid to the government for all purposes. Regardless of how the

              Bureau ultimately uses those funds, Defendants may not:

              a.    Claim, assert, or apply for a tax deduction, tax credit, or any other

                    tax benefit for any civil money penalty paid under this Order; or

              b.    Seek or accept, directly or indirectly, reimbursement or

                    indemnification from any source, including but not limited to

                    payment made under any insurance policy, with regard to any civil

                    money penalty paid under this Order.

      58.     To preserve the deterrent effect of the civil money penalty in any Related

              Consumer Action, Defendants may not argue that Defendants are entitled
                                        32
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 33 of 40 PageID #: 55



           to, nor may Defendants benefit by, any offset or reduction of any

           compensatory monetary remedies imposed in the Related Consumer

           Action because of the civil money penalty paid in this action or because of

           any payment that the Bureau makes from the Civil Penalty Fund (“Penalty

           Offset”). If the court in any Related Consumer Action grants such a Penalty

           Offset, Defendants must, within thirty (30) days after entry of a final order

           granting the Penalty Offset, notify the Enforcement Director, and pay the

           amount of the Penalty Offset to the U.S. Treasury. Such a payment will not

           be considered an additional civil money penalty and will not change the

           amount of the civil money penalty imposed in this action.

   VIII. Additional Monetary Provisions

     59.   In the event of any default on Defendants’ obligations to make payment

           under this Order, interest, computed under 28 U.S.C. § 1961, as amended,

           will accrue on any outstanding amounts not paid from the date of default

           to the date of payment and will immediately become due and payable.

     60.   Defendants must relinquish all dominion, control, and title to the funds

           paid to the fullest extent permitted by law and no part of the funds may be

           returned to Defendants.

     61.   Under 31 U.S.C. § 7701, Defendants, unless they already have done so,

           must furnish to the Bureau their taxpayer identifying numbers, which may

           be used for purposes of collecting and reporting on any delinquent amount

           arising out of this Order.

     62.   Within thirty (30) days of the entry of a final judgment, consent order, or

           settlement in a Related Consumer Action, Defendants must notify the
                                        33
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 34 of 40 PageID #: 56



             Enforcement Director of the final judgment, consent order, or settlement

             in writing. That notification must indicate the amount of redress, if any,

             that Defendants paid or is required to pay to Consumers and describe the

             Consumers or classes of Consumers to whom that redress has been or will

             be paid.

   IX.     Reporting Requirements

     63.     Defendants must notify the Enforcement Director of any development that

             may affect compliance obligations arising under this Order, including but

             not limited to a dissolution, assignment, sale, merger, or other action that

             would result in the emergence of a successor company; the creation or

             dissolution of a subsidiary, parent, or affiliate that engages in any acts or

             practices subject to this Order; the filing of any bankruptcy or insolvency

             proceeding by or against Defendants; or a change in Defendants’ name or

             address. Defendants must provide this notice, if practicable, at least thirty

             (30) days before the development but in any case no later than fourteen

             (14) days after the development.

     64.     Within one hundred and twenty (120) days of the Effective Date, and again

             one year after the Effective Date, Defendants must submit to the

             Enforcement Director an accurate written compliance progress report

             (“Compliance Report”) that has been approved by the Board, which, at a

             minimum:

             a.    Describes in detail the manner and form in which Defendants have

                   complied with this Order; and


                                            34
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 35 of 40 PageID #: 57



             b.    Attaches a copy of each Order Acknowledgment obtained under

                   Section X, unless previously submitted to the Enforcement Director.

   X. Order Distribution and Acknowledgment

     65.     Within thirty (30) days of the Effective Date, Defendants must deliver a

             copy of this Order to each of their board members or owners as well as to

             any managers, employees, Servicers, or other agents and representatives

             who have responsibilities related to the subject matter of the Order.

     66.     For five (5) years from the Effective Date, Defendants must deliver a copy

             of this Order to any business entity resulting from any change in structure

             referred to in Section IX, any future board members, executive officers, or

             owners, as well as to any managers, employees, Servicers, or other agents

             and representatives who will have responsibilities related to the subject

             matter of the Order before they assume their responsibilities.

     67.     Defendants must secure a signed and dated statement acknowledging

             receipt of a copy of this Order, ensuring that any electronic signatures

             comply with the requirements of the E-Sign Act, 15 U.S.C. §§ 7001–31,

             within thirty (30) days of delivery, from all persons receiving a copy of this

             Order under this Section.

   XI.     Recordkeeping

     68.     Defendants must create, or if already created, must retain for at least five

             (5) years from the Effective Date, the following business records:

             a.     All documents and records necessary to demonstrate full

                    compliance with each provision of this Order, including all

                    submissions to the Bureau.
                                         35
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 36 of 40 PageID #: 58



           b.     All documents and records pertaining to the Redress Plan,

                  described in Section V.

     69.   Defendants must retain the documents identified in Paragraph 68 for the

           duration of the Order.

     70.   Defendants must make the documents identified in Paragraph 68 available

           to the Bureau upon the Bureau’s request.

   XII. Notices

     71.   Unless otherwise directed in writing by the Enforcement Director,

           Defendants must provide all submissions, requests, communications, or

           other documents relating to this Order in writing, with the subject line, “In

           re [name of Respondent], File No. Year-CFPB- ,” and send them either:

           a.     By overnight courier (not the U.S. Postal Service), as follows:

                  Assistant Director for Enforcement
                  Consumer Financial Protection Bureau
                  ATTENTION: Office of Enforcement
                  1625 Eye Street, N.W.
                  Washington D.C. 20006; or

           b.     By first-class mail to the below address and contemporaneously by

                  email to Enforcement_Compliance@cfpb.gov:

                  Assistant Director for Enforcement
                  Consumer Financial Protection Bureau
                  ATTENTION: Office of Enforcement
                  1700 G Street, N.W.
                  Washington D.C. 20552

   XIII. Cooperation with the Bureau

     72.   Defendants must cooperate fully with the Bureau in this matter and in any

           investigation related to or associated with the conduct described in the

           Complaint. Defendants must provide truthful and complete information,
                                      36
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 37 of 40 PageID #: 59



             evidence, and testimony, and Defendants must cause their officers,

             employees, representatives, or agents to appear for interviews, discovery,

             hearings, trials, and any other proceedings that the Bureau may

             reasonably request upon five (5) days’ written notice, or other reasonable

             notice, at such places and times as the Bureau may designate, without the

             service of compulsory process.

   XIV. Compliance Monitoring

     73.     Within fourteen (14) days of receipt of a written request from the Bureau,

             Defendants must submit additional Compliance Reports or other

             requested information, which must be made under penalty of perjury;

             provide sworn testimony; or produce documents.

     74.     Defendants must permit Bureau representatives to interview any

             employee or other person affiliated with Defendants who has agreed to

             such an interview. The person interviewed may have counsel present.

     75.     Nothing in this Order will limit the Bureau’s lawful use of civil

             investigative demands under 12 C.F.R. § 1080.6 or other compulsory

             process.

   XV.     Retention of Jurisdiction

     76.    The Court will retain jurisdiction of this matter for purposes of

            construction, modification, and enforcement of this Order.

     77.    Notwithstanding the provisions of Paragraph 76, any time limits for

            performance fixed by this Order may be extended by mutual written

            agreement of the parties and without further Court approval. Additionally,

            details related to administration of §§ IX through XIV of this Order may be
                                            37
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 38 of 40 PageID #: 60



               modified by written agreement of the parties and without further Court

               approval. Any other modifications to this Order may be made only upon

               approval of the Court, upon motion by any party.

   XVI. Administrative Provisions

         78.    The Bureau releases and discharges Defendants from all potential liability

                for law violations that the Bureau has or might have asserted based on the

                practices described in the Complaint, to the extent such practices occurred

                before the Effective Date and the Bureau knows about them as of the

                Effective Date. The Bureau may use the practices described in this Order

                in future enforcement actions against Defendants and their affiliates,

                including, without limitation, to establish a pattern or practice of

                violations or the continuation of a pattern or practice of violations or to

                calculate the amount of any penalty. This release does not preclude or

                affect any right of the Bureau to determine and ensure compliance with

                the Order or to seek penalties for any violations of the Order.

         79.    Should Defendants seek to transfer or assign all or part of its operations

                that are subject to this Order, Defendants must, as a condition of sale,

                obtain the written agreement of the transferee or assignee to comply with

                all applicable provisions of this Order.

IT IS SO ORDERED.


Dated:                                              ___________________________
                                                    UNITED STATES DISTRICT JUDGE




                                               38
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 39 of 40 PageID #: 61



Consented and agreed to:


FOR THE CONSUMER FINANCIAL PROTECTION BUREAU:


                                   ANTHONY ALEXIS
                                   Enforcement Director

                                   Deborah Morris
                                   Deputy Enforcement Director

                                   /s/ Carolyn Hahn            _
                                   Carolyn Hahn
                                   (E-mail: Carolyn.Hahn@cfpb.gov)
                                   (Phone: 202-435-7250
                                   Edward Keefe
                                   (E-mail: Edward.Keefe@cfpb.gov)
                                   (Phone: 202-435-9198)
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Fax: (202) 435-7722

                                   Attorneys for Plaintiff
                                   Consumer Financial Protection Bureau




                                     39
Case 1:17-cv-01323-GMS Document 3-1 Filed 09/18/17 Page 40 of 40 PageID #: 62




FOR THE NATIONAL COLLEGIATE STUDENT LOAN TRUSTS

Defendants National Collegiate Student Loan Trusts
Waive service and answer of the Complaint and
Consent to entry of this Consent Judgment.


                                       /s/ Daniel M. Silver
                                       Daniel M. Silver (#4758)
                                       MCCARTER & ENGLISH, LLP
                                       Renaissance Centre
                                       405 North King Street, 8th Floor
                                       Wilmington, DE 19801
                                       (302) 984-6300
                                       dsilver@mccarter.com


                                       /s/ James A. Kosch
                                       JAMES A. KOSCH
                                       (E-mail: jkosch@mccarter.com)
                                       (Telephone: 973-639-2028)
                                       MCCARTER & ENGLISH, LLP
                                       Four Gateway Center
                                       100 Mulberry St.
                                       Newark, NJ 07102
                                       Fax (973) 297-3964




                                         40
                                                      FILED
                                               2020 APR 06 09:00 AM
                                                   KING COUNTY
                                              SUPERIOR COURT CLERK
                                                      E-FILED
                                              CASE #: 20-2-07503-5 SEA




                      IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                    FOR THE COUNTY OF KING

OSURE BROWN, on his own behalf                 NO. 20-2-07503-5 SEA
and on behalf of other similarly situated
persons

                               Plaintiff(s)    ORDER SETTING CIVIL CASE SCHEDULE
vs
                                               ASSIGNED JUDGE: AMINI, Dept. 20
NA.     NATIONAL      COLLEGIATE
STUDENT LOAN TR TRANSWORLD
SYSTEMS, INC., PATENAUDE &
FELIX, APC, U.S. BANK
                                               FILED DATE: 04/06/2020
                            Defendant(s)       TRIAL DATE:04/05/2021

A civil case has been filed in the King County Superior Court and will be managed by the Case Schedule on
Page 3 as ordered by the King County Superior Court Presiding Judge.

                                                   I. NOTICES

NOTICE TO PLAINTIFF: The Plaintiff may serve a copy of this Order Setting Case Schedule
(Schedule) on the Defendant(s) along with the Summons and Complaint/Petition. Otherwise, the
Plaintiff shall serve the Schedule on the Defendant(s) within 10 days after the later of: (1) the filing of the
Summons and Complaint/Petition or (2) service of the Defendant's first response to the
Complaint/Petition, whether that response is a Notice of Appearance, a response, or a Civil Rule 12
(CR 12) motion. The Schedule may be served by regular mail, with proof of mailing to be filed promptly
in the form required by Civil Rule 5 (CR 5).

NOTICE TO ALL PARTIES:
All attorneys and parties should make themselves familiar with the King County Local Rules [KCLCR] --
especially those referred to in this Schedule. In order to comply with the Schedule, it will be necessary
for attorneys and parties to pursue their cases vigorously from the day the case is filed. For example,
discovery must be undertaken promptly in order to comply with the deadlines for joining additional parties,
claims, and defenses, for disclosing possible witnesses [See KCLCR 26], and for meeting the discovery
cutoff date [See KCLCR 37(g)].
            You are required to give a copy of these documents to all parties in this case.




                                                                                                                  1
                                          I. NOTICES (continued)

CROSSCLAIMS, COUNTERCLAIMS AND THIRD PARTY COMPLAINTS:
A filing fee of $240 must be paid when any answer that includes additional claims is filed in an existing
case.

KCLCR 4.2(a)(2)
A Confirmation of Joinder, Claims and Defenses or a Statement of Arbitrability must be filed by the
deadline in the schedule. The court will review the confirmation of joinder document to determine if a
hearing is required. If a Show Cause order is issued, all parties cited in the order must appear before
their Chief Civil Judge.

PENDING DUE DATES CANCELED BY FILING PAPERS THAT RESOLVE THE CASE:
When a final decree, judgment, or order of dismissal of all parties and claims is filed with the Superior
Court Clerk's Office, and a courtesy copy delivered to the assigned judge, all pending due dates in this
Schedule are automatically canceled, including the scheduled Trial Date. It is the responsibility of the
parties to 1) file such dispositive documents within 45 days of the resolution of the case, and 2) strike any
pending motions by notifying the bailiff to the assigned judge.

 Parties may also authorize the Superior Court to strike all pending due dates and the Trial Date by filing
a Notice of Settlement pursuant to KCLCR 41, and forwarding a courtesy copy to the assigned judge. If a
final decree, judgment or order of dismissal of all parties and claims is not filed by 45 days after a Notice
of Settlement, the case may be dismissed with notice.

If you miss your scheduled Trial Date, the Superior Court Clerk is authorized by KCLCR 41(b)(2)(A) to
present an Order of Dismissal, without notice, for failure to appear at the scheduled Trial Date.

NOTICES OF APPEARANCE OR WITHDRAWAL AND ADDRESS CHANGES:
All parties to this action must keep the court informed of their addresses. When a Notice of
Appearance/Withdrawal or Notice of Change of Address is filed with the Superior Court Clerk's Office,
parties must provide the assigned judge with a courtesy copy.

 ARBITRATION FILING AND TRIAL DE NOVO POST ARBITRATION FEE:
A Statement of Arbitrability must be filed by the deadline on the schedule if the case is subject to
mandatory arbitration and service of the original complaint and all answers to claims, counterclaims and
cross-claims have been filed. If mandatory arbitration is required after the deadline, parties must obtain
an order from the assigned judge transferring the case to arbitration. Any party filing a Statement must
pay a $250 arbitration fee. If a party seeks a trial de novo when an arbitration award is appealed, a fee
of $400 and the request for trial de novo must be filed with the Clerk’s Office Cashiers.

NOTICE OF NON-COMPLIANCE FEES:
All parties will be assessed a fee authorized by King County Code 4A.630.020 whenever the Superior
Court Clerk must send notice of non-compliance of schedule requirements and/or Local Civil Rule 41.

      King County Local Rules are available for viewing at www.kingcounty.gov/courts/clerk.




                                                                                                            1
                                           II. CASE SCHEDULE
*   CASE EVENT                                                                          EVENT DATE
    Case Filed and Schedule Issued.                                                          04/06/2020
*   Last Day for Filing Statement of Arbitrability without a Showing of Good Cause           09/14/2020
    for Late Filing [See KCLMAR 2.1(a) and Notices on Page 2].
     $220 arbitration fee must be paid
*   DEADLINE to file Confirmation of Joinder if not subject to Arbitration                     09/14/2020
    [See KCLCR 4.2(a) and Notices on Page 2].
    DEADLINE for Hearing Motions to Change Case Assignment Area [KCLCR                         09/28/2020
    82(e)].
    DEADLINE for Disclosure of Possible Primary Witnesses [See KCLCR 26(k)].                   11/02/2020
    DEADLINE for Disclosure of Possible Additional Witnesses [See KCLCR 26(k)].                12/14/2020
    DEADLINE for Jury Demand [See KCLCR 38(b)(2)].                                             12/28/2020
    DEADLINE for a Change in Trial Date [See KCLCR 40(e)(2)].                                  12/28/2020
    DEADLINE for Discovery Cutoff [See KCLCR 37(g)].                                           02/16/2021

   DEADLINE for Engaging in Alternative Dispute Resolution [See KCLCR 16(b)].                   03/08/2021
   DEADLINE: Exchange Witness & Exhibit Lists & Documentary Exhibits                            03/15/2021
   [KCLCR 4(j)].
* DEADLINE to file Joint Confirmation of Trial Readiness [See KCLCR 16(a)(1)]                   03/15/2021
   DEADLINE for Hearing Dispositive Pretrial Motions [See KCLCR 56; CR 56].                     03/22/2021
*   Joint Statement of Evidence [See KCLCR 4 (k)]                                               03/29/2021
   DEADLINE for filing Trial Briefs, Proposed Findings of Fact and Conclusions of               03/29/2021
   Law and Jury Instructions (Do not file proposed Findings of Fact and
   Conclusions of Law with the Clerk)
   Trial Date [See KCLCR 40].                                                                   04/05/2021
The * indicates a document that must be filed with the Superior Court Clerk’s Office by the date shown.

                                               III. ORDER

Pursuant to King County Local Rule 4 [KCLCR 4], IT IS ORDERED that the parties shall comply with the
schedule listed above. Penalties, including but not limited to sanctions set forth in Local Rule 4(g) and
Rule 37 of the Superior Court Civil Rules, may be imposed for non-compliance. It is FURTHER
ORDERED that the party filing this action must serve this Order Setting Civil Case Schedule and
attachment on all other parties.


DATED:      04/06/2020




                                                                     PRESIDING JUDGE




                                                                                                            1
                   IV. ORDER ON CIVIL PROCEEDINGS FOR ASSIGNMENT TO JUDGE

READ THIS ORDER BEFORE CONTACTING YOUR ASSIGNED JUDGE.
This case is assigned to the Superior Court Judge whose name appears in the caption of this case
schedule. The assigned Superior Court Judge will preside over and manage this case for all pretrial matters.

COMPLEX LITIGATION: If you anticipate an unusually complex or lengthy trial, please notify the assigned
court as soon as possible.

APPLICABLE RULES: Except as specifically modified below, all the provisions of King County Local Civil
Rules 4 through 26 shall apply to the processing of civil cases before Superior Court Judges. The local civil
rules can be found at www.kingcounty.gov/courts/clerk/rules/Civil.

CASE SCHEDULE AND REQUIREMENTS: Deadlines are set by the case schedule, issued pursuant to
Local Civil Rule 4.

THE PARTIES ARE RESPONSIBLE FOR KNOWING AND COMPLYING WITH ALL DEADLINES
IMPOSED BY THE COURT’S LOCAL CIVIL RULES.

A. Joint Confirmation regarding Trial Readiness Report
No later than twenty one (21) days before the trial date, parties shall complete and file (with a copy to the
assigned judge) a joint confirmation report setting forth whether a jury demand has been filed, the expected
duration of the trial, whether a settlement conference has been held, and special problems and needs (e.g.,
interpreters, equipment).

The Joint Confirmation Regarding Trial Readiness form is available at www.kingcounty.gov/courts/scforms.
If parties wish to request a CR 16 conference, they must contact the assigned court. Plaintiff’s/petitioner’s
counsel is responsible for contacting the other parties regarding the report.

B. Settlement/Mediation/ADR
a. Forty five (45) days before the trial date, counsel for plaintiff/petitioner shall submit a written settlement
demand. Ten (10) days after receiving plaintiff’s/petitioner’s written demand, counsel for
defendant/respondent shall respond (with a counter offer, if appropriate).

b. Twenty eight (28) days before the trial date, a Settlement/Mediation/ADR conference shall have been
held. FAILURE TO COMPLY WITH THIS SETTLEMENT CONFERENCE REQUIREMENT MAY RESULT
IN SANCTIONS.

C. Trial
Trial is scheduled for 9:00 a.m. on the date on the case schedule or as soon thereafter as convened by the
court. The Friday before trial, the parties should access the court’s civil standby calendar on the King County
Superior Court website www.kingcounty.gov/courts/superiorcourt to confirm the trial judge assignment.

MOTIONS PROCEDURES

A. Noting of Motions

Dispositive Motions: All summary judgment or other dispositive motions will be heard with oral argument
before the assigned judge. The moving party must arrange with the hearing judge a date and time for the
hearing, consistent with the court rules. Local Civil Rule 7 and Local Civil Rule 56 govern procedures for
summary judgment or other motions that dispose of the case in whole or in part. The local civil rules can be
found at www.kingcounty.gov/courts/clerk/rules/Civil.

Non-dispositive Motions: These motions, which include discovery motions, will be ruled on by the
assigned judge without oral argument, unless otherwise ordered. All such motions must be noted for a date
by which the ruling is requested; this date must likewise conform to the applicable notice requirements.
Rather than noting a time of day, the Note for Motion should state “Without Oral Argument.” Local Civil Rule


                                                                                                                    1
7 governs these motions, which include discovery motions. The local civil rules can be found at
www.kingcounty.gov/courts/clerk/rules/Civil.

Motions in Family Law Cases not involving children: Discovery motions to compel, motions in limine,
motions relating to trial dates and motions to vacate judgments/dismissals shall be brought before the
assigned judge. All other motions should be noted and heard on the Family Law Motions calendar. Local
Civil Rule 7 and King County Family Law Local Rules govern these procedures. The local rules can be
found at www.kingcounty.gov/courts/clerk/rules.

Emergency Motions: Under the court’s local civil rules, emergency motions will usually be allowed only
upon entry of an Order Shortening Time. However, some emergency motions may be brought in the Ex
Parte and Probate Department as expressly authorized by local rule. In addition, discovery disputes may be
addressed by telephone call and without written motion, if the judge approves in advance.

B. Original Documents/Working Copies/ Filing of Documents: All original documents must be filed
with the Clerk’s Office. Please see information on the Clerk’s Office website at
www.kingcounty.gov/courts/clerk regarding the requirement outlined in LGR 30 that attorneys must e-file
documents in King County Superior Court. The exceptions to the e-filing requirement are also available on
the Clerk’s Office website. The local rules can be found at www.kingcounty.gov/courts/clerk/rules.

The working copies of all documents in support or opposition must be marked on the upper right corner of
the first page with the date of consideration or hearing and the name of the assigned judge. The assigned
judge’s working copies must be delivered to his/her courtroom or the Judges’ mailroom. Working copies of
motions to be heard on the Family Law Motions Calendar should be filed with the Family Law Motions
Coordinator. Working copies can be submitted through the Clerk’s office E-Filing application at
www.kingcounty.gov/courts/clerk/documents/eWC.

Service of documents: Pursuant to Local General Rule 30(b)(4)(B), e-filed documents shall be
electronically served through the e-Service feature within the Clerk’s eFiling application. Pre-registration to
accept e-service is required. E-Service generates a record of service document that can be e-filed. Please
see the Clerk’s office website at www.kingcounty.gov/courts/clerk/documents/efiling regarding E-Service.

Original Proposed Order: Each of the parties must include an original proposed order granting requested
relief with the working copy materials submitted on any motion. Do not file the original of the proposed
order with the Clerk of the Court. Should any party desire a copy of the order as signed and filed by the
judge, a pre-addressed, stamped envelope shall accompany the proposed order. The court may distribute
orders electronically. Review the judge’s website for information:
www.kingcounty.gov/courts/SuperiorCourt/judges.

Presentation of Orders for Signature: All orders must be presented to the assigned judge or to the Ex
Parte and Probate Department, in accordance with Local Civil Rules 40 and 40.1. Such orders, if presented
to the Ex Parte and Probate Department, shall be submitted through the E-Filing/Ex Parte via the Clerk
application by the attorney(s) of record. E-filing is not required for self-represented parties (non-attorneys). If
the assigned judge is absent, contact the assigned court for further instructions. If another judge enters an
order on the case, counsel is responsible for providing the assigned judge with a copy.

Proposed orders finalizing settlement and/or dismissal by agreement of all parties shall be presented
to the Ex Parte and Probate Department. Such orders shall be submitted through the E-Filing/Ex Parte
via the Clerk application by the attorney(s) of record. E-filing is not required for self-represented parties (non-
attorneys). Formal proof in Family Law cases must be scheduled before the assigned judge by contacting
the bailiff, or formal proof may be entered in the Ex Parte Department. If final order and/or formal proof
are entered in the Ex Parte and Probate Department, counsel is responsible for providing the
assigned judge with a copy.

C. Form
Pursuant to Local Civil Rule 7(b)(5)(B), the initial motion and opposing memorandum shall not exceed 4,200
words and reply memoranda shall not exceed 1,750 words without authorization of the court. The word count


                                                                                                                  1
includes all portions of the document, including headings and footnotes, except 1) the caption; 2) table of
contents and/or authorities, if any; and 3): the signature block. Over-length memoranda/briefs and motions
supported by such memoranda/briefs may be stricken.

IT IS SO ORDERED. FAILURE TO COMPLY WITH THE PROVISIONS OF THIS ORDER MAY RESULT
IN DISMISSAL OR OTHER SANCTIONS. PLAINTIFF/PEITITONER SHALL FORWARD A COPY OF THIS
ORDER AS SOON AS PRACTICABLE TO ANY PARTY WHO HAS NOT RECEIVED THIS ORDER.




                                                                     PRESIDING JUDGE




                                                                                                              1
                                                  FILED
                                         2020 APR 06 09:00 AM
                                             KING COUNTY
                                        SUPERIOR COURT CLERK
                                                E-FILED
                                        CASE #: 20-2-07503-5 SEA




                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                 FOR THE COUNTY OF KING

OSURE BROWN, on his own behalf and on                No. 20-2-07503-5 SEA
behalf of other similarly situated persons
                                                     CASE INFORMATION COVER SHEET AND
                                                     AREA DESIGNATION
vs
                                                     (CICS)

TRANSWORLD SYSTEMS, INC., PATENAUDE
& FELIX, APC, U.S. BANK

                                          CAUSE OF ACTION

                                          MSC - Miscellaneous

                                       AREA OF DESIGNATION

SEA               Defined as all King County north of Interstate 90 and including all of Interstate 90
                  right of way, all of the cities of Seattle, Mercer Island, Issaquah, and North Bend, and
                  all of Vashon and Maury Islands.
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                         SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                    COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other    Case No.:
     similarly situated persons,
11
                    Plaintiff,                           SUMMONS (20 DAY)
12
                    v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                    Defendants.
23
            TO THE DEFENDANT TRANSWORLD SYSTEMS, INC: A lawsuit has been started
24
     against you in the above entitled court by Osure Brown, plaintiff. Plaintiff's claims are stated in
25

26   the written complaint, a copy of which is served upon you with this summons.

      SUMMONS (20 DAY) - 1                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
            In order to defend against this lawsuit, you must respond to the complaint by stating
 1

 2   your defense in writing, and by serving a copy upon the person signing this summons within 20

 3   days after the service of this summons, excluding the day of service, or a default judgment may

 4   be entered against you without notice. A default judgment is one where plaintiff is entitled to
 5
     what he asks for because you have not responded. If you serve a notice of appearance on the
 6
     undersigned person, you are entitled to notice before a default judgment may be entered.
 7
            You may demand that the plaintiff file this lawsuit with the court. If you do so, the
 8
     demand must be in writing and must be served upon the person signing this summons. Within
 9

10   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the

11   service on you of this summons and complaint will be void.
12          If you wish to seek the advice of an attorney in this matter, you should do so promptly
13
     so that your written response, if any, may be served on time.
14
            This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
15
     of Washington.
16

17    DATED this 5th of April, 2020.
18

19                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
20                                                       Counsel for Plaintiff
                                                         HENRY & DEGRAAFF, PS
21                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
22                                                       206-330-0595 Fax 206-400-7609
23                                                       chenry@hdm-legal.com

24

25

26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                         SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                    COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other    Case No.:
     similarly situated persons,
11
                    Plaintiff,                           SUMMONS (20 DAY)
12
                    v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                    Defendants.
23
            TO THE DEFENDANT PATENAUDE & FELIX, APC: A lawsuit has been started
24
     against you in the above entitled court by Osure Brown, plaintiff. Plaintiff's claims are stated in
25

26   the written complaint, a copy of which is served upon you with this summons.

      SUMMONS (20 DAY) - 1                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
            In order to defend against this lawsuit, you must respond to the complaint by stating
 1

 2   your defense in writing, and by serving a copy upon the person signing this summons within 20

 3   days after the service of this summons, excluding the day of service, or a default judgment may

 4   be entered against you without notice. A default judgment is one where plaintiff is entitled to
 5
     what he asks for because you have not responded. If you serve a notice of appearance on the
 6
     undersigned person, you are entitled to notice before a default judgment may be entered.
 7
            You may demand that the plaintiff file this lawsuit with the court. If you do so, the
 8
     demand must be in writing and must be served upon the person signing this summons. Within
 9

10   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the

11   service on you of this summons and complaint will be void.
12          If you wish to seek the advice of an attorney in this matter, you should do so promptly
13
     so that your written response, if any, may be served on time.
14
            This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
15
     of Washington.
16

17    DATED this 5th of April, 2020.
18

19                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
20                                                       Counsel for Plaintiff
                                                         HENRY & DEGRAAFF, PS
21                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
22                                                       206-330-0595 Fax 206-400-7609
23                                                       chenry@hdm-legal.com

24

25

26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                         SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                    COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other    Case No.:
     similarly situated persons,
11
                    Plaintiff,                           SUMMONS (20 DAY)
12
                    v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                    Defendants.
23
            TO THE DEFENDANT U.S. Bank, N.A.: A lawsuit has been started against you in the
24
     above entitled court by Osure Brown, plaintiff. Plaintiff's claims are stated in the written
25

26   complaint, a copy of which is served upon you with this summons.

      SUMMONS (20 DAY) - 1                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
            In order to defend against this lawsuit, you must respond to the complaint by stating
 1

 2   your defense in writing, and by serving a copy upon the person signing this summons within 20

 3   days after the service of this summons, excluding the day of service, or a default judgment may

 4   be entered against you without notice. A default judgment is one where plaintiff is entitled to
 5
     what he asks for because you have not responded. If you serve a notice of appearance on the
 6
     undersigned person, you are entitled to notice before a default judgment may be entered.
 7
            You may demand that the plaintiff file this lawsuit with the court. If you do so, the
 8
     demand must be in writing and must be served upon the person signing this summons. Within
 9

10   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the

11   service on you of this summons and complaint will be void.
12          If you wish to seek the advice of an attorney in this matter, you should do so promptly
13
     so that your written response, if any, may be served on time.
14
            This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
15
     of Washington.
16

17    DATED this 5th of April, 2020.
18

19                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
20                                                       Counsel for Plaintiff
                                                         HENRY & DEGRAAFF, PS
21                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
22                                                       206-330-0595 Fax 206-400-7609
23                                                       chenry@hdm-legal.com

24

25

26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2004- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 3: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2004- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2006- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2006- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2007- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdmlegal.com              2020 APR 06 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.:
     similarly situated persons,
11
                   Plaintiff,                           SUMMONS (20 DAY)
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2007- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      SUMMONS (20 DAY) - 1                                          HENRY & DEGRAAFF, P.S.
                                                                         787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
     plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to the complaint by stating

 4   your defense in writing, and by serving a copy upon the person signing this summons within 20
 5
     days after the service of this summons, excluding the day of service, or a default judgment may
 6
     be entered against you without notice. A default judgment is one where plaintiff is entitled to
 7
     what he asks for because you have not responded. If you serve a notice of appearance on the
 8
     undersigned person, you are entitled to notice before a default judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 5th of April, 2020.
20

21                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
22                                                       Counsel for Plaintiff
23                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
24                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
25                                                       chenry@hdm-legal.com
26

      SUMMONS (20 DAY) - 2                                            HENRY & DEGRAAFF, P.S.
                                                                           787 MAYNARD AVE S
                                                                      SEATTLE, WASHINGTON 98104
                                                                         telephone (206) 330-0595
                                                                             fax (206) 400-7609
                                                   FILED
                                          2020 APR 06 09:00 AM
                                              KING COUNTY
                                         SUPERIOR COURT CLERK
                                                 E-FILED
                                         CASE #: 20-2-07503-5 SEA


                            KING COUNTY SUPERIOR COURT
         CASE ASSIGNMENT AREA DESIGNATION and CASE INFORMATION COVER SHEET
                                       (CICS)

Pursuant to King County Code 4A.630.060, a faulty document fee of $15 may be assessed to new case
filings missing this sheet.

CASE NUMBER: _____20-2-07503-5___________________________________________
                                 (Provided by the Clerk)

CASE CAPTION: _Osure Brown, on their behalf and on behalf of other similarly situated persons
v. Transworld Systems Inc, Patenaude & Felix, APC, U.S. Bank, National Collegiate Student Loan Trust
2004-1, National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1,
National Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3,
National Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2,
National Collegiate Student Loan Trust 2007-1, And National Collegiate Student Loan Trust 2007-2,__
(New case: Print name of person starting case vs. name of person or agency you are filing against.)
(When filing into an existing family law case, the case caption remains the same as the original filing.)

Please mark one of the boxes below:

     ☒    Seattle Area, defined as:
                                 All of King County north of Interstate 90 and including all of the
                                 Interstate 90 right-of-way; all the cities of Seattle, Mercer Island,
                                 Bellevue, Issaquah and North Bend; and all of Vashon and Maury
                                 Islands.

     ☐     Kent Area, defined as:
                                 All of King County south of Interstate 90 except those areas included in
                                 the Seattle Case Assignment Area.

I certify that this case meets the case assignment criteria, described in King County LCR 82(e).


___/s/ Christina L Henry, WSBA# 31273                             __4/5/2020____
Signature of Attorney          WSBA Number                        Date

or

________________________________________                          _______________
Signature of person who is starting case                          Date
_________________________________________________________________________________
Address, City, State, Zip Code of person who is starting case if not represented by attorney

                           KING COUNTY SUPERIOR COURT
        CASE ASSIGNMENT AREA DESIGNATION and CASE INFORMATION COVER SHEET

                                                  CIVIL
                         Please check the category that best describes this case.

      APPEAL/REVIEW                                             (Complaint involving money dispute where a
 ☐    Administrative Law Review (ALR 2)*                        breach of contract is involved.)
      (Petition to the Superior Court for review of
      rulings made by state administrative                ☐     Commercial Contract (COM 2)*
      agencies.( e.g. DSHS Child Support, Good to               (Complaint involving money dispute where a
      Go passes, denial of benefits from                        contract is involved.)
      Employment Security, DSHS)
                                                          ☐     Commercial Non-Contract (COL 2)*
 ☐    Board of Industrial Insurance Appeals –
                                                                (Complaint involving money dispute where
      Workers Comp (ALRLI 2)*
                                                                no contract is involved.)
      (Petition to the Superior Court for review of
      rulings made by Labor & Industries.)
                                                          ☐     Third Party Collection (COL 2)*
 ☐    DOL Revocation (DOL 2)*
                                                                (Complaint involving a third party over a
      (Appeal of a DOL revocation Implied consent-              money dispute where no contract is
      Test refusal ONLY.) RCW 46.20.308(9)                      involved.)

 ☐    Subdivision Election Process Review (SER 2)*              JUDGMENT
      (Intent to challenge election process)              ☐     Abstract, Judgment, Another County (ABJ 2)
                                                                (A certified copy of a judgment docket from
 ☐    Voter Election Process Law Review (VEP 2)*                another Superior Court within the state.)
      (Complaint for violation of voting rights act)
                                                          ☐     Confession of Judgment (CFJ 2)*
 ☐    Petition to Appeal/Amend Ballot Title (BAT 2)             (The entry of a judgment when a defendant
                                                                admits liability and accepts the amount of
      CONTRACT/COMMERCIAL                                       agreed-upon damages but does not pay or
 ☐    Breach of Contract (COM 2)*                               perform as agreed upon.)
 ☐     Foreign Judgment (from another State or              ☐   Residential Unlawful Detainer (Eviction)
       Country) (FJU 2)                                         (UND 2)
       (Any judgment, decree, or order of a court of            (Complaint involving the unjustifiable
       the United States, or of any state or territory,         retention of lands or attachments to land,
       which is entitled to full faith and credit in this       including water and mineral rights.)
       state.)
                                                            ☐   Non-Residential Unlawful Detainer (Eviction)
 ☐     Tax Warrant or Warrant (TAX 2)                           (UND 2)
       (A notice of assessment by a state agency or             (Commercial property eviction.)
       self-insured company creating a
       judgment/lien in the county in which it is               OTHER COMPLAINT/PETITION
       filed.)                                              ☐   Action to Compel/Confirm Private Binding
                                                                Arbitration (CAA 2)
 ☐     Transcript of Judgment (TRJ 2)
                                                                (Petition to force or confirm private binding
       (A certified copy of a judgment from a court             arbitration.)
       of limited jurisdiction (e.g. District or
       Municipal court) to a Superior Court.)                   Assurance of Discontinuance (AOD 2)
                                                            ☐
       PROPERTY RIGHTS                                          (Filed by Attorney General’s Office to
       Condemnation/Eminent Domain (CON 2)*                     prevent businesses from engaging in
 ☐                                                              improper or misleading practices.)
       (Complaint involving governmental taking of
       private property with payment, but not                   Birth Certificate Change(PBC 2)
                                                            ☐
       necessarily with consent.)
       Foreclosure (FOR 2)*                                     (Petition to amend birth certificate)
 ☐
       (Complaint involving termination of                      Bond Justification (PBJ 2)
                                                            ☐
       ownership rights when a mortgage or tax
       foreclosure is involved, where ownership is              (Bail bond company desiring to transact
       not in question.)                                        surety bail bonds in King County facilities.)

       Land Use Petition (LUP 2)*                           ☐   Change of Name (CHN 5)
 ☐
       (Petition for an expedited judicial review of a          (Petition for name change, when domestic
       land use decision made by a local                        violence/anti-harassment issues require
       jurisdiction.) RCW 36.70C.040                            confidentiality.)

       Property Fairness Act (PFA 2)*                       ☐   Certificate of Rehabilitation (CRR 2)
 ☐
       (Complaint involving the regulation of                   (Petition to restore civil and political rights.)
       private property or restraint of land use by a
       government entity brought forth by Title 64.)        ☐   Certificate of Restoration Opportunity(CRP 2)
                                                                (Establishes eligibility requirements for
 ☐     Quiet Title (QTI 2)*                                     certain professional licenses)
       (Complaint involving the ownership, use, or
       disposition of land or real estate other than        ☐   Civil Commitment (sexual predator) (PCC 2)
       foreclosure.)                                            (Petition to detain an individual
                                                                involuntarily.)



Civil-CICS Revised 04/2019
 ☐     Notice of Deposit of Surplus Funds (DSF 2)          (Filing a Complaint/Petition for a cause of
                                                           action not listed)
       (Deposit of extra money from a foreclosure
       after payment of expenses from sale and
                                                       ☐   Minor Work Permit (MWP 2)
       obligation secured by the deed of trust.)
                                                           (Petition for a child under 14 years of age to
 ☐     Emancipation of Minor (EOM 2)                       be employed)
       (Petition by a minor for a declaration of           Perpetuation of Testimony (PPT 2)
       emancipation.)                                  ☐
                                                           (Action filed under CR 27)
 ☐     Foreign Subpoena (OSS 2)
                                                       ☐   Petition to Remove Restricted Covenant
       (To subpoena a King County resident or              (RRC 2)
       entity for an out of state case.)                   Declaratory judgment action to strike
                                                           discriminatory provision of real property
 ☐     Foreign Protection Order (FPO 2)                    contract.
       (Registering out of state protection order)
                                                       ☐   Public records Act (PRA 2)*
 ☐     Frivolous Claim of Lien (FVL 2)                     (Action filed under RCW 42.56)
       (Petition or Motion requesting a
       determination that a lien against a mechanic    ☐   Receivership (RCV 2)
       or materialman is excessive or unwarranted.)        (The process of appointment by a court of a
                                                           receiver to take custody of the property,
 ☐     Application for Health & Safety Inspection          business, rents and profits of a party to a
       (HSI 2)                                             lawsuit pending a final decision on
                                                           disbursement or an agreement.)
                                                       ☐   Relief from Duty to Register (RDR 2)
 ☐     Injunction (INJ 2)*
                                                           (Petition seeking to stop the requirement to
       (Complaint/petition to require a person to
                                                           register.)
       do or refrain from doing a particular thing.)

                                                       ☐   Restoration of Firearm Rights (RFR 2)
 ☐     Interpleader (IPL 2)
                                                           (Petition seeking restoration of firearms
       (Petition for the deposit of disputed earnest
                                                           rights under RCW 9.41.040 and 9.41.047.)
       money from real estate, insurance proceeds,
       and/or other transaction(s).)
                                                       ☐   School District-Required Action Plan (SDR 2)

 ☐     Malicious Harassment (MHA 2)*                       (Petition filed requesting court selection of a
                                                           required action plan proposal relating to
       (Suit involving damages resulting from
                                                           school academic performance.)
       malicious harassment.) RCW 9a.36.080

                                                       ☐   Seizure of Property from the Commission of
 ☐     Non-Judicial Filing (NJF 2)                         a Crime-Seattle (SPC 2)*
       (See probate section for TEDRA agreements.          (Seizure of personal property which was
       To file for the record document(s) unrelated        employed in aiding, abetting, or commission
       to any other proceeding and where there will        of a crime, from a defendant after
       be no judicial review.)                             conviction.)

 ☒     Other Complaint/Petition (MSC 2)*

Civil-CICS Revised 04/2019
 ☐     Seizure of Property Resulting from a Crime-           (Complaint involving death resulting from an
       Seattle (SPR 2)*                                      incident involving a motor vehicle.)
       (Seizure of tangible or intangible property
                                                         ☐   Non-Death Injuries (TMV 2)*
       which is the direct or indirect result of a
       crime, from a defendant following criminal            (Complaint involving non-death injuries
       conviction. (e.g., remuneration for, or               resulting from an incident involving a motor
       contract interest in, a depiction or account of       vehicle.)
       a crime.))
                                                         ☐   Property Damages Only (TMV 2)*
 ☐     Structured Settlements- Seattle (TSS 2)               (Complaint involving only property damages
       (A financial or insurance arrangement                 resulting from an incident involving a motor
       whereby a claimant agrees to resolve a                vehicle.)
       personal injury tort claim by receiving
       periodic payments on an agreed schedule           ☐   Victims Vehicle Theft (VVT 2)*
       rather than as a lump sum.)                           (Complaint filed by a victim of car theft to
                                                             recover damages.) RCW 9A.56.078
 ☐     Vehicle Ownership (PVO 2)*
       (Petition to request a judgment awarding              TORT, NON-MOTOR VEHICLE
       ownership of a vehicle.)                          ☐   Other Malpractice (MAL 2)*
                                                             (Complaint involving injury resulting from
       TORT, ASBESTOS                                        other than professional medical treatment.)
 ☐     Personal Injury (ASP 2)*                              Personal Injury (PIN 2)*
                                                         ☐
       (Complaint alleging injury resulting from             (Complaint involving physical injury not
       asbestos exposure.)                                   resulting from professional medical
                                                             treatment, and where a motor vehicle is not
 ☐     Wrongful Death (ASW 2)*                               involved.)
       (Complaint alleging death resulting from
       asbestos exposure.)                               ☐   Products Liability (TTO 2)*
                                                             (Complaint involving injury resulting from a
       TORT, MEDICAL MALPRACTICE                             commercial product.)
 ☐     Hospital (MED 2)*
       (Complaint involving injury or death resulting    ☐   Property Damages (PRP 2)*
       from a hospital.)                                     (Complaint involving damage to real or
                                                             personal property excluding motor vehicles.)
 ☐     Medical Doctor (MED 2)*
       (Complaint involving injury or death resulting    ☐   Property Damages-Gang (PRG 2)*
       from a medical doctor.)                               (Complaint to recover damages to property
                                                             related to gang activity.)
 ☐     Other Health care Professional (MED 2)*
       (Complaint involving injury or death resulting    ☐   Tort, Other (TTO 2)*
       from a health care professional other than a          (Any other petition not specified by other
       medical doctor.)                                      codes.)

       TORT, MOTOR VEHICLE                               ☐   Wrongful Death (WDE 2)*
 ☐     Death (TMV 2)*
                                                             (Complaint involving death resulting from


Civil-CICS Revised 04/2019
       other than professional medical treatment.)                 (Petition for writ commanding performance
                                                                   of a particular act or duty.)
       WRIT
 ☐     Habeas Corpus (WHC 2)                                 ☐     Review (WRV 2)**
       (Petition for a writ to bring a party before                (Petition for review of the record or decision
       the court.)                                                 of a case pending in the lower court; does
                                                                   not include lower court appeals or
 ☐     Mandamus (WRM 2)**                                          administrative law reviews.)



⃰ The filing party will be given an appropriate case schedule at time of filing.
 ** Case schedule will be issued after hearing and findings.




Civil-CICS Revised 04/2019
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 15 09:00 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
       FILED
 2020 APR 17 11:49 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 23 03:37 PM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7

 8
 9
                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
10                          IN AND FOR THE COUNTY OF KING
11

12   OSURE BROWN,
             on his own behalf and on behalf of   Case No: 20-2-07503-5 - SEA
13   other similarly situated persons,

14                 Plaintiff,

15                 v.                             DECLARATION OF PROCESS SERVICE
                                                  RE U.S. BANK, N.A.
16   TRANSWORLD SYSTEMS, INC.,
     PATENAUDE & FELIX, APC, U.S. BANK,
17   NA. NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2004-1, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2004-2, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2005-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2005-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2005-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-1,
22   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2006-2, NATIONAL
23   COLLEGIATE STUDENT LOAN TRUST
     2007-1, and NATIONAL COLLEGIATE
24   STUDENT LOAN TRUST 2007-2,

25                 Defendants.

26



      DECLARATION OF PROCESS SERVICE                         HENRY & DEGRAAFF, P.S.
      RE US BANK, N.A.- 1                                         787 MAYNARD AVE S
                                                             SEATTLE, WASHINGTON 98104
                                                                telephone (206) 330-0595
                                                                    fax (206) 400-7609
 1          I certify under penalty of perjury under the laws of the State of Washington that, on the

 2   date stated below, I did the following:

 3

 4          On April 21, 2020, I, Christina L Henry served a true copy of the Order Setting Civil

 5   Case Schedule; Summons; and Complaint with Exhibits A-D in the above entitled matter via

 6   certified mail to the following address:

 7
            U.S. Bancorp
 8          Attn: Andrew Cecere
 9          800 Nicollett Mall
            Minneapolis, MN 55402-7014
10
            I looked up the certified mail receipt tracking number# 70192280000090959498 and
11
     confirmed today on the USPS tracking website that the documents were received on April 23,
12
     2020. A copy of the proof of mailing is attached hereto as Exhibit A.
13

14
            EXECUTED this 23rd day of April 2020 at Bothell, WA
15

16
                                                         /s/ Christina L Henry
17                                                       Christina L Henry, WSBA 31273
                                                         Henry & DeGraaff, PS
18                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
19
                                                         206-330-0595 Fax 206-400-7609
20                                                       chenry@hdm-legal.com

21

22

23

24

25

26



      DECLARATION OF PROCESS SERVICE                                HENRY & DEGRAAFF, P.S.
      RE US BANK, N.A.- 2                                                787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
EXHIBIT A
012312424                                                567689 ÿÿ5676ÿ9 ÿ

   ./0/ÿ23456789                        ?                                                                 :;<=ÿ>


                                              23456ÿ;8@ABC3ÿ045649C



   23456789ÿFGHIC3JÿKLMNOOPLLLLLNLNQNRNP                                                                Z[TaZÿ
   STUVÿXYZ[ÿ\]^ÿ_ZX̀aZVZ_ÿYTÿ]bÿXb_XaX_U]ÿ̀]YÿYcZÿ]__VZ^^ÿ]YÿPdMMÿ][ÿTbÿefVX̀ÿOghÿOLOLÿXb
   ijkklemnojphÿikÿQQRLOq

    r sCt7uC3Cv




                                                                                                               )9
   efVX̀ÿOghÿOLOLÿ]YÿPdMMÿ][
   wZX̀aZVZ_hÿoZxYÿ\XYcÿjb_XaX_U]`
   ijkklemnojphÿikÿQQRLOÿ
   zCAÿ.{v4AC=ÿ|

      2C}Aÿ~ÿH47tÿ.{v4AC=                                                                                 |

      23456789ÿ7=A@3                                                                                     |

      03@vG5Aÿ8@3H4A7@8                                                                                  |


                                                          /CCÿDC==ÿE


                               48Aÿ78vÿB4Aÿ@G3Cÿt@@6789ÿ@3
                        TÿYTÿTUVÿe^ÿ^ZYXTbÿYTÿxXb_ÿ]b^\ZV^ÿYTÿTUVÿYV]XbÿUZ^YXTb^q
11 889 1 19  !9"#$%9#2$&2'(((#$%)#(4*+22'44444+4+,+0+'-2              *12
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                         SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                    COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other    Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                    Plaintiff,                           AMENDED SUMMONS
12
                    v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                    Defendants.
23
            TO THE DEFENDANT US BANK, N.A.: A lawsuit has been started against you in the
24
     above entitled court by Osure Brown, Plaintiff. Plaintiff's claims are stated in the written
25

26   complaint, a copy of which is served upon you with this summons.

      AMENDED SUMMONS - 1                                                        HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
            In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in
 1

 2    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after

 3    the service of this summons, if served upon you within the State of Washington or 60 days

 4    if served upon you outside the State of Washington, excluding the day of service, or a default
 5
      judgment may be entered against you without notice. A default judgment is one where
 6
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 7
      a notice of appearance on the undersigned person, you are entitled to notice before a default
 8
      judgment may be entered.
 9

10          You may demand that the plaintiff file this lawsuit with the court. If you do so, the

11   demand must be in writing and must be served upon the person signing this summons. Within
12   14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
13
     service on you of this summons and complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15
     so that your written response, if any, may be served on time.
16

17          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State

18   of Washington.

19
      DATED this 24th of April 2020.
20                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
21                                                       Counsel for Plaintiff
22                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
23                                                       Seattle, WA 98104
                                                         206-330-0595 Fax 206-400-7609
24                                                       chenry@hdm-legal.com
25

26

      AMENDED SUMMONS - 2                                                        HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2004- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2005- 3: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2004- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2006- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2006- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2007- 1: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 APR 24 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7
                        SUPERIOR COURT FOR THE STATE OF WASHINGTON
 8                                   COUNTY OF KING
 9
     OSURE BROWN,
10           on his own behalf and on behalf of other   Case No.: 20-2-07503-5 SEA
     similarly situated persons,
11
                   Plaintiff,                           AMENDED SUMMONS
12
                   v.
13
     TRANSWORLD SYSTEMS, INC.,
14   PATENAUDE & FELIX, APC, U.S. BANK,
     NA. NATIONAL COLLEGIATE STUDENT
15   LOAN TRUST 2004-1, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
16   2004-2, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2005-1,
17   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2005-2, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2005-3, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2006-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2006-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2007-1, and NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-2,
22
                   Defendants.
23
            TO THE DEFENDANT NATIONAL COLLEGIATE STUDENT LOAN TRUST
24
     2007- 2: A lawsuit has been started against you in the above entitled court by Osure Brown,
25

26

      AMENDED SUMMONS - 1                                                     HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S
                                                                              SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
     Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is served upon
 1

 2   you with this summons.

 3          In order to defend against this lawsuit, you must respond to Plaintiff’s Complaint in

 4    writing, and serve a copy upon the undersigned attorney for the plaintiff within 20 days after
 5
      the service of this summons, if served upon you within the State of Washington or 60 days
 6
      if served upon you outside the State of Washington, excluding the day of service, or a default
 7
      judgment may be entered against you without notice. A default judgment is one where
 8
      plaintiff is entitled to what has been asked for because you have not responded. If you serve
 9

10    a notice of appearance on the undersigned person, you are entitled to notice before a default

11    judgment may be entered.
12          You may demand that the plaintiff file this lawsuit with the court. If you do so, the
13
     demand must be in writing and must be served upon the person signing this summons. Within
14
     14 days after you serve the demand, the plaintiff must file this lawsuit with the court, or the
15
     service on you of this summons and complaint will be void.
16

17          If you wish to seek the advice of an attorney in this matter, you should do so promptly

18   so that your written response, if any, may be served on time.

19          This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State
20   of Washington.
21
      DATED this 24th of April 2020.
22
                                                         /s/ Christina L Henry
23                                                       Christina L Henry, WSBA 31273
                                                         Counsel for Plaintiff
24                                                       HENRY & DEGRAAFF, PS
                                                         787 Maynard Ave S
25                                                       Seattle, WA 98104
26                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
      AMENDED SUMMONS - 2                                                         HENRY & DEGRAAFF, P.S.
                                                                                      787 MAYNARD AVE S
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 MAY 01 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7

 8

 9
                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
10                          IN AND FOR THE COUNTY OF KING
11

12   OSURE BROWN,
             on his own behalf and on behalf of   Case No: 20-2-07503-5 - SEA
13   other similarly situated persons,

14                 Plaintiff,

15                 v.                             DECLARATION OF PROCESS SERVICE
                                                  RE PATENAUDE & FELIX, A.P.C.
16   TRANSWORLD SYSTEMS, INC.,
     PATENAUDE & FELIX, APC, U.S. BANK,
17   NA. NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2004-1, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2004-2, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2005-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2005-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2005-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-1,
22   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2006-2, NATIONAL
23   COLLEGIATE STUDENT LOAN TRUST
     2007-1, and NATIONAL COLLEGIATE
24   STUDENT LOAN TRUST 2007-2,

25                 Defendants.

26



      DECLARATION OF PROCESS SERVICE                         HENRY & DEGRAAFF, P.S.
      RE PATENAUDE & FELIX, A.P.C..- 1                            787 MAYNARD AVE S
                                                             SEATTLE, WASHINGTON 98104
                                                                telephone (206) 330-0595
                                                                    fax (206) 400-7609
 1          I certify under penalty of perjury under the laws of the State of Washington that, on the

 2   date stated below, I did the following:

 3          On April 14, 2020, I, Christina L Henry, served a true copy of the Order Setting Civil

 4   Case Schedule; Summons; and Complaint with Exhibits A-D in the above entitled matter via

 5   certified mail (#70192280000090892443) with return receipt to the following address:

 6
            Patenaude & Feliz, APC
 7          Attn: Matthew Cheung, Registered Agent
 8          19401 40th Ave W
            Ste 280
 9          Lynnwood, WA 98036

10

11   The return receipt confirms that the documents were received on April 15, 2020. A copy of the

12   proof of mailing is attached hereto as Exhibit A and a copy of the Summons served is attached as

13   Exhibit B.

14

15          EXECUTED this 30th day of April 2020 at Bothell, WA

16

17                                                       /s/ Christina L Henry
                                                         Christina L Henry, WSBA 31273
18                                                       Henry & DeGraaff, PS
                                                         787 Maynard Ave S
19
                                                         Seattle, WA 98104
20                                                       206-330-0595 Fax 206-400-7609
                                                         chenry@hdm-legal.com
21

22

23

24

25

26



      DECLARATION OF PROCESS SERVICE                                HENRY & DEGRAAFF, P.S.
      RE PATENAUDE & FELIX, A.P.C..- 2                                   787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
                                                   EXHIBIT A


                                                                   ™
                                 U.S. Postal Service
                                 CERTIFIED MJ(IL® "RECEIPT
                       rn        Domestic Mail Only
                       ::r

                                                                                ,..
                       ::r
                       ru
                       er
                       tO                       $3.55
                       □     $                                       'J    re
                       er D Aotumrvces&       ees(chockboJr.ad<H""�rnf118••J
                                   Receipt (hatdcopy\          $   - • - -
                       □ 0 Return Receipt(electronlc)          $  $1_1 , 11 I I
                       □ D Cerllfled Mall -.ed Oellvery s $0 ClCi
                       □ D Adult 51gna,..,., Reqund            s
                       □ D Adult Signature Restrlcled Delivery S $(I,(I('
                       □ Postage               $15 • 05
                       c0 ""s_____________
                       ru Total Postage and J,f , 45
                       ru s
                       Ir"   lo                         h� 11/JL. 1 1[ LIii,. ,1/ L .
                                W�:� -��1�r-1:'L___�.-!-'cft.Jf-----··-·---
                                          L '



                       � , 1//a;]�#:fPf-'/JM:1Jtefft1J�Q________ ______________________
                       r-=t                            J1Jx




pSSIIJ5-&L
                                               /                            COMPLETE THIS SECTION ON DELIVERY




  Patenaude & Felix, APC                                                                                3 L:JJL/-                □ Agent
                                                                                                                                 □ A � ssee
  Attn: Matthew Cheung, Registered Agent
  19401 40th Ave w\                                                                   c-
                                                                            B. Received by (Prin e�ame)
                                                                                                t


  Suite 280
  Lynnwood, WA 98036
                                                                            D. Is delivery address different from item 1?
                                                                               If YES, enter delivery address below:             □□   Yes
                                                                                                                                      No




       IIIIIIIII IIII IllIll 1111111 11 1 1 111II I mlifIll
          9590 9402 5698 9346 5413 78
                                                                         3. Service Type
                                                                         D Adult Signature
                                                                         D Adult Signature Restricled Delivery
                                                                         D Certified Mail®
                                                                                                                      0 Priority Mail Express®
                                                                                                                      □ Registered Mail""
                                                                                                                      □ Registered Mru1 Restr1cred
                                                                                                                        Delivery
                                                                         0 Certified Mail Restrlcted Dellve,y         D Return Receipt for
                                                                         D Collect on Delive,y                          Merchandise
 -
-� �---_
   .   , -_ .
            - . -.
                 ,_-..
                     -_-_ -        -,-,.....
                              n ,-,n
                            -�-         --   ..... N-,n-,ro
                                                        -   -   -
                                                         ; -,,, 1,o ----
                                                                    n    □ Collect on Delivery Restricted Delivery    D Signature Confirmation ™
                                                                         D Insured Mall                               D Signature Confirmation
                          rr.


  i 2280 ODDO 9089 2443                                                  □ Insured Mall Restricted Delivery             Restricted Dellve,y
                                                                           (overSSOO
  PS Form     3811, July 2015 PSN 7530-02-000-9053                                                                   Domestic Return Receipt
EXHIBIT B
 ( p. 2 of 2)
EXHIBIT B
 ( p. 2 of 2)
 1   Christina L. Henry, WSBA# 31273         FILED
     chenry@hdm-legal.com             2020 MAY 01 09:00 AM
 2   Henry & DeGraaff, PS                 KING COUNTY
     787 Maynard Ave S               SUPERIOR COURT CLERK
 3   Seattle, WA 98104                       E-FILED
     Tel: +1-206-330-0595            CASE #: 20-2-07503-5 SEA
 4   Fax: +1-206-400-7609
 5

 6

 7

 8

 9
                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
10                          IN AND FOR THE COUNTY OF KING
11

12   OSURE BROWN,
             on his own behalf and on behalf of   Case No: 20-2-07503-5 - SEA
13   other similarly situated persons,

14                 Plaintiff,

15                 v.                             DECLARATION OF PROCESS SERVICE
                                                  RE TRANSWORLD SYSTEMS, INC.
16   TRANSWORLD SYSTEMS, INC.,
     PATENAUDE & FELIX, APC, U.S. BANK,
17   NA. NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2004-1, NATIONAL
18   COLLEGIATE STUDENT LOAN TRUST
     2004-2, NATIONAL COLLEGIATE
19   STUDENT LOAN TRUST 2005-1,
     NATIONAL COLLEGIATE STUDENT
20   LOAN TRUST 2005-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
21   2005-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-1,
22   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2006-2, NATIONAL
23   COLLEGIATE STUDENT LOAN TRUST
     2007-1, and NATIONAL COLLEGIATE
24   STUDENT LOAN TRUST 2007-2,

25                 Defendants.

26



      DECLARATION OF PROCESS SERVICE                         HENRY & DEGRAAFF, P.S.
      RE TRANSWORLD SYSTEMS, INC. - 1                             787 MAYNARD AVE S
                                                             SEATTLE, WASHINGTON 98104
                                                                telephone (206) 330-0595
                                                                    fax (206) 400-7609
 1          I certify under penalty of perjury under the laws of the State of Washington that, on the

 2   date stated below, I did the following:

 3          On April 21, 2020, I, Christina L Henry, served a true copy of the Order Setting Civil

 4   Case Schedule; Summons; and Complaint with Exhibits A-D in the above entitled matter via

 5   certified mail (#70192280000090892443) with return receipt to the following address:

 6
            Transworld Systems, Inc.
 7          c/o CT Corporation Systems, Inc.
 8          711 Capitol Way S., Ste 204
            Olympia, WA 98501
 9

10
     The return receipt confirms that the documents were received on April 23, 2020. A copy of the
11
     proof of mailing is attached hereto as Exhibit A and a copy of the Summons served is attached as
12
     Exhibit B.
13

14
            EXECUTED this 30th day of April 2020 at Bothell, WA
15

16
                                                         /s/ Christina L Henry
17                                                       Christina L Henry, WSBA 31273
                                                         Henry & DeGraaff, PS
18                                                       787 Maynard Ave S
                                                         Seattle, WA 98104
19
                                                         206-330-0595 Fax 206-400-7609
20                                                       chenry@hdm-legal.com

21

22

23

24

25

26



      DECLARATION OF PROCESS SERVICE                                HENRY & DEGRAAFF, P.S.
      RE TRANSWORLD SYSTEMS, INC. - 2                                    787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
(;+,%,7$
EXHIBIT B
(pg. 1 of 2)
EXHIBIT B
 (p. 2 of 2)
       FILED
 2020 MAY 01 09:29 AM
     KING COUNTY
SUPERIOR COURT CLERK
        E-FILED
CASE #: 20-2-07503-5 SEA
                                          THE HONORABLE CATHERINE SHAFFER
                                      FILED
                              2020 MAY 05 09:00 AM
                                  KING COUNTY
                             SUPERIOR COURT CLERK
                                     E-FILED
                             CASE #: 20-2-07503-5 SEA




           IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                            FOR KING COUNTY

OSURE BROWN,                                  CASE NO.: 20-2-07503-5 SEA
     on his own behalf and on behalf of
     other similarly situated persons,        NOTICE TO THE CLERK OF THE
                                              SUPERIOR COURT AND TO
             Plaintiff,                       ADVERSE PARTY OF REMOVAL
                                              OF CIVIL ACTION TO FEDERAL
      v.                                      COURT

TRANSWORLD     SYSTEMS,     INC.;
PATENAUDE & FELIX, APC; U.S.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL
COLLEGIATE STUDENT LOAN TRUST




    NOTICE OF REMOVAL TO FEDERAL COURT – 1
 2007-2,

                Defendants.


       TO: CLERK OF THE COURT

       AND TO: PLAINTIFF ABOVE NAMED, AND HIS COUNSEL OF RECORD

       PLEASE TAKE NOTICE that a Notice of Removal of this action was filed in the

United States District Court for the Western District of Washington on May 4, 2020. A copy

of the Notice of Removal is attached to this Notice as Exhibit A, and is served and filed

herewith.

Dated: May 4, 2020                         CORR CRONIN LLP

                                           /s Emily J. Harris
                                           Emily J. Harris, WSBA No. 35763
                                           Benjamin C. Byers, WSBA No. 52299
                                           1001 Fourth Avenue, Suite 3900
                                           Seattle, WA 98154-1051
                                           eharris@corrcronin.com
                                           bbyers@corrcronin.com

                                           Attorneys for Transworld Systems Inc.




      NOTICE OF REMOVAL TO FEDERAL COURT – 2
Exhibit A
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

OSURE BROWN,                              CASE NO.:
     on his own behalf and on behalf of
     other similarly situated persons,    NOTICE      OF   REMOVAL   OF
                                          ACTION
             Plaintiff,

      v.

TRANSWORLD     SYSTEMS,     INC.;
PATENAUDE & FELIX, APC; U.S.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL
COLLEGIATE STUDENT LOAN TRUST




    NOTICE OF REMOVAL – 1
 2007-2,

                 Defendants.

TO:    CLERK OF THE COURT

AND TO: PLAINTIFF, ABOVE NAMED, AND HIS COUNSEL OF RECORD
       PLEASE TAKE NOTICE THAT defendants Transworld Systems Inc. (“TSI”),

Patenaude & Felix, APC (“P&F), U.S. Bank, NA (“U.S. Bank”), National Collegiate Student

Loan Trust 2004-1, National Collegiate Student Loan Trust 2004-2, National Collegiate

Student Loan Trust 2005-1, National Collegiate Student Loan Trust 2005-2, National

Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan Trust 2006-1,

National Collegiate Student Loan Trust 2006-2, National Collegiate Student Loan Trust 2007-

1, and National Collegiate Student Loan Trust 2007-2 (collectively, “the Trusts,” and together

with TSI, P&F, and U.S. Bank, “Defendants”) hereby jointly remove to this Court the state

court action described below pursuant to 28 U.S.C. § 1331, 1441, and 1446, and as grounds

for their removal state as follows:

                           I.         STATEMENT OF THE CASE

       1.      On April 6, 2020, plaintiff Osure Brown (“plaintiff”) filed a putative class

action complaint (the “Complaint”) in King County Superior Court entitled Osure Brown, on

his own behalf and on behalf of other similarly situated persons v. Transworld Systems, Inc.,

et al., Case No. 20-2-07503-5 SEA (the “State Court Action”). A copy of the Complaint,

together with exhibits, is attached as Exhibit A hereto.

       2.      TSI was served with the summons and Complaint on April 21, 2020.

       3.      P&F became aware of Complaint on April 15, 2020, when it received it by mail.

       4.      U.S. Bank was served with the summons and Complaint on April 16, 2020.

       5.      The Trusts were served with the summons and Complaint on April 14, 2020.




      NOTICE OF REMOVAL – 2
       6.      The Complaint purports to assert five causes of action, including: (1) violations

of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), on behalf of

plaintiff and an “FDCPA Class”; (2) violations of the Washington Consumer Protection Act,

RCW 19.86 (“CPA”), on behalf of plaintiff and an “FDCPA Class”; (3) declaratory and

injunctive relief, on behalf of plaintiff and an “FDCPA Class”; (4) violation of the discharge

injunction under 11 U.S.C. § 524(a)(2), on behalf of plaintiff and a “Bankruptcy Class”; and

(5) declaratory and injunctive relief, on behalf of plaintiff and a “Bankruptcy Class.”

       7.      Plaintiff purports to bring each of his claims on behalf of himself as well as

either of two putative classes.

       8.      Plaintiff seeks various relief for himself and on behalf of a putative FDCPA

class, including: (1) statutory damages against TSI and P&F “in the sum of $500,000 per

defendant; (2) actual damages for the plaintiff and putative class in an unspecified amount; (3)

declaratory and injunctive relief “enjoin[ing] the Defendants from further collection of

discharged debts”; (4) “costs, including attorney fees”; and (5) “such other and further relief

as may be appropriate and proper.”

       9.      Plaintiff also seeks various relief for himself and on behalf of a putative

Bankruptcy class, including: (1) actual damages for the plaintiff and putative class in an

unspecified amount; (2) declaratory and injunctive relief “enjoin[ing] the Defendants from

further collection of discharged debts”; (4) “costs, including attorney fees”; and (5) “such other

and further relief as may be appropriate and proper.”

       II.     FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331

       10.     This Court has original jurisdiction over this matter in that it arises under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq., and the United States Bankruptcy

Code, 11 U.S.C.




      NOTICE OF REMOVAL – 3
       11.     Specifically, plaintiff alleges violations of 15 U.S.C. §§ 1692e, 1692e(2),

1692e(5), 1692e(10), 1692f, and 11 U.S.C. § 524(a).

                        III.       PROCEDURAL REQUIREMENTS

       12.     Because the earliest any Defendant was served was April 14, 2020, this Notice

of Removal is timely filed pursuant to 28 U.S.C. 1446(b).

       13.     A copy of this Notice of Removal is being served upon plaintiff and will be

filed in the State Court Action.

       14.     The State Court Action is located within the Western District of Washington.

Therefore, venue for purposes of removal is proper because the United States District Court

for the Western District of Washington embraces the place in which the removed action was

pending. 28 U.S.C. § 1441(a).

       15.     Defendants choose to remove this action to the Seattle Division of this Court

because Plaintiff’s claims arose in King County. Compl. ¶ 33.

       15.     Removal of the State Court Action is therefore proper under 28 U.S.C. §§ 1441

and 1446.

                                     IV.   CONCLUSION

       By this Notice of Removal, Defendants do not waive any objections they may have as

to service, jurisdiction or venue, or any other defenses or objections they may have to this

action. Defendants intend no admission of fact, law, or liability by this Notice and expressly

reserve all defenses, motions, and/or pleas.

Dated: May 4, 2020                             CORR CRONIN LLP

                                               /s/ Emily J. Harris
                                               Emily J. Harris, WSBA No. 35763
                                               Benjamin C. Byers, WSBA No. 52299
                                               1001 Fourth Avenue, Suite 3900
                                               Seattle, WA 98154-1051
                                               eharris@corrcronin.com




      NOTICE OF REMOVAL – 4
                        bbyers@corrcronin.com

                        SESSIONS, FISHMAN, NATHAN & ISRAEL

                        Bryan C. Shartle, Esq. (PHV forthcoming)
                        Justin H. Homes, Esq. (PHV forthcoming)
                        Bradley J. St. Angelo, Esq. (PHV forthcoming)
                        Lakeway Two
                        3850 North Causeway Boulevard, Suite 200
                        Metairie, LA 70002-7227
                        (504) 828-3700 Phone
                        (504) 828-3737 Fax

                        Attorneys for Transworld Systems Inc.


                        PERKINS COIE

                        /s/ Kristine E. Kruger
                        Kristine E. Kruger, WSBA No. 44612
                        Perkins Coie LLP
                        1201 Third Avenue, Suite 4900
                        Seattle, WA 98101-3099
                        Telephone: 206.359.8000
                        Facsimile: 206.359.9000
                        Email: KKruger@perkinscoie.com

                        Attorneys for Defendants U.S. Bank National
                        Association, National Collegiate Student Loan
                        Trust 2004-1, National Collegiate Student Loan
                        Trust 2004-2, National Collegiate Student Loan
                        Trust 2005-1, National Collegiate Student Loan
                        Trust 2005-2, National Collegiate Student Loan
                        Trust 2005-3, National Collegiate Student Loan
                        Trust 2006-1, National Collegiate Student Loan
                        Trust 2006-2, National Collegiate Student Loan
                        Trust 2007-1, and National Collegiate Student
                        Loan Trust 2007-2

                        JONES DAY

                        Albert J. Rota (PHV forthcoming)
                        2727 North Harwood St.
                        Dallas, TX 75201




NOTICE OF REMOVAL – 5
                        (214) 220-3939 Phone
                        (214) 969-5100 Fax
                        ajrota@jonesday.com

                        Attorneys for U.S. Bank National Association

                        LEE SMART, P.S., INC.

                        /s/ Marc Rosenberg
                        Marc Rosenberg, WSBA No. 31034
                        1800 One Convention Place
                        701 Pike St.
                        Seattle, WA 98101-3929
                        (206) 624-7990
                        mr@leesmart.com

                        Attorney for Patenaude & Felix, APC




NOTICE OF REMOVAL – 6
                                             FILED
                                    2020 MAY 05 09:00 AM
                                        KING COUNTY
                                   SUPERIOR COURT CLERK
                                           E-FILED
                                   CASE #: 20-2-07503-5 SEA




         SUPERIOR COURT OF THE STATE OF WASHINGTON IN AND FOR
                         THE COUNTY OF KING

BROWN

vs.                                                Case No.: 20-2-07503-5 SEA

TRANSWORLD SYSTEMS INC ET                          CERTIFICATE OF E-SERVICE
AL
                                                                 (AFSR)




I, Emily Harris, certify that I initiated electronic service of the following document(s) on
the parties listed below who have consented to accept electronic service via the King
County eFiling Application. Service was initiated on May 04, 2020 at 06:38:52 PM.
Document(s):
 1. NOTICE TRANSWORLD SYSTEMS, INC. RE REMOVAL TO FEDERAL COURT
Parties:
 1. Christina Henry, Attorney for Petitioner/Plaintiff
      email: chenry@hdm-legal.com
Executed this 4th day of May, 2020.
                                                s/ Emily Harris
                                                WSBA #: 35763
                                                1001 4th Avenue, Ste. 3900
                                                Seattle, WA 98154
                                                206/625-8600




CERTIFICATE OF E-SERVICE - 1
